Exhibit 10.2

TORREY RIDGE SCIENCE CENTER

LEASE

WALTON TORREY OWNER B, L.L.C., a Delaware limited liability company

as Landlord,

and

REGULUS THERAPEUTICS INC., a Delaware corporation

as Tenant

 

                

     

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

SUMMARY OF BASIC LEASE INFORMATION

This Summary of Basic Lease Information (“Summary”) is hereby incorporated into
and made a part of the attached Lease. Each reference in the Lease to any term
of this Summary shall have the meaning as set forth in this Summary for such
term. In the event of a conflict between the terms of this Summary and the
Lease, the terms of the Lease shall prevail. Any capitalized terms used herein
and not otherwise defined herein shall have the meaning as set forth in the
Lease.

 

TERMS OF LEASE

(References are to the Lease)

  DESCRIPTION

1.      Date:

 

July 31, 2015

2.      Landlord:

 

WALTON TORREY OWNER B, L.L.C., a Delaware limited liability company

3.      Address of Landlord (Section 24.19):

 

c/o Steelwave, Inc.

4000 East Third Avenue, Suite 600

Foster City, California 94404-4805

Attention: Asset Manager

 

with a copy to:

 

Steelwave, Inc.

2050 Main Street, Suite 830

Irvine, CA 92614

Attention: Regional Vice President

 

and

 

Allen Matkins Leck Gamble Mallory & Natsis LLP

501 W. Broadway, 15th Floor

San Diego, California 92101

Attn: Martin L. Togni, Esq.

4.      Tenant:

 

Regulus Therapeutics Inc., a Delaware corporation

5.      Address of Tenant (Section 24.19):

 

Prior to Lease Commencement Date:

 

Regulus Therapeutics Inc.

3545 John Hopkins Ct.

San Diego, California 92121

Attention: Dan Chevallard & David Szekeres

 

and

 

Following Lease Commencement Date:

 

Regulus Therapeutics Inc.

10614 Science Center Drive

San Diego, California 92121

Attention: Dan Chevallard & David Szekeres

 

With a copy to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121

Attention: Marlena Schultz, Esq.

6.      Premises, Building and Project (Article 1):

 

6.1    Premises:

 

59,248 rentable square feet of space located in the entirety of the Building (as
defined below), as depicted on Exhibit A-1 attached hereto.

6.2    Building:

 

The Premises are located in the entirety of the building whose address is 10614
Science Center Drive, San Diego, California

 

                

     

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

TERMS OF LEASE

(References are to the Lease)

  DESCRIPTION

7.      Term (Article 2):

 

7.1    Lease Term:

 

Eight (8) years, subject to the Extension Option set forth in the Extension
Rider attached hereto.

7.2    Lease Commencement Date:

 

The earlier of (i) the date Tenant commences business operations in the
Premises, or (ii) the date the Premises are Ready for Occupancy (as defined in
the Tenant Work Letter attached hereto as Exhibit B), which Lease Commencement
Date is anticipated to be May 1, 2016.

7.3    Lease Expiration Date:

 

The last day of the month in which the eight (8th) annual anniversary of the
Lease Commencement Date occurs, subject to the Extension Option set forth in the
Extension Rider attached hereto.

7.4    Early Access

 

Tenant shall have early access to the Premises as set forth in Exhibit B of this
Lease.

8.      Base Rent (Article 3):

 

 

Period

   Annual
Base Rent      Monthly
Installment
of Base Rent      Monthly Rental
Rate per Rentable
Square Foot
the Premises   *1 – 12    $ 1,226,433.60       $ 102,202.80       $ 3.45   
13 – 24    $ 2,523,946.80       $ 210,330.40       $ 3.55    25 – 36    $
2,602,172.10       $ 216,847.68       $ 3.66    37 – 48    $ 2,680,379.50      
$ 223,364.96       $ 3.77    49 – 60    $ 2,758,586.80       $ 229,882.24      
$ 3.88    61 – 72    $ 2,843,904.00       $ 236,992.00       $ 4.00    73 – 84
   $ 2,929,211.10       $ 244,101.76       $ 4.12    85 – 96    $ 3,014,538.20
      $ 251,211.52       $ 4.24   

 

*

Note: The Base Rent for the first twelve (12) months of the Lease Term is
calculated based on 29,624 rentable square feet in the Premises (but with Tenant
having the right to utilize the entire Premises); such Base Rent abatement is
subject to Article 3 below.

 

9.      Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs
(Section 4.2.6):

  

100% (59,248 rentable square feet within the Premises/59,248 rentable square
feet within the Building).

10.    Security Deposit (Article 20):

  

$295,647.52

11.    Brokers (Section 24.25):

  

CBRE, Inc. representing Landlord and RE: Align, Inc. representing Tenant.

12.    Parking (Article 23):

  

One hundred forty-two (142) parking spaces, which shall include all of the
parking spaces in the subterranean parking facility under the Building and the
balance of which shall be unreserved, surface parking spaces (subject, however,
to Tenant’s right to the conditional reserved parking spaces as provided in
Article 23 of this Lease).

 

                

   -2-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

   PROJECT, BUILDING AND PREMISES      1   

ARTICLE 2

   LEASE TERM AND EARLY ENTRY      2   

ARTICLE 3

   BASE RENT      3   

ARTICLE 4

   ADDITIONAL RENT      3   

ARTICLE 5

   USE OF PREMISES; HAZARDOUS MATERIALS; ODORS AND EXHAUST      9   

ARTICLE 6

   SERVICES AND UTILITIES      12   

ARTICLE 7

   REPAIRS      14   

ARTICLE 8

   ADDITIONS AND ALTERATIONS      14   

ARTICLE 9

   COVENANT AGAINST LIENS      16   

ARTICLE 10

   INDEMNIFICATION AND INSURANCE      16   

ARTICLE 11

   DAMAGE AND DESTRUCTION      18   

ARTICLE 12

   CONDEMNATION      18   

ARTICLE 13

   COVENANT OF QUIET ENJOYMENT      19   

ARTICLE 14

   ASSIGNMENT AND SUBLETTING      19   

ARTICLE 15

   SURRENDER; OWNERSHIP AND REMOVAL OF PERSONAL PROPERTY      21   

ARTICLE 16

   HOLDING OVER      22   

ARTICLE 17

   ESTOPPEL CERTIFICATES      22   

ARTICLE 18

   SUBORDINATION      23   

ARTICLE 19

   TENANT’S DEFAULTS; LANDLORD’S REMEDIES      23   

ARTICLE 20

   SECURITY DEPOSIT      24   

ARTICLE 21

   COMPLIANCE WITH LAW      25   

ARTICLE 22

   ENTRY BY LANDLORD      25   

ARTICLE 23

   PARKING      25   

ARTICLE 24

   MISCELLANEOUS PROVISIONS      26   

 

EXHIBITS

  

A-1

  

SITE PLAN OF REAL PROPERTY

B

  

TENANT WORK LETTER

C

  

INTENTIONALLY OMITTED

D

  

RULES AND REGULATIONS

E

  

INSURANCE REQUIRED OF CONTRACTORS

F

  

LOCATION OF TENANT’S RESERVED PARKING SPACES

G

  

APPROXIMATE LOCATION OF HAZMAT STORAGE SPACE

 

                

     

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

INDEX

 

     Page(s)  

Abated Rent

     3   

Accountant

     8   

Additional Rent

     3   

Affected Areas

     10   

Affiliate Assignee

     21   

Affiliates

     21   

Alterations

     14   

Amendment

     Exhibit C   

Base Rent

     3   

Brokers

     29   

Calendar Year

     3   

CC&Rs

     9   

Claims

     16   

Communication Equipment

     30   

Communication Equipment Notice

     30   

Construction

     29   

Controllable Expenses

     7   

Corrective Action

     10   

Documents

     10   

Eligibility Period

     13   

Environmental Law

     9   

Environmental Permits

     9   

Estimate

     7   

Estimate Statement

     6   

Estimated Expenses

     7   

Excluded Changes

     25   

Exercise Date

     Rider   

Exercise Notice

     Rider   

Existing Phase I

     12   

Expense Year

     3   

Extension Rider

     Rider   

Fair Market Rental Rate

     Rider   

Force Majeure

     28   

Hazardous Materials

     9   

Hazardous Materials List

     9   

Hazmat Storage Space

     29   

Interest Rate

     8   

Landlord

     1   

Landlord Parties

     11   

Lease

     1   

Lease Commencement Date

     2   

Lease Expiration Date

     2   

Lease Term

     2   

Lease Year

     2   

Notices

     28   

Operating Expenses

     3   

Option Rent

     Rider   

Option Term

     Rider   

Other Buildings

     7   

Other Existing Buildings

     1   

Parking Facility

     1   

Premises

     1   

Premises Systems

     14   

Project

     1   

Proposition 13

     5   

Release

     9   

Rent

     3   

Revenue Code

     19   

Review Period

     8   

Security Deposit

     24   

Statement

     6   

Subject Space

     19   

Subleasing Costs

     20   

Summary

     1   

Systems and Equipment

     5   

Tax Expenses

     5   

Temporary Extension Term

     22   

Tenant

     1   

Tenant’s Parties

     9   

Tenant’s Share

     6   

Transfer Notice

     19   

 

                

   (i)   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

     Page(s)  

Transfer Premium

     20   

Transfers

     19   

Utilities Costs

     6   

Wi-Fi Network

     15   

 

                

   (ii)   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

OFFICE LEASE

This Lease, which includes the preceding Summary and the exhibits attached
hereto and incorporated herein by this reference (the Lease, the Summary and the
exhibits to be known sometimes collectively hereafter as the “Lease”), dated as
of the date set forth in Section 1 of the Summary, is made by and between WALTON
TORREY OWNER B, L.L.C. , a Delaware limited liability company (“Landlord”), and
REGULUS THERAPEUTICS INC., a Delaware corporation “Tenant”).

ARTICLE 1

PROJECT, BUILDING AND PREMISES

1.1 Project, Building and Premises.

1.1.1 Premises. Upon and subject to the terms, covenants and conditions
hereinafter set forth in this Lease, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises described in Section 6.1 of the Summary
(the “Premises”), which Premises are located in the Building (as defined in
Section 6.2 of the Summary) and located within the Project (as defined below).
Landlord shall not have the right to relocate Tenant or the Premises during the
Term of this Lease. Landlord acknowledges and agrees that no other tenants of
the Project have any rights to lease the Premises.

1.1.2 Building and Project. The Building is part of a multi-building commercial
project known as “Torrey Ridge Science Center” and located in the City of San
Diego. The term “Project” or “Real Property” as used in this Lease, shall mean,
collectively: (i) the Building; (ii) the other existing buildings located at
10628 and 10528 Science Center Drive within the site which, as of the date
hereof, are not owned by Landlord (collectively, the “Other Existing
Buildings”); (iii) any outside plaza areas, walkways, driveways, courtyards,
public and private streets, transportation facilitation areas and other
improvements and facilities now or hereafter constructed surrounding and/or
servicing the Building and/or the Other Existing Buildings, which are designated
from time to time by Landlord (and/or any other owners of Torrey Ridge Science
Center) as common areas appurtenant to or servicing the Building, the Other
Existing Buildings and any such other improvements; (iv) any additional
buildings, improvements, facilities and common areas which Landlord (any other
owners of Torrey Ridge Science Center and/or any common area association formed
by Landlord, Landlord’s predecessor-in-interest and/or Landlord’s assignee for
the Project) may add thereto from time to time within or as part of the Project;
and (v) the land upon which any of the foregoing are situated. The site plan
depicting the current configuration of the Project is attached hereto as
Exhibit A-1. The Building, as well as each of the Other Existing Buildings
contain a subterranean parking facility (“Parking Facility”). Notwithstanding
the foregoing or anything contained in this Lease to the contrary, (1) Landlord
has no obligation to expand or otherwise make any improvements within the
Project, including, without limitation, any of the outside plaza areas,
walkways, driveways, courtyards, public and private streets, transportation
facilitation areas and other improvements and facilities which may be depicted
on Exhibit A-1 attached hereto (as the same may be modified by Landlord (and/or
any other owners of Torrey Ridge Science Center) from time to time without
notice to Tenant), other than Landlord’s obligations (if any) specifically set
forth in the Tenant Work Letter attached hereto as Exhibit B, including the
additional parking spaces adjacent to the Building designated specifically for
Tenant’s and visitors’ use (which may be constructed by Landlord as provided in
Article 12 hereof) and (2) Landlord (and/or any other owners of Torrey Ridge
Science Center) shall have the right from time to time to include or exclude any
improvements or facilities within the Project, at such party’s sole election, as
more particularly set forth in Section 1.1.3 below. Subject to (i) all of the
terms and conditions of this Lease, including the Rules and Regulations attached
hereto as Exhibit D, (ii) Force Majeure events (as defined in Section 24.17
below), (iii) Landlord’s commercially reasonable security requirements, and
(iv) the requirements of applicable laws, Tenant shall have access to the
Premises twenty-four (24) hours per day, seven (7) days per week throughout the
Lease Term.

1.1.3 Tenant’s and Landlord’s Rights. Tenant shall have the right to the
exclusive use of the common corridors and hallways, stairwells, elevators (if
any), restrooms and other public or common areas located within the Building,
and the non-exclusive use of those areas located on the Project that are
designated by Landlord (and/or any other owners of Torrey Ridge Science Center)
from time to time as common areas for the Building; provided, however, that
(i) Tenant’s use thereof shall be subject to (A) the provisions of any
covenants, conditions and restrictions regarding the use thereof now or
hereafter recorded against the Project, and (B) such reasonable,
non-discriminatory rules and regulations as Landlord may make from time to time
(which shall be provided in writing to Tenant), and (ii) Tenant may not go on
the roof of Building or the Other Existing Buildings without Landlord’s prior
consent (which may be withheld in Landlord’s sole and absolute discretion) and
without otherwise being accompanied by a representative of Landlord (provided,
however, Tenant shall, pursuant to Section 24.33 hereof, have the right to
access the roof for purposes of installing and maintaining a satellite dish
and/or antenna thereon). Landlord (and/or any other owners of Torrey Ridge
Science Center) reserve the right from time to time to use any of the common
areas of the Project, and the roof, risers and conduits of the Building and the
Other Existing Buildings for telecommunications and/or any other purposes, and
to do any of the following: (1) make any changes, additions, improvements,
repairs and/or replacements in or to the Project or any portion or elements
thereof, including, without limitation, (x) changes in the location, size, shape
and number of driveways, entrances, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways, public and private
streets, plazas, courtyards, transportation facilitation areas and common areas,
and (y) expanding or decreasing the size of the Project and any common areas and
other elements thereof, including adding, deleting and/or excluding buildings
(including any of the Other Existing Buildings) thereon and therefrom; (2) close
temporarily any of the common areas while engaged in making repairs,
improvements or alterations to the Project; (3) retain and/or form a common area
association or associations under covenants, conditions and restrictions to own,
manage, operate, maintain,

 

                

     

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

repair and/or replace all or any portion of the landscaping, driveways,
walkways, public and private streets, plazas, courtyards, transportation
facilitation areas and/or other common areas located outside of the Building and
the Other Existing Buildings and, subject to Article 4 below, include the common
area assessments, fees and taxes charged by the association(s) and the cost of
maintaining, managing, administering and operating the association(s), in
Operating Expenses or Tax Expenses; and (4) perform such other acts and make
such other changes with respect to the Project as Landlord may, in the exercise
of good faith business judgment, deem to be appropriate. Tenant’s use of the
common areas shall also include the right to use, in accordance with the terms
of Exhibit D (and other commercially reasonable rules and regulations
promulgated by Landlord); any common area amenities which may be located from
time to time in the Project, including a fitness center, café, bocce ball court,
barbecue pits, ping pong, seating areas and a conference center.

1.2 Condition of Premises. Except as expressly set forth in this Lease and in
the Tenant Work Letter, Landlord shall not be obligated to provide or pay for
any improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Premises, and Tenant shall
accept the Premises in its “As Is” condition on the Lease Commencement Date;
provided that Landlord shall deliver the Premises when the Premises are Ready
For Occupancy in good operating condition and repair, with all Systems and
Equipment in good working condition, with all necessary maintenance and repair
performed and free and clear of debris; provided, however, in the event that, as
of the date of execution of this Lease, the Base, Shell and Core of the Building
and including the Building Systems (as defined in Section 1 of Exhibit B), in
its condition existing as of such date without regard to any of the Tenant
Improvements, alterations or other improvements existing in the Premises as of
the date hereof and/or to be constructed or installed by or on behalf of Tenant
in the Premises or Tenant’s use of the Premises, and based solely on an
unoccupied basis (A) does not comply with applicable laws, including without
limitation local and state building code requirements and Title 24 requirements,
seismic, fire and life safety codes, and the ADA, in effect as of the date
hereof or (B) contains latent defects, then Landlord shall be responsible, at
its sole cost and expense which shall not be included in Operating Expenses
(except as otherwise permitted in Section 4.2 hereof), for correcting any such
non-compliance to the extent required by applicable laws, and/or correcting any
such latent defects as soon as reasonably possible after receiving notice
thereof from Tenant; provided, however, that if Tenant fails to give Landlord
written notice of any such latent defects described in clause (B) hereinabove
within one hundred eighty (180) days after the Lease Commencement Date, then the
correction of any such latent defects shall, subject to Landlord’s repair
obligations in Section 7.2 hereof (and to the extent such correction is a
responsibility of Tenant pursuant to Section 7.1 hereof), be Tenant’s
responsibility at Tenant’s sole cost and expense; provided, however, that the
foregoing “warranty” period shall not apply to any defects pertaining to the
roof of the Building; provided further, however, that such one hundred eighty
(180) days period shall be deemed to be twenty-four (24) months with respect to
the HVAC system serving the Building. For the avoidance of all doubt, any
maintenance, repairs or replacements to the mechanical, electrical or plumbing
systems comprising the Base, Shell and Core serving the Premises (and not
necessitated due to Tenant’s acts or omissions) in the six (6) months after the
Lease Commencement Date shall, except for any maintenance, repairs and
replacements of the roof of the Building (which shall, in any event, be included
as part of Operating Expenses), be deemed “latent defects” for purposes of this
Section 1.2 and shall not be included in Operating Expenses.

1.3 Rentable Square Feet. The parties hereby stipulate that the Premises contain
the rentable square feet set forth in Section 6.1 of the Summary, and such
square footage amount is not subject to adjustment or remeasurement by Landlord
or Tenant. Accordingly, there shall be no adjustment in the Base Rent or other
amounts set forth in this Lease which are determined based upon the rentable
square feet of the Premises. Notwithstanding the foregoing, the rentable square
feet of the Premises may be adjusted in connection with any damage and
destruction or condemnation, as more particularly set forth in Article 11 and
12, respectively.

ARTICLE 2

LEASE TERM AND EARLY ENTRY

2.1 Term. The terms and provisions of this Lease shall be effective as of the
date of this Lease except for the provisions of this Lease relating to the
payment of Rent. The term of this Lease (the “Lease Term”) shall be as set forth
in Section 7.1 of the Summary and shall commence on the date (the “Lease
Commencement Date”) set forth in Section 7.2 of the Summary (subject, however,
to the terms of the Tenant Work Letter), and shall terminate on the date (the
“Lease Expiration Date”) set forth in Section 7.3 of the Summary, unless this
Lease is sooner terminated or extended as hereinafter provided. For purposes of
this Lease, the term “Lease Year” shall mean each consecutive twelve (12) month
period during the Lease Term, provided that the last Lease Year shall end on the
Lease Expiration Date. If Landlord does not deliver possession of the Premises
to Tenant Ready for Occupancy on or before the anticipated Lease Commencement
Date (as set forth in Section 7.2(ii) of the Summary), Landlord shall not be
subject to any liability nor shall the validity of this Lease nor the
obligations of Tenant hereunder be affected. If the Lease Commencement Date is a
date which is other than the anticipated Lease Commencement Date set forth in
Section 7.2(ii) of the Summary, then, following the Lease Commencement Date,
Landlord shall deliver to Tenant an amendment to lease in the form attached
hereto as Exhibit C, attached hereto, setting forth, among other things, the
Lease Commencement Date and the Lease Expiration Date, and Tenant shall execute
and return such amendment to Landlord within five (5) business days after
Tenant’s receipt thereof. If Tenant fails to execute and return the amendment
within such 5-business day period, Tenant shall be deemed to have approved and
confirmed the dates set forth therein, provided that such deemed approval shall
not relieve Tenant of its obligation to execute and return the amendment (and
such failure shall constitute a default by Tenant hereunder). If Landlord does
not deliver such amendment to Tenant, the Lease Commencement Date shall be
deemed to be the anticipated Lease Commencement Date set forth in
Section 7.2(ii) of the Summary.

2.2 Early Entry. Tenant’s early entry rights are set forth in Section 6.1 of
Exhibit B.

 

                

   -2-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

ARTICLE 3

BASE RENT

Tenant shall pay, without notice or demand, to Landlord or Landlord’s agent at
the management office of the Building, or at such other place as Landlord may
from time to time designate in writing, in currency or a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, base rent (“Base Rent”) as set forth in Section 8
of the Summary, payable in equal monthly installments as set forth in Section 8
of the Summary in advance on or before the first day of each and every month
during the Lease Term, without any setoff or deduction whatsoever. Concurrently
with Tenant’s execution of this Lease and in addition to the Security Deposit,
Tenant shall deliver to Landlord an amount equal to Two Hundred Forty-Eight
Thousand Eight Hundred Forty-One and 60/100 Dollars ($248,841.60), which amount
shall be comprised of the following: (i) the Base Rent payable by Tenant for the
Premises for the first (1st) and second (2nd) months of the Lease Term (i.e.,
Two Hundred Four Thousand Four Hundred Five and 60/100 Dollars ($204,405.60));
and (ii) the Estimated Expenses (as defined below) payable by Tenant for the
Premises for the first (1st) full month of the Lease Term (i.e., Forty-Four
Thousand Four Hundred Thirty-Six Dollars ($44,436.00)). If any rental payment
date (including the Lease Commencement Date) falls on a day of the month other
than the first day of such month or if any rental payment is for a period which
is shorter than one month, then the rental for any such fractional month shall
be a proportionate amount of a full calendar month’s rental based on the
proportion that the number of days in such fractional month bears to the number
of days in the calendar month during which such fractional month occurs. All
other payments or adjustments required to be made under the terms of this Lease
that require proration on a time basis shall be prorated on the same basis.
Landlord and Tenant acknowledge and agree that the abated rent for the first
twelve months of the Lease Term (based on the Base Rent being calculated based
on 29,624 rentable square feet versus the actual rentable square feet in the
Premises of 59,248) equals One Hundred Two Thousand Two Hundred Two and 80/100
Dollars ($102,202.80) (the “Abated Rent”).

ARTICLE 4

ADDITIONAL RENT

4.1 Additional Rent. In addition to paying the Base Rent specified in Article 3
above, Tenant shall pay as additional rent the sum of the following:
(i) Tenant’s Share (as such term is defined below) of the annual Operating
Expenses allocated to the Building (pursuant to Section 4.3.4 below); plus
(ii) Tenant’s Share of the annual Tax Expenses allocated to the Building
(pursuant to Section 4.3.4 below); plus (iii) Tenant’s Share of the annual
Utilities Costs allocated to the Building (pursuant to Section 4.3.4 below).
Such additional rent, together with any and all other amounts payable by Tenant
to Landlord pursuant to the terms of this Lease (including, without limitation,
pursuant to Article 6), shall be hereinafter collectively referred to as the
“Additional Rent.” The Base Rent and Additional Rent are herein collectively
referred to as the “Rent.” All amounts due under this Article 4 as Additional
Rent shall be payable for the same periods and in the same manner, time and
place as the Base Rent. Without limitation on other obligations of Tenant which
shall survive the expiration of the Lease Term, the obligations of Tenant to pay
the Additional Rent provided for in this Article 4 shall survive the expiration
of the Lease Term.

4.2 Definitions. As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:

4.2.1 “Calendar Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires.

4.2.2 “”Expense Year” shall mean each Calendar Year.

4.2.3 “Operating Expenses” shall mean all expenses, costs and amounts which
Landlord shall pay during any Expense Year because of or in connection with the
ownership, management, maintenance, repair, restoration or operation of the
Project, including, without limitation, any amounts paid for: (i) the cost of
operating, maintaining, repairing, renovating and managing the utility systems,
lab systems, central plant, mechanical systems, sanitary and storm drainage
systems, any elevator systems (if applicable) and all other “Systems and
Equipment” (as defined in Section 4.2.4 of this Lease), and the cost of supplies
and equipment and maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, and the cost
of contesting the validity or applicability of any governmental enactments which
may affect Operating Expenses, and the costs incurred in connection with
implementation and operation (by Landlord or any common area association(s)
formed for the Project) of any transportation system management program or
similar program; (iii) the cost of insurance carried by Landlord, in such
amounts as Landlord may reasonably determine or as may be required by any
mortgagees of any mortgage or the lessor of any ground lease affecting the
Project; (iv) the cost of landscaping, relamping, supplies, tools, equipment and
materials, and all fees, charges and other costs (including reasonable
consulting fees, legal fees and accounting fees directly related to such work)
incurred in connection with the management, operation, repair and maintenance of
the Project; (v) any equipment rental agreements or management agreements
(including the cost of any management fee and the fair rental value of any
office space provided thereunder); (vi) wages, salaries and other compensation
and benefits of all persons directly engaged in the operation, management,
maintenance or security of the Project (or, if such persons are involved in the
operation, management, maintenance or security of other projects, the wages,
salaries and other compensation and benefits of such persons will be based upon
the percentage or such person’s actual time devoted to work on the Project), and
employer’s Social Security taxes, unemployment taxes or insurance, and any other
taxes which may be levied on such wages, salaries, compensation and benefits;
(vii) payments under any easement, license, operating agreement, declaration,
restrictive covenant, underlying or ground lease (excluding rent), or instrument
pertaining to the sharing

 

                

   -3-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

of costs by the Project (including but not limited to, the CC&Rs described in
Article 5 hereof); (viii) the cost of janitorial service, trash removal
(provided, however, Operating Expenses shall not include the cost of janitorial
services and trash removal services provided to the Premises or the premises of
other tenants of the Building and/or the Project or the cost of replacing light
bulbs, lamps, starters and ballasts for lighting fixtures in the Premises and
the premises of other tenants in the Building and/or the Project to the extent
such services are directly provided and paid for by Tenant pursuant to
Section 6.6 below), alarm and security service, if any, window cleaning,
replacement of wall and floor coverings, ceiling tiles and fixtures in lobbies,
corridors, restrooms and other common or public areas or facilities, maintenance
and replacement of curbs and walkways, repair to roofs and re-roofing;
(ix) amortization (including interest on the unamortized cost) of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project; (x) the cost of any capital improvements or
other costs (I) which are intended as a labor-saving device or to effect other
economies in the operation or maintenance of the Project, (II) made to the
Project or any portion thereof after the Lease Commencement Date that are
required under any governmental law or regulation, or (III) which are
Conservation Costs (as defined below) and/or which are reasonably determined by
Landlord to be in the best interests of the Project; provided, however, that if
any such cost described in (I), (II) or (III) above, is a capital expenditure,
such cost shall be amortized (including interest on the unamortized cost) as
Landlord shall reasonably determine; and (xi) the costs and expenses of
complying with, or participating in, conservation, recycling, sustainability,
energy efficiency, waste reduction or other programs or practices implemented or
enacted from time to time at the Building and/or Project, excluding, however,
any capital improvement costs associated with the foregoing items in this
clause (xi) (collectively, “Conservation Costs”), and excluding LEED (Leadership
in Energy and Environmental Design) rating or compliance system or program,
including that currently coordinated through the U.S. Green Building Council or
Energy Star rating and/or compliance system or program. If Landlord is not
furnishing any particular work or service (the cost of which, if performed by
Landlord, would be included in Operating Expenses) to a tenant who has
undertaken to perform such work or service in lieu of the performance thereof by
Landlord, Operating Expenses shall be deemed to be increased by an amount equal
to the additional Operating Expenses which would reasonably have been incurred
during such period by Landlord if it had at its own expense furnished such work
or service to such tenant. If any of (x) the Building, (y) the Other Existing
Buildings (but only during the period of time the same are included by Landlord
within the Project) and (z) any additional buildings are added to the Project
pursuant to Section 1.1.3 above (but only during the period of time after such
additional buildings have been fully constructed and ready for occupancy and are
included by Landlord within the Project) are less than ninety-five percent
(95%) occupied during all or a portion of any Expense Year, Landlord shall make
an appropriate adjustment to the variable components of Operating Expenses for
such year or applicable portion thereof, employing sound accounting and
management principles, to determine the amount of Operating Expenses that would
have been paid had the Building, such Other Existing Buildings and such
additional buildings (if any) been ninety-five percent (95%) occupied; and the
amount so determined shall be deemed to have been the amount of Operating
Expenses for such year, or applicable portion thereof.

Notwithstanding the foregoing, Operating Expenses shall not, however, include:
(A) costs of leasing commissions, attorneys’ fees and other costs and expenses
incurred in connection with negotiations or disputes with present or prospective
tenants or other occupants of the Project; (B) costs (including permit, license
and inspection costs) incurred in renovating or otherwise improving, decorating
or redecorating rentable space for other tenants or vacant rentable space;
(C) costs incurred due to the violation by Landlord of the terms and conditions
of any lease of space in the Project; (D) costs of overhead or profit increment
paid to Landlord or to subsidiaries or affiliates of Landlord for services in or
in connection with the Project to the extent the same exceeds the costs of
overhead and profit increment included in the costs of such services which could
be obtained from third parties on a competitive basis; (E) except as otherwise
specifically provided in this Section 4.2.3, costs of interest on debt or
amortization on any mortgages, loan or refinancing of the Building or the Real
Property, and recordation taxes and rent payable under any ground lease of the
Project; (F) costs of a capital nature for the Real Property, except as
specifically set forth in Sections 4.2.3(x) and (xi) above and clause
(I) hereinbelow; (G) costs of repairs and maintenance actually reimbursed by any
other party; (H) attorneys’ fees and other costs incurred in attempting to
collect rent or evict tenants for nonpayment of rent; (I) depreciation,
amortization and interest payments (except as provided herein and except on
materials, tools, supplies and vendor-type equipment purchased by Landlord to
enable Landlord to supply services Landlord might otherwise contract for with a
third party where such depreciation, amortization and interest payments would
otherwise have been included in the charge for such third party’s services, all
as determined in accordance with standard real estate accounting practices,
consistently applied, and when depreciation or amortization is permitted or
required, the item shall be amortized over its reasonably anticipated useful
life); (J) costs, including penalties, fines and associated legal expenses,
incurred due to the violation by Landlord or any other tenant of the Real
Property of applicable laws, that would not have been incurred but for any such
violations by Landlord or any tenant of the Real Property; (K) the wages and
benefits of any employee who does not devote substantially all of his or her
employed time to the Real Property unless such wages and benefits are prorated
to reflect time spent on operating and managing the Real Property vis-à-vis time
spent on matters unrelated to operating and managing the Real Property; provided
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Building or
Project manager; (L) costs incurred by Landlord for the repair of damage to the
Real Property, to the extent that Landlord is reimbursed by insurance proceeds
(or would have been reimbursed had Landlord maintained the insurance required to
be carried by Landlord under this Lease); (M) expenses in connection with
services or other benefits which are not provided to Tenant or for which Tenant
is charged for directly but which are provided to another tenant or occupant of
the Real Property free of charge; (N) costs of correcting defects in the
original construction of the Real Property; (O) tax penalties incurred as a
result of Landlord’s negligence, inability or unwillingness to make payments
when due or to file any income tax or informational returns when due; (P) any
bad debt loss, rent loss, or reserves for bad debts or rent loss (but Operating
Expenses may include reasonable reserves imposed upon the Real Property as part
of the assessments under any covenants, conditions and restrictions recorded
against the Real Property); (Q) costs associated with the operation of the
business of the partnership or entity which constitutes Landlord as the same are
distinguished from the costs of operation of the Real Property, including
partnership accounting and legal matters; (R) costs incurred to comply with
applicable laws with respect to the

 

                

   -4-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

cleanup, removal, investigation and/or remediation of any Hazardous Materials
(as such term is defined in Article 5 below) in, on or under the Real Property
and/or the Building to the extent such Hazardous Materials are: (1) in existence
as of the Lease Commencement Date and in violation of applicable laws in effect
as of the Lease Commencement Date, and were of such a nature that a federal,
state or municipal governmental or quasi-governmental authority, if it had then
had knowledge of the presence of such Hazardous Materials, in the state and
under the conditions that the same existed in the Building or on the Real
Property, would have then required removal, remediation or other action with
respect to such Hazardous Materials; or (2) introduced onto the Real Property
and/or the Building after the Lease Commencement Date by Landlord or any of
Landlord’s agents, employees, contractors or other tenants in violation of
applicable laws in effect at the date of introduction, and were of such a nature
that a federal, state or municipal governmental or quasi-governmental authority,
if it had then had knowledge of the presence of such Hazardous Materials, in the
state and under the conditions that the same existed in the Building or on the
Real Property, would have then required removal, remediation or other action
with respect to such Hazardous Materials; (S) any Tax Expenses or Utilities
Costs; (T) rentals for items (except when needed in connection with normal
repairs and maintenance of permanent systems) which if purchased, rather than
rented, would constitute a capital improvement specifically excluded above;
(U) costs (including, without limitation, fines, penalties, interest, and costs
of repairs, replacements, alterations and/or improvements) incurred in bringing
the Real Property into compliance with laws in effect as of the Lease
Commencement Date and as interpreted by applicable governmental authorities as
of such date, including, without limitation, any costs to correct building code
violations pertaining to the initial design or construction of the Building or
any other improvements to the Real Property, to the extent such violations exist
as of the Lease Commencement Date under any applicable building codes in effect
and as interpreted by applicable governmental authorities as of such date;
(V) costs for which Landlord has been compensated by a management fee, to the
extent that the inclusion of such costs in Operating Expenses would result in a
double charge to Tenant; (W) costs for the initial development of the Real
Property; (X) costs of acquisition of sculptures, painting and other objects of
art (except for maintenance costs but not replacement costs with respect
thereto); (Y) costs arising out of the operation, management, maintenance or
repair of any retail premises in the Project or any other retail areas operated
by Landlord or its agents, contractors or vendors to the extent such costs are
uniquely attributable (and separately identifiable) to such retail premises or
areas (as opposed to general office use tenancies) or are extraordinary,
separately identifiable expenses arising in connection therewith; (Z) costs
arising from Landlord’s charitable or political contributions; (AA) costs of any
“tap fees” or any sewer or water connection fees for the benefit of any
particular tenant of the Real Property; (BB) any “above-standard” cleaning,
including, but not limited to construction cleanup or special cleanings
associated with parties/events and specific tenant requirements in excess of
services provided to Tenant, including related trash collection, removal,
hauling and dumping; (CC) “in-house” legal and/or accounting fees; (DD) any
“finders fees”, brokerage commissions, job placement costs or job advertisement
costs; (EE) any expenses incurred by Landlord for use of any portions of the
Real Property to accommodate shows, promotions, kiosks, displays, filming,
photography, private events or parties, ceremonies, and advertising beyond the
normal expenses otherwise attributable to providing services; (FF) any balloons,
flowers or other gifts provided to any entity whatsoever, to include, but not
limited to, Tenant, other tenants, employees, vendors, contractors, prospective
tenants and agents, and (GG) any expenses expressly prohibited pursuant to any
provision of this Lease.

4.2.4 “Systems and Equipment” shall mean any plant (including any central
plant), machinery, transformers, duct work, cable, wires, and other equipment,
facilities, and systems designed to supply heat, ventilation, air conditioning
and humidity or any other services or utilities, or comprising or serving as any
component or portion of the electrical, gas, steam, plumbing, sprinkler,
communications, alarm, lab, security, or fire/life safety systems or equipment,
or any other mechanical, electrical, electronic, computer or other systems or
equipment which serve the Building and/or any other building in the Project in
whole or in part.

4.2.5 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, assessments, charges or other
impositions, whether general, special, ordinary or extraordinary, (including,
without limitation, real estate taxes, general and special assessments, transit
assessments, fees and taxes, child care subsidies, fees and/or assessments, job
training subsidies, fees and/or assessments, open space fees and/or assessments,
housing subsidies and/or housing fund fees or assessments, public art fees
and/or assessments, leasehold taxes or taxes based upon the receipt of rent,
including gross receipts or sales taxes applicable to the receipt of rent,
personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems and equipment, appurtenances, furniture and other personal
property used in connection with the Project), which Landlord shall pay during
any Expense Year because of or in connection with the ownership, leasing and
operation of the Project or Landlord’s interest therein. For purposes of this
Lease, Tax Expenses shall be calculated as if (i) the tenant improvements in the
Building, the Other Existing Buildings and any additional buildings added to the
Project pursuant to Section 1.1.3 above (but only during the period of time that
such Other Existing Buildings and additional buildings are included by Landlord
within the Project) were fully constructed, and (ii) the Project, the Building,
such Other Existing Buildings and such additional buildings (if any) and all
tenant improvements therein were fully assessed for real estate tax purposes.

4.2.5.1 Tax Expenses shall include, without limitation:

(i) Any tax on Landlord’s rent, right to rent or other income from the Project
or as against Landlord’s business of leasing any of the Project;

(ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property

 

                

   -5-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

owners or occupants. It is the intention of Tenant and Landlord that all such
new and increased assessments, taxes, fees, levies, and charges and all similar
assessments, taxes, fees, levies and charges be included within the definition
of Tax Expenses for purposes of this Lease;

(iii) Any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof;

(iv) Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and

(v) Any reasonable expenses incurred by Landlord in attempting to protest,
reduce or minimize Tax Expenses.

4.2.5.2 Notwithstanding anything to the contrary contained in this
Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state net income taxes, and other
taxes to the extent applicable to Landlord’s net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.4 below.

4.2.6 “Tenant’s Share” shall mean the percentage set forth in Section 9 of the
Summary. Tenant’s Share was calculated by dividing the number of rentable square
feet of the Premises by the total rentable square feet in the Building (as set
forth in Section 9 of the Summary), and stating such amount as a percentage.
Tenant’s Share shall be subject to readjustment in connection with any damage,
destruction or condemnation as set forth in Articles 11 and 12.

4.2.7 “Utilities Costs” shall mean all actual charges for utilities for the
Building and the Project (including utilities for the Other Existing Buildings
and additional buildings, if any, added to the Project during the period of time
the same are included by Landlord within the Project) which Landlord shall pay
during any Expense Year, including, but not limited to, the costs of water,
sewer, gas and electricity, and the costs of HVAC and other utilities, including
any lab utilities and central plant utilities (but excluding those charges for
which Tenant and tenants directly reimburse Landlord or otherwise pay directly
to the utility company (and excluding, in the case of Tenant, electricity, water
and gas which Tenant shall pay directly to the utility company)) as well as
related fees, assessments, measurement meters and devices and surcharges.
Utilities Costs shall be calculated assuming the Building (and, during the
period of time when such buildings are included by Landlord within the Project,
the Other Existing Buildings and any additional buildings, if any, added to the
Project) are at least ninety-five percent (95%) occupied. If, during all or any
part of any Expense Year, Landlord shall not provide any utilities (the cost of
which, if provided by Landlord, would be included in Utilities Costs) to a
tenant (including Tenant) who has undertaken to provide the same instead of
Landlord, Utilities Costs shall be deemed to be increased by an amount equal to
the additional Utilities Costs which would reasonably have been incurred during
such period by Landlord if Landlord had at its own expense provided such
utilities to such tenant. Utilities Costs shall include any costs of utilities
which are allocated to the Project under any declaration, restrictive covenant,
or other instrument pertaining to the sharing of costs by the Project or any
portion thereof, including any covenants, conditions or restrictions now or
hereafter recorded against or affecting the Project.

4.3 Calculation and Payment of Additional Rent.

4.3.1 Payment of Operating Expenses, Tax Expenses and Utilities Costs. For each
Expense Year ending or commencing within the Lease Term, Tenant shall pay to
Landlord, as Additional Rent, the following, which payment shall be made in the
manner set forth in Section 4.3.2 below: (i) Tenant’s Share of Operating
Expenses allocated to the Building pursuant to Section 4.3.4 below; plus
(ii) Tenant’s Share of Tax Expenses allocated to the Building pursuant to
Section 4.3.4 below; plus (iii) Tenant’s Share of Utilities Costs allocated to
the Building pursuant to Section 4.3.4 below.

4.3.2 Statement of Actual Operating Expenses, Tax Expenses and Utilities Costs
and Payment by Tenant. Landlord shall endeavor to give to Tenant on or before
the first (1st) day of June following the end of each Expense Year, a statement
(the “Statement”) which shall state the Operating Expenses, Tax Expenses and
Utilities Costs incurred or accrued for such preceding Expense Year that are
allocated to the Building pursuant to Section 4.3.4 below, and which shall
indicate therein Tenant’s Share thereof. Within thirty (30) days after Tenant’s
receipt of the Statement for each Expense Year ending during the Lease Term,
Tenant shall pay to Landlord the full amount of the Tenant’s Share of Operating
Expenses, Tax Expenses and Utilities Costs for such Expense Year, less the
amounts, if any, paid during such Expense Year as the Estimated Expenses as
defined in and pursuant to Section 4.3.3 below. If any Statement reflects that
Tenant has overpaid Tenant’s Share of Operating Expenses and/or Tenant’s Share
of Tax Expenses and/or Tenant’s Share of Utilities Costs for such Expense Year,
then Landlord shall, at Landlord’s option, either (i) remit such overpayment to
Tenant within thirty (30) days after such applicable Statement is delivered to
Tenant, or (ii) credit such overpayment toward the additional Rent next due and
payable to Tenant under this Lease. The failure of Landlord to timely furnish
the Statement for any Expense Year shall not prejudice Landlord from enforcing
its rights under this Article 4. Even though the Lease Term has expired and
Tenant has vacated the Premises, if the Statement for the Expense Year in which
this Lease terminates reflects that Tenant has overpaid and/or underpaid
Tenant’s Share of the Operating Expenses and/or Tenant’s Share of Tax Expenses
and/or Tenant’s Share of Utilities Costs for such Expense Year, then within
thirty (30) days after Landlord’s delivery of such Statement to Tenant, Landlord
shall refund to Tenant any such overpayment, or Tenant

 

                

   -6-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

shall pay to Landlord any such underpayment, as the case may be. The provisions
of this Section 4.3.2 shall survive the expiration or earlier termination of the
Lease Term.

4.3.3 Statement of Estimated Operating Expenses, Tax Expenses and Utilities
Costs. Landlord shall endeavor to give Tenant a yearly expense estimate
statement (the “Estimate Statement”) within ninety (90) days following the end
of an Expense Year (or as soon thereafter as reasonably possible), which shall
set forth Landlord’s reasonable estimate (the “Estimate”) of the total amount of
Tenant’s Share of the Operating Expenses, Tax Expenses and Utilities Costs
allocated to the Building pursuant to Section 4.3.4 below for the then-current
Expense Year shall be, and which shall indicate therein Tenant’s Share thereof
(the “Estimated Expenses”). The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Expenses under this Article 4.
Following Landlord’s delivery of the Estimate Statement for the then-current
Expense Year, Tenant shall pay, with its next installment of Base Rent due, a
fraction of the Estimated Expenses for the then-current Expense Year (reduced by
any amounts paid pursuant to the last sentence of this Section 4.3.3). Such
fraction shall have as its numerator the number of months which have elapsed in
such current Expense Year to the month of such payment, both months inclusive,
and shall have twelve (12) as its denominator. Until a new Estimate Statement is
furnished, Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Expenses set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

4.3.4 Allocation of Operating Expenses, Tax Expenses and Utilities Costs to
Building. The parties acknowledge that the Building is part of a multi-building
commercial project consisting of the Building, and the Other Existing Buildings
and such other buildings as Landlord (and/or any other owners of Torrey Ridge
Science Center) may elect to construct and include as part of the Project from
time to time (the Other Existing Buildings and any such other buildings are
sometimes referred to herein, collectively, as the “Other Buildings”), and that
certain of the costs and expenses incurred in connection with the Project
(i.e. the Operating Expenses, Tax Expenses and Utilities Costs) shall be shared
among the Building and/or such Other Buildings, while certain other costs and
expenses which are solely attributable to the Building and such Other Buildings,
as applicable, shall be allocated directly to the Building and the Other
Buildings, respectively. Accordingly, as set forth in Sections 4.1 and 4.2
above, Operating Expenses, Tax Expenses and Utilities Costs are determined
annually for the Project as a whole, and a portion of the Operating Expenses,
Tax Expenses and Utilities Costs, which portion shall be determined by Landlord
on an equitable basis, shall be allocated to the Building (as opposed to the
tenants of the Other Buildings), and such portion so allocated shall be the
amount of Operating Expenses, Tax Expenses and Utilities Costs payable with
respect to the Building upon which Tenant’s Share shall be calculated. Such
portion of the Operating Expenses, Tax Expenses and Utilities Costs allocated to
the Building shall include all Operating Expenses, Tax Expenses and Utilities
Costs which are attributable solely to the Building, and an equitable portion of
the Operating Expenses, Tax Expenses and Utilities Costs attributable to the
Project as a whole. As an example of such allocation with respect to Tax
Expenses and Utilities Costs, it is anticipated that Landlord (and/or any other
owners of Torrey Ridge Science Center) may receive separate tax bills which
separately assess the improvements component of Tax Expenses for each building
in the Project and/or Landlord may receive separate utilities bills from the
utilities companies identifying the Utilities Costs for certain of the utilities
costs directly incurred by each such building (as measured by separate meters
installed for each such building), and such separately assessed Tax Expenses and
separately metered Utilities Costs shall be calculated for and allocated
separately to each such applicable building. In addition, in the event Landlord
(and/or any other owners of Torrey Ridge Science Center) elect to subdivide
certain common area portions of the Project such as landscaping, public and
private streets, driveways, walkways, courtyards, plazas, transportation
facilitation areas and/or accessways into a separate parcel or parcels of land
(and/or separately convey all or any of such parcels to a common area
association to own, operate and/or maintain same), the Operating Expenses, Tax
Expenses and Utilities Costs for such common area parcels of land may be
aggregated and then reasonably allocated by Landlord to the Building and such
Other Buildings on an equitable basis as Landlord (and/or any applicable
covenants, conditions and restrictions for any such common area association)
shall provide from time to time.

4.3.5 Initial Twelve (12) Month Cap on Operating Expenses, Tax Expenses and
Utilities Costs and Cap on Controllable Operating Expenses. Notwithstanding
anything to the contrary contained in this Article 4, in no event shall Tenant’s
Share of Operating Expenses, Tax Expenses and Utilities Costs (and excluding, as
provided in Section 4.2.7 above, the costs of electricity, gas and water which
are payable by Tenant directly to the utility company) for the first twelve
(12) months of the Lease Term exceed Seventy-Five Cents ($0.75) per square foot
of the Premises per month (the “Twelve Month Cap”); provided, however, that in
the event of a sale of the Building and/or the Project, then the foregoing
Twelve Month Cap shall immediately be null and void and of no further force or
effect. In addition, and notwithstanding anything to the contrary contained in
this Article 4, Landlord acknowledges and agrees that the aggregate
“Controllable Expenses” (as hereinafter defined) included in Operating Expenses
in any Expense Year after the first Expense Year shall not increase by more than
five percent (5%) on an annual basis over the actual aggregate Controllable
Expenses included in Operating Expenses for any preceding Expense Year, but with
no such limit on the amount of Controllable Expenses which may be included in
the Operating Expenses incurred during the first Expense Year. For purposes of
this Section 4.3.5, “Controllable Expenses” shall mean all Operating Expenses
except: (i) any and all assessments, including assessment districts and
government-mandated charges with respect to the Building or Real Property, or
any part thereof; (ii) insurance carried by Landlord with respect to the Real
Property and/or the operation thereof; (iii) janitorial and cleaning expenses;
and (iv) costs of capital expenditures, including, without limitation, costs of
capital improvements, capital alterations, capital repairs, reasonable wages,
salaries and other compensation and benefits paid to Landlord’s employees,
agents or contractors engaged in the operation, management, maintenance or
security of the Building or Real Property, to the extent such wages, salaries
and other compensation are for union personnel. The provisions of this
Section 4.3.5 do not apply to the Tax Expenses nor Utilities Costs.

 

                

   -7-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

4.4 Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon demand for all taxes or assessments actually paid
by Landlord (except to the extent included in Tax Expenses by Landlord),
excluding state, local and federal personal or corporate income taxes measured
by the net income of Landlord from all sources and estate and inheritance taxes,
whether or not now customary or within the contemplation of the parties hereto,
when:

4.4.1 said taxes are measured by or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures and other personal property located
in the Premises, or by the cost or value of any leasehold improvements made in
or to the Premises by or for Tenant, to the extent the cost or value of such
leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord;

4.4.2 said taxes are assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Project; or

4.4.3 said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.

4.5 Late Charges. If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord’s designee within three
(3) business days of when due, then Tenant shall pay to Landlord a late charge
equal to five percent (5%) of the amount due plus any attorneys’ fees incurred
by Landlord by reason of Tenant’s failure to pay Rent and/or other charges when
due hereunder; provided, however, that Landlord will waive the imposition of the
late charge for the first late payment of Rent in any one (1) calendar year. The
late charge shall be deemed Additional Rent and the right to require it shall be
in addition to all of Landlord’s other rights and remedies hereunder, at law
and/or in equity and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid by the date
that they are due shall thereafter bear interest until paid at a rate (the
“Interest Rate”) equal to the lesser of (i) the “Prime Rate” or “Reference Rate”
announced from time to time by the Bank of America (or such reasonable
comparable national banking institution as selected by Landlord in the event
Bank of America ceases to exist or publish a Prime Rate or Reference Rate), plus
four percent (4%), or (ii) the highest rate permitted by applicable law.

4.6 Audit Rights. Tenant shall have the right, at Tenant’s cost, after
reasonable notice to Landlord, to have Tenant’s authorized employees or agents
inspect, at Landlord’s California office during normal business hours,
Landlord’s books, records and supporting documents concerning the Operating
Expenses, Tax Expenses and Utilities Costs set forth in any Statement delivered
by Landlord to Tenant for a particular Expense Year pursuant to Section 4.3.2
above; provided, however, Tenant shall have no right to conduct such inspection
or object to or otherwise dispute the amount of the Operating Expenses, Tax
Expenses and Utilities Costs set forth in any such Statement, unless Tenant
notifies Landlord of such inspection request, completes such inspection, and
demands an audit as set forth below within nine (9) months immediately following
Landlord’s delivery of the particular Statement in question (the “Review
Period”); provided, further, that notwithstanding any such timely inspection,
objection, dispute, and/or audit, and as a condition precedent to Tenant’s
exercise of its right of inspection, objection, dispute, and/or audit as set
forth in this Section 4.6, Tenant shall not be permitted to withhold payment of,
and Tenant shall timely pay to Landlord, the full amounts as required by the
provisions of this Article 4 in accordance with such Statement. However, such
payment may be made under protest pending the outcome of any audit. In
connection with any such inspection by Tenant, Landlord and Tenant shall
reasonably cooperate with each other so that such inspection can be performed
pursuant to a mutually acceptable schedule, in an expeditious manner and without
undue interference with Landlord’s operation and management of the Project. If
after such inspection and/or request for documentation, Tenant disputes the
amount of the Operating Expenses, Tax Expenses and Utilities Costs set forth in
the Statement, Tenant shall have the right, but not the obligation, within the
Review Period, to cause an independent certified public accountant which is not
paid on a contingency basis and which is mutually approved by Landlord and
Tenant (the “Accountant”) to complete an audit of Landlord’s books and records
to determine the proper amount of the Operating Expenses, Tax Expenses and
Utilities Costs incurred and amounts payable by Tenant for the Expense Year
which is the subject of such Statement. Such audit by the Accountant shall be
final and binding upon Landlord and Tenant. If Landlord and Tenant cannot
mutually agree as to the identity of the Accountant within thirty (30) days
after Tenant notifies Landlord that Tenant desires an audit to be performed,
then the Accountant shall be one of the “Big 4” accounting firms selected by
Landlord, which is not paid on a contingency basis. If such audit reveals that
Landlord has over-charged Tenant, then within thirty (30) days after the results
of such audit are made available to Landlord, Landlord shall reimburse to Tenant
the amount of such over-charge. If the audit reveals that the Tenant was
under-charged, then within thirty (30) days after the results of such audit are
made available to Tenant, Tenant shall reimburse to Landlord the amount of such
under-charge. Tenant agrees to pay the cost of such audit unless it is
subsequently determined that Landlord’s original Statement which was the subject
of such audit was in error to Tenant’s disadvantage by five percent (5%) or more
of the total Operating Expenses, Tax Expenses and Utilities Costs which was the
subject of such audit. The payment by Tenant of any amounts pursuant to this
Article 4 shall not preclude Tenant from questioning the correctness of any
Statement provided by Landlord at any time during the Review Period, but the
failure of Tenant to object thereto, conduct and complete its inspection and
have the Accountant conduct and complete the audit as described above prior to
the expiration of the Review Period shall be conclusively deemed Tenant’s
approval of the Statement in question and the amount of Operating Expenses, Tax
Expenses and Utilities Costs shown thereon. In connection with any inspection
and/or audit conducted by Tenant pursuant to this Section 4.6, Tenant agrees to
keep, and to cause all of Tenant’s employees and consultants and the Accountant
to keep, all of Landlord’s books and records and the audit, and all information
pertaining thereto and the results thereof, strictly confidential (except to the
extent disclosure is required in accordance with applicable law), and in
connection therewith, Tenant shall cause such

 

                

   -8-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

employees, consultants and the Accountant to execute such reasonable
confidentiality agreements as Landlord may require prior to conducting any such
inspections and/or audits.

ARTICLE 5

USE OF PREMISES; HAZARDOUS MATERIALS; ODORS AND EXHAUST

5.1 Use. Tenant shall use the Premises solely for laboratory research, general
office, manufacturing and other related uses permitted under the Project zoning,
all to the extent consistent with the character of the Building as a
first-class, multi-tenant biotechnology project, and Tenant shall not use or
permit the Premises to be used for any other purpose or purposes whatsoever.
Tenant shall not use, or suffer or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the provisions
of Exhibit D, attached hereto, or in violation of the laws of the United States
of America, the state in which the Project is located, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project. Tenant shall
comply with the Rules and Regulations and all recorded covenants, conditions,
and restrictions, and the provisions of all ground or underlying leases, now or
hereafter affecting the Project, including but not limited to, (i) that certain
Declaration of Covenants, Conditions and Restrictions recorded August 28, 1991,
as Instrument No. 1991-0440869 in the San Diego County Official Records, and
(ii) that certain Declaration of Covenants, Conditions, and Restrictions for
Torrey Pines Science Center [Unit 2] recorded on June 27, 1994, as Instrument
No. 1994-0405385 in the San Diego County Official Records (collectively, the
existing “CC&Rs”), as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time; provided that any such
amendments, restatements, supplements or modifications do not materially modify
Tenant’s rights or obligations hereunder. In the event of a conflict between the
Rules and Regulations and the other terms and provisions of this Lease, then
such other terms and provisions of this Lease shall control.

5.2 Hazardous Materials.

5.2.1 Definitions: As used in this Lease, the following terms have the following
meanings:

(a) “Environmental Law” means any past, present or future federal, state or
local statutory or common law, or any regulation, ordinance, code, plan, order,
permit, grant, franchise, concession, restriction or agreement issued, entered,
promulgated or approved thereunder, relating to (a) the environment, human
health or safety, including, without limitation, emissions, discharges, releases
or threatened releases of Hazardous Materials (as defined below) into the
environment (including, without limitation, air, surface water, groundwater or
land), or (b) the manufacture, generation, refining, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport, arranging for
transport, or handling of Hazardous Materials.

(b) “Environmental Permits” mean collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with, any Environmental Law or otherwise
desired by Landlord including, but not limited to, any Spill Control
Countermeasure Plan and any Hazardous Materials Management Plan.

(c) “Hazardous Materials” shall mean and include any hazardous or toxic
materials, substances or wastes as now or hereafter designated or regulated
under any Environmental Law, including, without limitation, asbestos, petroleum,
petroleum hydrocarbons and petroleum based products, urea formaldehyde foam
insulation, polychlorinated biphenyls (“PCBs”), freon and other
chlorofluorocarbons, “biohazardous waste,” “medical waste,” “infectious agent”,
“mixed waste” or other waste under California Health and Safety Code §§ 117600
et, seq.

(d) “Release” shall mean with respect to any Hazardous Materials, any release,
deposit, discharge, emission, leaking, pumping, leaching, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping, disposing
or other movement of Hazardous Materials.

5.2.2 Tenant’s Obligations – Environmental Permits. Tenant will (i) obtain and
maintain in full force and effect all Environmental Permits that may be required
from time to time under any Environmental Laws applicable to Tenant or required
in connection with Tenant’s use of the Premises and Tenant’s improvements and
Alterations to the Premises and (ii) be and remain in compliance with all terms
and conditions of all such Environmental Permits and with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in all Environmental Laws applicable to
Tenant or the Premises. On or before the date Tenant commences business
operations in the Premises and thereafter from time to time upon Landlord’s
written request, Tenant shall provide to Landlord all Environmental Permits
pertaining to the Premises and Tenant’s business operations therein.

5.2.3 Tenant’s Obligations – Hazardous Materials. Except as expressly permitted
herein, Tenant agrees not to cause or permit any Hazardous Materials to be
brought upon, stored, used, handled, generated, released or disposed of on, in,
under or about the Premises, or any other portion of the Property by Tenant, its
agents, employees, subtenants, assignees, licensees, contractors or invitees
(collectively, “Tenant’s Parties”), without the prior written consent of
Landlord, which consent Landlord may withhold in its sole and absolute
discretion. Landlord acknowledges that it is not the intent of this Section 5.2
to prohibit Tenant from operating its business for the uses permitted hereunder.
Tenant may operate its business according to the custom of Tenant’s industry so
long as the use or presence of Hazardous Materials is strictly and properly
monitored in accordance with applicable Environmental Laws. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the Lease
Commencement Date a list

 

                

   -9-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

identifying each type of Hazardous Material to be present at the Premises and
setting forth any and all governmental approvals or permits required in
connection with the presence of such Hazardous Material at the Premises (the
“Hazardous Materials List”). Tenant shall deliver to Landlord an updated
Hazardous Materials List on or prior to each annual anniversary of the Lease
Commencement Date and shall also deliver an updated Hazardous Materials List
before any new Hazardous Materials are brought to the Premises. Tenant shall
deliver to Landlord true and correct copies of the following documents
(hereinafter referred to as the “Documents”) relating to the handling, storage,
disposal and emission of Hazardous Materials prior to the Lease Commencement
Date or, if unavailable at that time, concurrently with the receipt from or
submission to any Governmental Authority: permits; approvals; reports and
correspondence; storage and management plans; notices of violations of
applicable Environmental Laws; plans relating to the installation of any storage
tanks to be installed in, on, under or about the Premises (provided that
installation of storage tanks shall only be permitted after Landlord has given
Tenant its written consent to do so, which consent Landlord may withhold in its
sole and absolute discretion); and all closure plans or any other documents
required by any and all governmental authorities for any storage tanks installed
in, on, under or about the Premises for the closure of any such storage tanks.
Tenant shall not be required, however, to provide Landlord with any portion of
the Documents containing information of a proprietary nature, which Documents,
in and of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials. Upon the expiration or earlier
termination of this Lease, Tenant agrees to promptly remove from the Premises,
the Building and the Project, at its sole cost and expense, any and all
Hazardous Materials, including any equipment or systems containing Hazardous
Materials which are installed, brought upon, stored, used, generated or released
upon, in, under or about the Premises, the Building and/or the Project or any
portion thereof by Tenant or any of Tenant’s Parties during the Term of this
Lease.

5.2.4 Landlord’s Right to Conduct Environmental Assessment. At any time during
the Lease Term, Landlord shall have the right, at Tenant’s sole cost and
expense, to conduct an environmental assessment of the Premises (as well as any
other areas in, on or about the Project that Landlord reasonably believes may
have been affected adversely by Tenant’s use of the Premises (collectively, the
“Affected Areas”) in order to confirm that the Premises and the Affected Areas
do not contain any Hazardous Materials in violation of applicable Environmental
Laws or under conditions constituting or likely to constitute a Release of
Hazardous Materials. Such environmental assessment shall be a so-called “Phase
I” assessment or such other level of investigation which shall be the standard
of diligence in the purchase or lease of similar property at the time, together
with, at Tenant’s sole cost and expense, any additional investigation and report
which would customarily follow any discovery contained in such initial Phase I
assessment (including, but not limited to, any so-called “Phase II” report).
Such right to conduct such environmental assessment shall not be exercised more
than once per calendar year unless Tenant is in default under this Section 5.2
(beyond the expiration of all applicable notice and cure periods).
Notwithstanding anything above to the contrary, Landlord shall pay for the
actual, documented and reasonable costs of such assessments unless it is
determined, based on such assessment, that Tenant was not in compliance with
this Section 5.2.

5.2.5 Tenant’s Obligations to perform Corrective Action. If the data from any
environmental assessment authorized and undertaken by Landlord pursuant to
Section 5.2.4 indicates there has been a Release, threatened Release or other
conditions with respect to Hazardous Materials on, under or emanating from the
Premises and the Affected Areas that may require any investigation and/or active
response action, including without limitation active or passive remediation and
monitoring or any combination of these activities (“Corrective Action”), Tenant
shall immediately undertake Corrective Action with respect to contamination if,
and to the extent, required by the governmental authority exercising
jurisdiction over the matter. Any Corrective Action performed by Tenant will be
performed with Landlord’s prior written approval and in accordance with
applicable Environmental Laws, at Tenant’s sole cost and expense and by an
environmental consulting firm (reasonably acceptable to Landlord). Tenant may
perform the Corrective Action before or after the expiration or earlier
termination of this Lease, to the extent permitted by governmental agencies with
jurisdiction over the Premises, the Building and the Project (provided, however,
that any Corrective Action performed after the expiration or earlier termination
of this Lease shall be subject to the access fee provisions set forth below).
Tenant or its consultant may install, inspect, maintain, replace and operate
remediation equipment and conduct the Corrective Action as it considers
necessary, subject to Landlord’s reasonable approval. Tenant and Landlord shall,
in good faith, cooperate with each other with respect to any Corrective Action
after the expiration or earlier termination of this Lease so as not to interfere
unreasonably with the conduct of Landlord’s or any third party’s business on the
Premises, the Building and the Project. Landlord shall provide access until
Tenant delivers evidence reasonably satisfactory to Landlord that Tenant’s
Corrective Action activities on the Premises and the Affected Areas satisfy
applicable Environmental Laws. It shall be reasonable for Landlord to require
Tenant to deliver a “no further action” letter or substantially similar document
from the applicable governmental agency. Landlord shall continue to provide
access and Tenant shall continue to pay the access fee until such time as
Landlord is able to use the Premises and the Affected Areas for such purposes as
Landlord reasonably desires. Landlord’s “reasonableness” as used in the
immediately preceding sentence shall be based on (i) the zoning of the Premises
as of the date in question, and (ii) the logical uses of the Premises as of the
date in question. If Landlord desires to situate a tenant in the Premises, the
Building and the Project and remediation of the Premises and the Affected Areas
is ongoing, Landlord shall be deemed to be unable to use the Premises, the
Building and the Project in the way Landlord reasonably desires and Tenant shall
be obligated to continue paying the access fee until such time as Landlord is
able to situate said tenant in the Premises, the Building and/or the Project.
Tenant agrees, to the extent applicable and reasonably practicable, to install,
at Tenant’s sole cost and expense, screening around its remediation equipment so
as to protect the aesthetic appeal of the Premises, the Building and the
Project. Tenant also agrees to use reasonable efforts to locate its remediation
and/or monitoring equipment, if any (subject to the requirements of Tenant’s
consultant and governmental agencies with jurisdiction over the Premises, the
Building and the Project) in a location which will allow Landlord, to the extent
reasonably practicable, the ability to lease the Premises, the Building and the
Project to a subsequent user. Any Hazardous Materials contamination on, in,
under or about the Premises and the Affected Areas at the expiration or earlier
termination of this Lease which is not disclosed by Tenant prior to the
effective date of this Lease shall be presumed to have arisen in connection with
Tenant’s environmental activities under the Lease. Notwithstanding anything
above to the contrary, if any clean-up or monitoring procedure is required by
any applicable governmental

 

                

   -10-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

authorities in, on, under or about the Premises and the Affected Areas during
the Lease Term as a consequence of any Hazardous Materials contamination and the
procedure for clean-up is not completed (to the satisfaction of Landlord and/or
the governmental authorities) prior to the expiration or earlier termination of
this Lease then, at Landlord’s election, (i) this Lease shall be deemed renewed
for a term commencing on the expiration or earlier termination of this Lease and
ending on the date the clean-up procedure is anticipated to be completed; or
(ii) Tenant shall be deemed to have impermissibly held over (and Article 16 of
this Lease shall apply with full force and effect) and Landlord shall be
entitled to all damages directly or indirectly incurred, including, without
limitation, damages occasioned by the inability to relet the Premises and/or any
other portion of the Building or a reduction of the fair market or rental value
of the Premises and/or the Building.

5.2.6 Tenant’s Duty to Notify Landlord Regarding Releases. Tenant agrees to
promptly notify Landlord of any Release of Hazardous Materials in the Premises,
the Building or any other portion of the Project which Tenant becomes aware of
during the Term of this Lease, whether caused by Tenant or any other persons or
entities. In the event of any release of Hazardous Materials caused or permitted
by Tenant or any of Tenant’s Parties, Landlord shall have the right, but not the
obligation, to cause Tenant, at Tenant’s sole cost and expense, to immediately
take all reasonable steps Landlord deems necessary or appropriate to remediate
such Release and prevent any similar future release to the satisfaction of
Landlord and Landlord’s mortgagee(s).

5.2.7 Tenant’s Environmental Indemnity. To the fullest extent permitted by law,
Tenant agrees to promptly indemnify, protect, defend and hold harmless Landlord
and Landlord’s members, partners, subpartners, independent contractors,
officers, directors, shareholders, employees, agents, successors and assigns
(collectively, “Landlord Parties”) from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including, without limitation, clean-up, removal,
remediation and restoration costs, sums paid in settlement of claims, attorneys’
fees, consultant fees and expert fees and court costs) which arise or result
from the presence of Hazardous Materials on, in, under or about the Premises,
the Building or any other portion of the Property and which are caused or
permitted by Tenant or any of Tenant’s Parties during the Term of this Lease,
including arising from or caused in whole or in part, directly or indirectly, by
(i) the presence in, on, under or about the Premises and the Affected Areas, of
any Hazardous Materials; (ii) Tenant’s or other user’s actual, proposed or
threatened use, treatment, storage, transportation, holding, existence,
disposition, manufacturing, control, management, abatement, removal, handling,
transfer, generation or Release (past, present or threatened) of Hazardous
Materials to, in, on, under, about or from the Premises and the Affected Areas;
(iii) any past, present or threatened non-compliance or violations of any
Environmental Laws in connection with Tenant and/or the Premises and/or the
Affected Areas, (iv) personal injury claims (v) the payment of any environmental
liens, or the disposition, recording, or filing or threatened disposition,
recording or filing of any environmental lien encumbering or otherwise affecting
the Premises and/or the Affected Areas, (vi) diminution in the value of the
Premises and/or the Project, (vii) damages for the loss or restriction of use of
the Premises and/or the Project, including prospective rent, lost profits and
business opportunities, (viii) sums paid in settlement of claims,
(ix) reasonable attorneys’ fees, consulting fees and expert fees, (x) the cost
of any investigation of site conditions, and (xi) the cost of any repair,
clean-up or remediation ordered by any governmental or quasi-governmental agency
or body or otherwise deemed necessary in Landlord’s reasonable judgment.
Tenant’s obligations hereunder shall include, without limitation, and whether
foreseeable or unforeseeable, all costs of any required or necessary repair,
cleanup or detoxification or decontamination of the Premises, the Building
and/or the Project, or the preparation and implementation of any closure,
remedial action or other required plans in connection therewith. For purposes of
the indemnity provisions in this Section 5.2, any acts or omissions of Tenant
and/or Tenant’s Parties or others acting for or on behalf of Tenant (whether or
not they are negligent, intentional, willful or unlawful) shall be strictly
attributable to Tenant. The provisions of this Section 5.2.7 will survive the
expiration or earlier termination of this Lease.

5.2.8 Landlord and its successors and assigns shall indemnify, defend, reimburse
and hold Tenant, its employees and lenders, harmless from and against any and
all damages, including the cost of remediation (but excluding loss of business,
loss of profits or other consequential damages), which result from Hazardous
Materials which existed on the Premises prior to Tenant’s occupancy or which are
caused by the negligence or willful misconduct of Landlord or Landlord Parties.
Landlord’s obligations, as and when required by the Environmental Law, shall
include, but not be limited to, the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. Notwithstanding anything to the contrary in this Lease (including,
without limitation the provisions of this Paragraph 5.2.8, Tenant shall have no
obligation to remediate, clean up, monitor, abate, or to comply with any law
regarding, or to reimburse, release, indemnify, or defend Landlord or Landlord
Parties with respect to any Hazardous Materials which now or hereafter become
regulated by any governmental authority or agency thereof and which Tenant or
Tenant Parties did not store, dispose of, or transport in, use, or cause to be
on the Premises in violation of any Environmental Law. If any Hazardous
Materials are present in the Premises (or the underlying soil or groundwater)
and such presence was not caused by Tenant or any Tenant’s Parties, Landlord
shall protect, indemnify, defend, and hold Tenant harmless from and against any
and all claims, liability, loss, proceedings, damages, causes of action, cost,
or expense (including attorneys’ fees) arising therefrom (but excluding loss of
business, loss of profits or other consequential damages).

5.2.9 Landlord’s Termination Option for Certain Environmental Problems. If
Hazardous Materials are present at the Premises that are required by
Environmental Law to be remediated and Tenant is not responsible therefor
pursuant to Section 5.2, Landlord may, at its option, either (i) remediate such
Hazardous Materials, in which event this Lease shall continue in full force and
effect or if the estimated cost to remediate such Hazardous Materials exceeds
One Million Five Hundred Thousand Dollars ($1,500,000.00) (the “Threshold
Amount”), give written notice to Tenant, within thirty (30) days after receipt
by Landlord of knowledge of the existence of such Hazardous Materials, of
Landlord’s desire to terminate this Lease as of the date ninety (90) days
following the date of such notice. In the event Landlord elects to give such a
termination notice, Tenant may, within ten (10) days thereafter, give written
notice to Landlord of Tenant’s commitment to pay the amount by which the cost of
the remediation of such Hazardous Materials exceeds the Threshold Amount. Tenant
shall provide Landlord

 

                

   -11-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

with such funds or satisfactory assurance thereof within thirty (30) days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Landlord shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Tenant does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as the date specified in Landlord’s
termination notice.

5.2.10 Landlord’s Obligations Regarding Hazardous Materials. Landlord confirms
that it has received no written notice of the existence of any violation of
Environmental Laws governing Hazardous Material existing at the Real Property as
of the date of this Lease. To the extent it is determined that Hazardous
Material exists at the Real Property as of the Lease Commencement Date in
violation of Environmental Laws, and such violation does not arise out of any
acts or omissions of Tenant, its agents, employees or contractors, Landlord
shall promptly take such action as is necessary to comply with such
Environmental Laws at no cost to Tenant. If, following the Lease Commencement
Date, the Real Property becomes contaminated with Hazardous Material in
violation of Environmental Laws governing Hazardous Material, and such violation
does not arise out of any acts or omissions of Tenant, its agents, employees or
contractors, Landlord shall promptly take such commercial action as is necessary
to comply with such Environmental Law. Tenant acknowledges and agrees that
Landlord has provided to Tenant a so-called “Phase I” environmental report
relating to the Premises (the “Existing Phase I”) and an updated “Phase I”
certified to Tenant (the “Updated Phase I”). Landlord acknowledges and agrees
that it has no other environmental reports relating to the Premises in its
possession or control other than the Existing Phase I and the Updated Phase I
delivered to Tenant prior to the date of this Lease.

5.3 Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will the Premises be damaged by any exhaust from Tenant’s
operations. Landlord and Tenant therefore agree as follows:

5.3.1 Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any offensive or objectionable odors or fumes of any kind
from the Premises.

5.3.2 If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release any offensive or objectionable odors affecting any indoor or outdoor
part of the Premises, Tenant shall vent the Premises through such system. If
Landlord at any time determines that any existing ventilation system is
inadequate, or if no ventilation system exists, Tenant shall in compliance with
applicable laws vent all offensive or objectionable fumes and odors from the
Premises (and remove odors from Tenant’s exhaust stream) as Landlord requires.
The placement and configuration of all ventilation exhaust pipes, louvers and
other equipment shall be subject to Landlord’s approval. Tenant acknowledges
Landlord’s legitimate desire to maintain the Premises (indoor and outdoor areas)
in an odor-free manner, and Landlord may require Tenant to abate and remove all
offensive or objectionable odors in a manner that goes beyond the requirements
of Applicable Laws but only if such offensive or objectionable odors give rise
to complaints from any other tenants of the Project and only if such odors would
violate the sensibilities of a reasonable person.

5.3.3 Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any offensive or objectionable
odors, fumes or other substances in Tenant’s exhaust stream that emanate from
the Premises. Any work Tenant performs under this Section 5.3 shall constitute
Alterations.

5.3.4 Tenant’s responsibility to remove, eliminate and abate offensive or
objectionable odors, fumes and exhaust shall continue throughout the Term.

5.3.5 If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord’s written request made at any time, then
Landlord may, without limiting Landlord’s other rights and remedies, require
Tenant to cease and suspend any operations in the Premises that cause offensive
or objectionable odors, fumes or exhaust.

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days during the Lease Term, unless otherwise stated below.

6.1.1 Landlord shall provide Building-standard heating and air conditioning
capacity to the Premises on a 24/7 basis.

6.1.2 Landlord shall provide Building-standard electrical wiring and facilities
for use for Building-standard lighting and standard equipment, as determined by
Landlord. Landlord shall designate the electricity utility provider from time to
time; provided, however, that should Tenant request that more than one
electricity provider supply electricity to the Building, Landlord shall not
unreasonably withhold, condition or delay its approval in connection therewith;
provided, however, that any costs associated with such additional electricity
provider shall be borne by Tenant.

6.1.3 Landlord shall provide facilities for city water from the regular Building
outlets for drinking, lavatory and toilet purposes (and Tenant shall pay the
costs of the same directly to the utility provider).

 

                

   -12-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

6.1.4 Landlord shall provide nonexclusive automatic passenger elevator service
at all times.

6.2 Overstandard Tenant Use. Tenant shall not overload the System and Equipment
serving the Building beyond the capacities of the same in such a manner as would
result in damage thereto.

6.3 Separate Metering. Tenant, at Tenant’s sole cost and expense, shall be
separately metered for all of the electricity, water and natural gas and Tenant
shall pay for the cost of all such utilities so separately metered directly to
the provider. Upon Landlord’s request, Tenant shall provide monthly electrical
utility usage for the Premises to Landlord for the period of time requested by
Landlord (in electronic or paper format) or, at Landlord’s option, provide any
written authorization or other documentation required for Landlord to request
information regarding Tenant’s electricity usage with respect to the Premises
directly from the applicable utility company.

6.4 Interruption of Use. Subject to Section 6.7 below, Tenant agrees that
Landlord shall not be liable for damages, by abatement of Rent or otherwise, for
failure to furnish or delay in furnishing any service (including, but not
limited to, any central plant or other lab system, telephone and
telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by repairs, replacements, or improvements, by any strike, lockout or other
labor trouble, by inability to secure electricity, gas, water, or other fuel at
the Building or Project after reasonable effort to do so, by any accident or
casualty whatsoever, by act or default of Tenant or other parties, or by any
other cause beyond Landlord’s reasonable control; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Furthermore, Landlord
shall not be liable under any circumstances for a loss of, or injury to,
property (including scientific research and any intellectual property) or for
injury to, or interference with, Tenant’s business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6.

6.5 Additional Services. Landlord shall also have the exclusive right, but not
the obligation, to provide any additional services which may be required by
Tenant, including, without limitation, locksmithing and additional repairs and
maintenance, provided that Tenant shall pay to Landlord within ten (10) days
after billing and as Additional Rent hereunder, the sum of all costs to Landlord
of such additional services plus a five percent (5%) administration fee.

6.6 Janitorial Service. Landlord shall not be obligated to provide any
janitorial services to the Premises or replace any light bulbs, lamps, starters
and ballasts for lighting fixtures within the Premises. Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for (i) performing all
janitorial services, trash removal and other cleaning of the Premises, and
(ii) replacement of all light bulbs, lamps, starters and ballasts for lighting
fixtures within the Premises, all as appropriate to maintain the Premises in a
first-class manner consistent with the first-class nature of the Building and
Project. Such services to be provided by Tenant shall be performed by
contractors and pursuant to service contracts approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
shall have the right to inspect the Premises upon not less than 48 hours prior
notice to Tenant and to require Tenant to provide additional cleaning, if
reasonably necessary. In the event Tenant shall fail to provide any of the
services described in this Section 6.6 to be performed by Tenant within five
(5) business days after written notice from Landlord, which notice shall not be
required in the event of an emergency, Landlord shall have the right to provide
such services and any charge or cost incurred by Landlord in connection
therewith shall be deemed Additional Rent due and payable by Tenant upon receipt
by Tenant of a written statement of cost from Landlord.

6.7 Abatement of Rent When Tenant is Prevented From Using Premises. In the event
that Tenant is prevented from using, and does not use, the Premises or any
portion thereof, for five (5) consecutive business days (the “Eligibility
Period”) as a result of (i) any repair, maintenance or alteration performed by
Landlord after the Lease Commencement Date and required to be performed by
Landlord under this Lease or permitted pursuant to Section 24.30 below, or
(ii) any failure by Landlord to provide to the Premises any of the facilities
for essential utilities and services required to be provided in Section 6.1.1
above, or (iii) any failure by Landlord to provide access to the Premises, then
Tenant’s obligation to pay Base Rent and Tenant’s Share of Operating Expenses,
Tax Expenses and Utilities Costs shall be abated or reduced, as the case may be,
from and after the first (1st) day following the Eligibility Period and
continuing until such time that Tenant continues to be so prevented from using,
and does not use, the Premises or a portion thereof, in the proportion that the
rentable square feet of the portion of the Premises that Tenant is prevented
from using, and does not use, bears to the total rentable square feet of the
Premises; provided, however, that Tenant shall only be entitled to such
abatement of rent if the matter described in clauses (i), (ii) or (iii) of this
sentence is within Landlord’s reasonable control and caused by Landlord’ gross
negligence or willful misconduct. To the extent Tenant shall be entitled to
abatement of rent because of a damage or destruction pursuant to Article 11 or a
taking pursuant to Article 12, then the Eligibility Period shall not be
applicable.

6.8 Tenant’s Security System. Tenant shall be entitled to install, at Tenant’s
sole cost and expense, a separate security system for the Premises as an
Alteration or as part of the Tenant Improvements; provided, however, that the
plans and specifications for any such system shall be subject to Landlord’s
reasonable approval, and any such system must be compatible with the existing
systems of the Project, Tenant’s obligation to indemnify, defend and hold
Landlord harmless as provided in, and subject to, Article 10 below shall also
apply to Tenant’s use and operation of any such system, and the installation of
such system shall otherwise be subject to the terms and conditions of this
Article 6. At Landlord’s option, upon the expiration or earlier termination of
this Lease, Tenant shall remove such security system and repair any damage to
the Premises resulting from such removal. Tenant shall at all times provide
Landlord with a contact person who can disarm the security system and who is
familiar with the

 

                

   -13-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

functions of the alarm system in the event of a malfunction, and Tenant shall
provide Landlord with the alarm codes or other necessary information required to
disarm the alarm system in the event Landlord must enter the Premises.

ARTICLE 7

REPAIRS

7.1 Tenant’s Repairs. Subject to Landlord’s repair obligations in Sections 7.2
and 11.1 below, Tenant shall, at Tenant’s own expense, keep the Premises,
including all improvements, fixtures and furnishings therein, in good order,
repair and condition at all times during the Lease Term, which repair
obligations shall include, without limitation, the obligation to promptly and
adequately repair all damage to the Premises and replace or repair all damaged
or broken fixtures and appurtenances, together with all portions of the HVAC,
electrical, mechanical plumbing, life safety and lab systems from the point that
such systems solely serves the Premises and all portions of all fume hoods and
other exhaust systems (all such systems collectively being referred to as the
“Premises Systems”), in a first-class condition. Tenant’s obligations shall
include restorations, replacements or renewals, including capital expenditures
for restorations, replacements or renewals which will have an expected life
beyond the Term, when necessary to keep the Premises and all improvements
thereon or a part thereof and the Premises Systems in first-class order,
condition and repair and in compliance with all applicable laws. Except as
expressly set forth in this Lease, it is intended by the parties hereto that
Landlord shall have no obligation, in any manner whatsoever, to repair or
maintain the Premises, the improvements located therein or the equipment
therein, or the non-structural aspects of the Premises Systems, all of which
obligations are intended to be the expense of Tenant (whether or not such
repairs, maintenance or restoration shall have an expected life extending beyond
the Term). Tenant’s maintenance of the Premises Systems shall comply with the
manufacturers’ recommended operating and maintenance procedures. Tenant shall
enter into and pay for maintenance contracts (in forms satisfactory to Landlord
in its sole discretion) for the Premises Systems in accordance with the
manufacturers’ recommended operating and maintenance procedures. Such
maintenance contracts shall be with reputable contractors, satisfactory to
Landlord in its sole discretion, who shall have not less than ten (10) years of
experience in maintaining such systems in biotechnical facilities. Subject to
Landlord’s repair obligations in this Lease, Tenant shall be solely responsible
for the cost of all improvements or alterations to the Premises or the Premises
Systems required by law. Notwithstanding the foregoing, at Landlord’s option, or
if Tenant fails to make such repairs, Landlord may, but need not, make such
repairs and replacements, and Tenant shall pay Landlord the cost thereof,
including a percentage of the cost thereof (to be uniformly established for the
Building) sufficient to reimburse Landlord for all overhead, general conditions,
fees and other costs or expenses arising from Landlord’s involvement with such
repairs and replacements forthwith upon being billed for same.

7.2 Landlord’s Repairs. Anything contained in Section 7.1 above to the contrary
notwithstanding, and subject to Articles 11 and 12 below, Landlord shall repair
and maintain the structural portions of the Building, including the roof,
exterior walls, basic plumbing, HVAC and electrical systems serving the
Building; provided, however, to the extent such maintenance and repairs are
caused by the act, neglect, fault of or omission of any duty by Tenant, its
agents, servants, employees or invitees, Tenant shall pay to Landlord as
Additional Rent, the reasonable cost of such maintenance and repairs. Except as
otherwise provided in this Lease, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Project, Building or the Premises or in or to fixtures,
appurtenances and equipment therein. Tenant hereby waives and releases its right
to make repairs at Landlord’s expense under Sections 1941 and 1942 of the
California Civil Code; or under any similar law, statute, or ordinance now or
hereafter in effect. Landlord shall use commercially reasonable efforts to cause
any repairs to be made in a timely manner.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
fourteen (14) days prior to the commencement thereof, and which consent shall
not be unreasonably withheld, conditioned or delayed by Landlord; provided,
however, Landlord may withhold its consent in its sole and absolute (but good
faith) discretion with respect to any Alterations which may affect the
structural components of the Building or the Systems and Equipment or which can
be seen from outside the Premises (the “Prohibited Alterations”).
Notwithstanding the foregoing to the contrary, Landlord’s prior consent shall
not be required with respect to any interior Alterations to the Premises which
(i) are not Prohibited Alterations, (ii) cost less than Fifty Thousand Dollars
($50,000.00) for any one (1) job, and (iii) do not require a permit of any kind,
as long as (A) Tenant delivers to Landlord notice and a copy of any final plans,
specifications and working drawings for any such Alterations at least ten
(10) days prior to commencement of the work thereof, and (B) the other
conditions of this Article 8 are satisfied including, without limitation,
conforming to Landlord’s rules, regulations and insurance requirements which
govern contractors. Tenant shall pay for all overhead, general conditions, fees
and other costs and expenses of the Alterations, and shall pay to Landlord a
Landlord supervision fee of three percent (3%) of the hard cost of the
Alterations. The construction of the initial improvements to the Premises shall
be governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.

8.2 Manner of Construction. Landlord may impose, as a condition of its consent
to all Alterations or repairs of the Premises, such requirements as Landlord in
its reasonable discretion may deem desirable, including, but not limited to, the
requirement that Tenant utilize for such purposes only contractors, materials,
mechanics and materialmen approved by Landlord; provided, however, Landlord may
impose such requirements as Landlord may

 

                

   -14-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

determine, in its reasonable discretion, with respect to any work affecting the
structural components of the Building or Systems and Equipment (including
designating specific contractors to perform such work). In any event, all of
Tenant’s contractors and subcontractors shall maintain the applicable insurance
required in Exhibit E and Tenant shall ensure that Tenant’s contractors and
subcontractors comply with the requirements set forth therein. Tenant shall
construct such Alterations and perform such repairs in compliance with any and
all applicable rules and regulations of any federal, state, county or municipal
code or ordinance and pursuant to a valid building permit, issued by the city in
which the Building is located, and in conformance with Landlord’s construction
rules and regulations. Landlord’s approval of the plans, specifications and
working drawings for Tenant’s Alterations shall create no responsibility or
liability on the part of Landlord for their completeness, design sufficiency, or
compliance with all laws, rules and regulations of governmental agencies or
authorities. All work with respect to any Alterations must be done in a good and
workmanlike manner and diligently prosecuted to completion to the end that the
Premises shall at all times be a complete unit except during the period of work.
Tenant shall cause all Alterations to be performed in such manner as not to
obstruct access by any person to the Building or Project or the common areas,
and as not to obstruct the business of Landlord or other tenants of the Project,
or interfere with the labor force working at the Project. If Tenant makes any
Alterations, Tenant agrees to carry “Builder’s All Risk” insurance in an amount
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may require, it being understood and agreed that all
of such Alterations shall be insured by Tenant pursuant to Article 10 below
immediately upon completion thereof. Landlord may, in its discretion, require
Tenant to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord as a co-obligee. Upon
completion of any Alterations, Tenant shall (i) cause a Notice of Completion to
be recorded in the office of the Recorder of the county in which the Project is
located in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, (ii) deliver to the management office of
the Building a reproducible copy of the “as built” drawings of the Alterations,
and (iii) deliver to Landlord evidence of payment, contractors’ affidavits and
full and final waivers of all liens for labor, services or materials.

8.3 Landlord’s Property. All Alterations, improvements and/or fixtures
(excluding Tenant’s trade fixtures, movable furniture and personal property)
which may be installed or placed in or about the Premises shall be at the sole
cost of Tenant and shall be and become the property of Landlord. Furthermore,
Landlord may require that Tenant remove any improvement (but not any Tenant
Improvements) or Alteration upon the expiration or early termination of the
Lease Term, and repair any damage to the Premises and Building caused by such
removal so long as Landlord notified Tenant in writing at the time Landlord
approved such Alterations (or with respect to Alterations not requiring
Landlord’s consent, at the time Tenant notified Landlord of such Alterations)
that Landlord will require the removal of any such Alterations but only if
Tenant requested (in writing) that Landlord make such removal determination at
the time Tenant requested Landlord’s consent to any such Alterations (or at the
time Tenant provided Landlord with written notice of Alterations not requiring
Landlord’s consent).

8.4 Wi-Fi Network. Without limiting the generality of the foregoing, if Tenant
desires to install wireless intranet, Internet and communications network
(“Wi-Fi Network”) in the Premises for the use by Tenant and its employees, then
the same shall be subject to the provisions of this Section 8.4 (in addition to
the other provisions of this Article 8). In the event Landlord consents to
Tenant’s installation of such Wi-Fi Network, Tenant shall, in accordance with
Article 15 below, remove the Wi-Fi Network from the Premises prior to the
termination of the Lease. Tenant shall use the Wi-Fi Network so as not to cause
any interference to other tenants in the Building or to other tenants at the
Project or with any other tenant’s communication equipment, and not to damage
the Building or Project or interfere with the normal operation of the Building
or Project, and Tenant hereby agrees to indemnify, defend and hold Landlord
harmless from and against any and all claims, costs, damages, expenses and
liabilities (including attorneys’ fees) arising out of Tenant’s failure to
comply with the provisions of this Section 8.4, except to the extent same is
caused by the negligence or willful misconduct of Landlord and which is not
covered by the insurance carried by Tenant under this Lease (or which would not
be covered by the insurance required to be carried by Tenant under this Lease).
Should any interference occur, Tenant shall take all necessary steps as soon as
reasonably possible and no later than three (3) business days following such
occurrence to correct such interference. If such interference continues after
such three (3) business day period, Tenant shall immediately cease operating
such Wi-Fi Network until such interference is corrected or remedied to
Landlord’s satisfaction. Tenant acknowledges that Landlord has granted and/or
may grant telecommunication rights to other tenants and occupants of the
Building and Project and to telecommunication service providers and in no event
shall Landlord be liable to Tenant for any interference of the same with such
Wi-Fi Network. Landlord makes no representation that the Wi-Fi Network will be
able to receive or transmit communication signals without interference or
disturbance. Tenant shall (i) be solely responsible for any damage caused as a
result of the Wi-Fi Network, (ii) promptly pay any tax, license or permit fees
charged pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Wi-Fi Network and comply with all precautions and
safeguards recommended by all governmental authorities, (iii) pay for all
necessary repairs, replacements to or maintenance of the Wi-Fi Network, and
(iv) be responsible for any modifications, additions or repairs to the Building
or Project, including without limitation, Building or Project systems or
infrastructure, which are required by reason of the installation, operation or
removal of Tenant’s Wi-Fi Network. Should Landlord be required to retain
professionals to research any interference issues that may arise and confirm
Tenant’s compliance with the terms of this Section 8.4, Tenant shall reimburse
Landlord for the costs incurred by Landlord in connection with Landlord’s
retention of such professionals, the research of such interference issues and
confirmation of Tenant’s compliance with the terms of this Section 8.4 within
twenty (20) days after the date Landlord submits to Tenant an invoice for such
costs. This reimbursement obligation is in addition to, and not in lieu of, any
rights or remedies Landlord may have in the event of a breach or default by
Tenant under this Lease.

 

                

   -15-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

ARTICLE 9

COVENANT AGAINST LIENS

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Project, Building or Premises, and
any and all liens and encumbrances created by Tenant shall attach to Tenant’s
interest only. Landlord shall have the right at all times to post and keep
posted on the Premises any notice which it deems necessary for protection from
such liens. Tenant shall not cause or permit any lien of mechanics or
materialmen or others to be placed against the Project, the Building or the
Premises with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Premises, and, in case
of any such lien attaching or notice of any lien, Tenant shall cause it to be
immediately released and removed of record. If any such lien is not released and
removed within ten (10) business days after written notice of such lien is
delivered by Landlord to Tenant, then Landlord may, at its option, take all
action necessary to release and remove such lien, without any duty to
investigate the validity thereof, and all sums, costs and expenses, including
reasonable attorneys’ fees and costs, incurred by Landlord in connection with
such lien shall be deemed Additional Rent under this Lease and shall immediately
be due and payable by Tenant.

ARTICLE 10

INDEMNIFICATION AND INSURANCE

10.1 Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property and injury to persons, in, on, or about the Premises from any cause
whatsoever and agrees that Landlord and the Landlord Parties shall not be liable
for, and are hereby released from any responsibility for, any damage to property
or injury to persons or resulting from the loss of use thereof, which damage or
injury is sustained by Tenant or by other persons claiming through Tenant.
Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys’ fees) (collectively, the
“Claims”) incurred in connection with or arising from any cause in, on or about
the Premises (including, without limitation, Tenant’s installation, placement
and removal of Alterations, improvements, fixtures and/or equipment in, on or
about the Premises), and any acts, omissions or negligence of Tenant or of any
person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, licensees or invitees of Tenant or any such person, in, on
or about the Premises, the Building and Project; provided, however, that
Tenant’s indemnity shall, in no event, extend to loss of profits, loss of
business or other consequential damages incurred by Landlord or any Landlord
Parties. Notwithstanding anything in this Section 10.1 to the contrary, the
foregoing assumption of risk, release and indemnity shall not apply to any
Claims to the extent resulting from the gross negligence or willful misconduct
of Landlord or any Landlord Parties and not insured (or required to be insured)
by Tenant under this Lease (collectively, the “Excluded Claims”), and Landlord
shall indemnify, protect, defend and hold harmless Tenant and Tenant’s officers,
agents and employees (collectively, “Tenant Parties”) from and against any such
Excluded Claims, but only to the extent Landlord’s liability is not waived and
released by Tenant pursuant to the terms of Section 10.4 of this Lease
(provided, however, that Landlord’s indemnity shall, in no event, extend to loss
of profits, loss of business or other consequential damages incurred by Tenant
or any Tenant Parties). Each party’s agreement to indemnify the other pursuant
to this Section 10.1 is not intended and shall not relieve any insurance carrier
of its obligations under policies required to be carried by the indemnifying
party pursuant to the provisions of this Lease. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease.
Notwithstanding anything in this Lease to the contrary, but subject to
Section 6.7 and Landlord’s indemnity obligations in this Lease, Landlord shall
not be liable to Tenant for, and Tenant assumes all risk of, damage to personal
property or scientific research or intellectual property, including loss of
records kept by Tenant within the Premises and damage or losses caused by fire,
electrical malfunction, gas explosion or water damage of any type (including
broken water lines, malfunctioning fire sprinkler systems, malfunctioning lab
systems including any malfunction of the central plant systems, roof leaks or
stoppages of lines). Tenant further waives any claim for injury to Tenant’s
business or loss of income relating to any such damage or destruction of
personal property as described above.

10.2 Tenant’s Compliance with Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply as to the Premises with all insurance company
requirements pertaining to the use of the Premises. If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase.

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

10.3.1 Commercial general liability insurance written on the current ISO CG 00
01 occurrence form or an equivalent reasonably acceptable to Landlord (the
“CGL”), (i) covering liability arising from bodily injury (including mental
anguish and death), property damage, premises (including the use or occupancy of
the Premises, the Building and all areas appurtenant to the Premises and the
Building, including any parking areas and areas outside the Premises that Tenant
is authorized to use temporarily), operations, independent contractors, personal
and advertising injury, (ii) with limits of not less than $1,000,000 each
occurrence, $1,000,000 personal and advertising injury, $2,000,000 general
aggregate, (iii) with separation of insureds provision, and (iv) including the
Landlord Parties (as defined below) as additional insureds, using ISO additional
insured endorsement CG 20 11 or an equivalent acceptable to Landlord. The CGL
must not include a “designated premises” endorsement that limits Tenant’s
coverage under the CGL to matters related to the Premises. The CGL must apply as
primary and non-contributing insurance with respect to any other insurance or
self-insurance programs afforded to the Landlord Parties.

 

                

   -16-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

10.3.2 Products liability policy on a form reasonably acceptable to Landlord,
with a limit of not less than $2,000,000.

10.3.3 Commercial excess or umbrella liability insurance with respect to
Tenant’s CGL, business auto liability and employers liability insurance, with a
limit of not less than $6,000,000 each occurrence. This insurance must
(i) provide coverage at least as broad as the applicable primary coverages (and,
if excess, must be “true follow form”), (ii) include the Landlord Parties as
additional insureds with respect to the CGL, (iii) apply on a primary basis with
respect to any commercial general liability insurance carried by the Landlord
Parties, and (iv) provide that if the allocations of minimum primary and
excess/umbrella limits established in this Section, Tenant may provide lower
minimum limits of primary insurance so long as the minimum limit of the
excess/umbrella insurance is increased by the amount of the primary reduction.

10.3.4 Physical Damage Insurance – Commercial property insurance covering
(i) all furniture, trade fixtures, equipment, merchandise and all other items of
Tenant’s property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Tenant Improvements, including any Tenant Improvements which
Landlord permits to be installed above the ceiling of the Premises or below the
floor of the Premises, and (iii) all other improvements, alterations and
additions to the Premises, including any improvements, alterations or additions
installed at Tenant’s request above the ceiling of the Premises or below the
floor of the Premises. Such insurance shall be written on a “physical loss or
damage” basis under a “special form” policy, for the full replacement cost value
new without deduction for depreciation of the covered items and in amounts that
meet any co-insurance clauses of the policies of insurance and shall include a
vandalism and malicious mischief endorsement, sprinkler leakage coverage and
earthquake sprinkler leakage coverage.

10.3.5 Loss-of-income, business interruption and extra-expense insurance in such
amounts as will reimburse Tenant for direct and indirect loss of earnings
attributable to prevention of loss of access to the Premises or to the Building
as a result of such perils.

10.3.6 Workers compensation and employers liability insurance for all persons
Tenant employers or uses as labor. The workers compensation insurance must
fulfill applicable statutory requirements. The employers liability insurance
must have limits of not less than $1,000,000 each accident for bodily injury by
accident, $1,000,000 each employee for bodily injury by disease, and $1,000,000
policy limit for bodily injury by disease. Policy shall also include a waiver of
subrogation in favor of Landlord and Landlord Parties.

10.3.7 Business automobile liability insurance on ISO form CA 00 01 or an
equivalent form reasonably acceptable to Landlord to cover liability insurance
arising out of any auto (including owned, hired and non-owned autos), with a
limit of not less than $1,000,000 each accident.

10.3.8 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall: (i) name Landlord, and any other party it so
specifies, as an additional insured; (ii) specifically cover the liability
assumed by Tenant under this Lease, including, but not limited to, Tenant’s
obligations under Section 10.1 above; (iii) be issued by an insurance company
having a rating of not less than A-VII in Best’s Insurance Guide or which is
otherwise acceptable to Landlord and licensed to do business in the state in
which the Project is located; (iv) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) provide that said
insurance shall not be canceled unless thirty (30) days’ prior written notice
shall have been given to Tenant; (vi) contain a cross-liability endorsement or
severability of interest clause acceptable to Landlord; and (vii) with respect
to the insurance required in Sections 10.3.1 and 10.3.3 above, have deductible
amounts not exceeding Twenty Five Thousand Dollars ($25,000.00) unless Landlord
approves the higher amount in writing. Tenant shall deliver such policies or
certificates thereof to Landlord on or before the Lease Commencement Date. If
Tenant shall fail to procure such insurance, or to deliver such policies or
certificate, within such time periods, Landlord may, at its option, in addition
to all of its other rights and remedies under this Lease, and without regard to
any notice and cure periods set forth in Section 19.1, procure such policies for
the account of Tenant, and the cost thereof shall be paid to Landlord as
Additional Rent within ten (10) days after delivery of bills therefor. Landlord
may from time to time ask Tenant to seek or obtain other coverages or higher
limits or broader coverage for required coverages, including adjustments
required by holders of indebtedness secured by the Project, and Tenant shall
then use its best efforts promptly to obtain the coverages or limits. Tenant
covenants to provide Landlord and any mortgagee or ground or underlying lessor
of Landlord notice in the event it receives notice of cancellation of its
policies pursuant to subsection (v) above.

10.4 Subrogation. Landlord and Tenant agree to have their respective insurance
companies issuing property damage insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be. Landlord
and Tenant hereby waive any right that either may have against the other on
account of any loss or damage to their respective property to the extent such
loss or damage is insurable under policies of insurance for fire and all risk
coverage, theft, public liability, or other similar insurance.

10.5 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10, and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord.

 

                

   -17-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any common areas of the Building or Project serving
or providing access to the Premises shall be damaged by fire or other casualty,
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord’s reasonable control, and
subject to all other terms of this Article 11, restore the base, shell, and core
of the Premises and such common areas. Such restoration shall be to
substantially the same condition of the base, shell, and core of the Premises
and common areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Project and/or the Building, or the lessor of a ground or underlying lease with
respect to the Building, or any other modifications to the common areas deemed
desirable by Landlord, provided access to the Premises and any common restrooms
serving the Premises shall not be materially impaired. Upon the occurrence of
any damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant’s
insurance required under Section 10.3 of this Lease, and Landlord shall repair
any damage to the tenant improvements and alterations installed in the Premises
and shall return such tenant improvements and alterations to their original
condition; provided that if the costs of such repair of such tenant improvements
and Alterations by Landlord exceeds the amount of insurance proceeds received by
Landlord therefor from Tenant’s insurance carrier, as assigned by Tenant, the
excess costs of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s repair of the damage. In connection with such repairs and
replacements of any such tenant improvements and Alterations, Tenant shall,
prior to Landlord’s commencement of such improvement work, submit to Landlord,
for Landlord’s review and approval, all plans, specifications and working
drawings relating thereto, and Landlord shall select the contractors to perform
such improvement work. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or common areas necessary
to Tenant’s occupancy, and if such damage is not the result of the negligence or
willful misconduct of Tenant or Tenant’s employees, contractors, licensees, or
invitees, Landlord shall allow Tenant a proportionate abatement of Base Rent and
Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs to the
extent Landlord is reimbursed from the proceeds of rental interruption insurance
purchased by Landlord as part of Operating Expenses, during the time and to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Tenant as a result thereof.

11.2 Landlord’s Option to Repair. Notwithstanding Section 11.1 above to the
contrary, Landlord may elect not to rebuild and/or restore the Premises, the
Building and/or any other portion of the Project and instead terminate this
Lease by notifying Tenant in writing of such termination within forty-five
(45) days after the date Landlord becomes aware of such damage, such notice to
include a termination date giving Tenant ninety (90) days to vacate the
Premises, but Landlord may so elect only if the Building shall be damaged by
fire or other casualty or cause, whether or not the Premises are affected, and
one or more of the following conditions is present: (i) repairs cannot
reasonably be substantially completed within one hundred twenty (120) days after
the date of such damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the holder of any mortgage on the Project
and/or the Building or ground or underlying lessor with respect to the Project
and/or the Building shall require that the insurance proceeds or any portion
thereof be used to retire the mortgage debt, or shall terminate the ground or
underlying lease, as the case may be; or (iii) the damage is not fully covered,
except for deductible amounts, by Landlord’s insurance policies. In addition, if
the Premises or the Building is destroyed or damaged to any substantial extent
during the last year of the Lease Term, then notwithstanding anything contained
in this Article 11, Landlord and/or Tenant shall have the option to terminate
this Lease by giving written notice to the other of the exercise of such option
within thirty (30) days after such damage, in which event this Lease shall cease
and terminate as of the date of such notice. Upon any such termination of this
Lease pursuant to this Section 11.2, Tenant shall pay the Base Rent and
Additional Rent, properly apportioned up to such date of termination, and both
parties hereto shall thereafter be discharged of all further obligations under
this Lease, except for those obligations which expressly survive the expiration
or earlier termination of the Lease Term.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Project, and any statute or
regulation of the state in which the Project is located, including, without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties, and any other statute or
regulation, now or hereafter in effect, shall have no application to this Lease
or any damage or destruction to all or any part of the Premises, the Building or
any other portion of the Project.

ARTICLE 12

CONDEMNATION

12.1 Permanent Taking. If the whole or any part of the Premises, Building or
Project shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or if any adjacent
property or street shall be so taken or condemned, or reconfigured or vacated by
such authority in such manner as to require the use, reconstruction or
remodeling of any part of the Premises, Building or Project, or if Landlord
shall grant a deed or other instrument in lieu of such taking by eminent domain
or condemnation, Landlord shall have the option to terminate this Lease upon
ninety (90) days’ notice, provided such notice is given no later than one
hundred eighty (180) days after the date of such taking, condemnation, deed or
other instrument. If more

 

                

   -18-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

than twenty-five percent (25%) of the rentable square feet of the Premises is
taken, or if access to the Premises is substantially impaired, Tenant shall have
the option to terminate this Lease upon ninety (90) days’ written notice,
provided such notice is given no later than one hundred eighty (180) days after
the date of such taking. Landlord shall be entitled to receive the entire award
or payment in connection therewith, except that Tenant shall have the right to
file any separate claim available to Tenant for any taking of Tenant’s personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for moving
expenses, so long as such claim does not diminish the award available to
Landlord, or its ground lessor or mortgagee with respect to the Project, and
such claim is payable separately to Tenant. All Rent shall be apportioned as of
the date of such termination, or the date of such taking, whichever shall first
occur. If any part of the Premises shall be taken, and this Lease shall not be
so terminated, the Base Rent and Tenant’s Share of Operating Expenses, Tax
Expenses and Utilities Costs shall be proportionately abated. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of The California Code of Civil Procedure.

12.2 Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 12, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and Tenant’s Share of Operating
Expenses, Tax Expenses and Utilities Costs shall be abated for the period of
such taking in proportion to the ratio that the amount of rentable square feet
of the Premises taken bears to the total rentable square feet of the Premises.
Landlord shall be entitled to receive the entire award made in connection with
any such temporary taking.

ARTICLE 13

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, and agreements herein contained on the part
of Tenant to be kept, observed and performed, shall, during the Lease Term,
peaceably and quietly have, hold and enjoy the Premises subject to the terms,
covenants, conditions, and agreements hereof without interference by any persons
lawfully claiming by or through Landlord. The foregoing covenant is in lieu of
any other covenant express or implied.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord
(not to be unreasonably withheld, conditioned or delayed), assign, mortgage,
pledge, hypothecate, encumber, or permit any lien to attach to, or otherwise
transfer, this Lease or any interest hereunder, permit any assignment or other
such foregoing transfer of this Lease or any interest hereunder by operation of
law, sublet the Premises or any part thereof, or permit the use of the Premises
by any persons other than Tenant and its employees (all of the foregoing are
hereinafter sometimes referred to collectively as “Transfers” and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). If Tenant shall desire Landlord’s consent to any
Transfer, Tenant shall notify Landlord in writing, which notice (the “Transfer
Notice”) shall include (i) the proposed effective date of the Transfer, which
shall not be less than twenty (20) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer, the name and address of the proposed Transferee, and a copy of all
existing and/or proposed documentation pertaining to the proposed Transfer,
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, (v) a list of Hazardous Materials, certified
by the proposed Transferee to be true and correct, that the proposed Transferee
intends to use or store in the Premises, and (vi) such other information as
Landlord may reasonably require. Any Transfer made without Landlord’s prior
written consent shall, at Landlord’s option, be null, void and of no effect, and
shall, at Landlord’s option, constitute a default by Tenant under this Lease.
Whether or not Landlord shall grant consent, within thirty (30) days after
written request by Landlord, Tenant shall pay to Landlord One Thousand Five
Hundred Dollars ($1,500.00) to reimburse Landlord for its review and processing
fees, and Tenant shall also reimburse Landlord for any reasonable legal fees
incurred by Landlord in connection with Tenant’s proposed Transfer, provided
that Tenant shall not be responsible for any such legal costs in excess of One
Thousand Five Hundred Dollars ($1,500.00).

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer on the terms specified in the
Transfer Notice. In no event shall Landlord be deemed to be unreasonable for
declining to consent to a Transfer to a transferee jeopardizing directly or
indirectly the status of Landlord or any of Landlord’s affiliates as a Real
Estate Investment Trust under the Internal Revenue Code of 1986 (as the same may
be amended from time to time, the “Revenue Code”). Notwithstanding anything
contained in this Lease to the contrary, (w) no Transfer shall be consummated on
any basis such that the rental or other amounts to be paid by the occupant,
assignee, manager or other transferee thereunder would be based, in whole or in
part, on the income or profits derived by the business activities of such
occupant, assignee, manager or other transferee; (x) Tenant shall not furnish or
render any services to an occupant, assignee, manager or other transferee with
respect to whom transfer consideration is required to be paid, or manage or
operate the Premises or any capital additions so transferred, with respect to
which transfer consideration is being paid; (y) Tenant shall not consummate a
Transfer with any person in which Landlord owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not consummate a
Transfer with any person or in any manner that could cause any portion of the
amounts received by Landlord pursuant to this Lease or any sublease, license or
other arrangement for the right to use, occupy or possess any portion of the
Premises to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Revenue Code, or any similar or successor provision
thereto or which could cause any other income of Landlord to fail to qualify as
income

 

                

   -19-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

described in Section 856(c)(2) of the Revenue Code. The parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply, without limitation as to other reasonable grounds for
withholding consent:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or Project;

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space;

14.2.5 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under the Lease on
the date consent is requested;

14.2.6 The proposed Transfer would cause Landlord to be in violation of another
lease or agreement to which Landlord is a party, or would give an occupant of
the Project a right to cancel its lease;

14.2.7 The terms of the proposed Transfer will allow the Transferee to exercise
a right of renewal, right of expansion, right of first offer, or other similar
right held by Tenant (or will allow the Transferee to occupy space leased by
Tenant pursuant to any such right).

14.2.8 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee is actively, within ninety (90) days from the date of
Tenant’s request for approval, negotiating with Landlord to lease space in the
Project at such time and Landlord has space in the Project available for lease
for such proposed Transferee.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
below), Tenant may enter into such Transfer of the Premises or portion thereof,
upon substantially the same terms and conditions as are set forth in the
Transfer Notice furnished by Tenant to Landlord pursuant to Section 14.1 above,
provided that if there are any changes in the terms and conditions from those
specified in the Transfer Notice (i) such that Landlord would initially have
been entitled to refuse its consent to such Transfer under this Section 14.2, or
(ii) which would cause the proposed Transfer to be more favorable to the
Transferee than the terms set forth in Tenant’s original Transfer Notice, Tenant
shall again submit the Transfer to Landlord for its approval and other action
under this Article 14 (including Landlord’s right of recapture, if any, under
Section 14.4 of this Lease).

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any Transfer Premium received by Tenant from
such Transferee. “Transfer Premium” shall mean all rent, additional rent or
other consideration payable by such Transferee in excess of the Rent and
Additional Rent payable by Tenant under this Lease on a per rentable square foot
basis if less than all of the Premises is transferred, after deducting the
reasonable expenses incurred by Tenant for (i) any changes, alterations and
improvements to the Premises in connection with the Transfer (but only to the
extent approved by Landlord), (ii) any brokerage commissions and any reasonable
marketing costs in connection with the Transfer, (iii) rent abatement granted to
the Transferee, and (iv) reasonable legal fees incurred in connection with such
Transfer (collectively, the “Subleasing Costs”). Transfer Premium shall also
include, but not be limited to, key money and bonus money paid by Transferee to
Tenant in connection with such Transfer, and any payment in excess of fair
market value for services rendered by Tenant to Transferee or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to Transferee
in connection with such Transfer.

14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any Transfer
Notice, to recapture the Subject Space. Such recapture notice shall terminate
this Lease with respect to the Subject Space as of the date stated in the
Transfer Notice as the effective date of the proposed Transfer until the last
day of the term of the Transfer as set forth in the Transfer Notice. If this
Lease is terminated with respect to less than the entire Premises, the Rent
reserved herein shall be prorated on the basis of the rentable square feet
retained by Tenant in proportion to the rentable square feet contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of the same. If Landlord declines, or fails to elect in a timely
manner to recapture the Subject Space under this Section 14.4, then, provided
Landlord has consented to the proposed Transfer, Tenant shall be entitled to
proceed to transfer the Subject Space to the proposed Transferee, subject to
provisions of the last paragraph of Section 14.2 above.

14.5 Effect of Transfer. If Landlord consents to a Transfer: (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified; (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee; (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord; and
(iv) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease. Landlord or its
authorized representatives shall have the right at all reasonable times to audit
the books, records and papers of

 

                

   -20-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

Tenant relating to any Transfer, and shall have the right to make copies
thereof. If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency and Landlord’s costs of such audit.

14.6 Additional Transfers. Subject to Section 14.7 below, for purposes of this
Lease, the term “Transfer” shall also include: (i) if Tenant is a partnership or
limited liability company, the withdrawal or change, voluntary, involuntary or
by operation of law, of more than fifty percent (50%) of the partners or
members, or transfer of more than fifty percent (50%) of the partnership or
membership interests, within a twelve (12)-month period, or the dissolution of
the partnership without immediate reconstitution thereof; and (ii) if Tenant is
a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant, (B) the sale or other transfer
of more than an aggregate of fifty percent (50%) of the voting shares of Tenant
(other than to immediate family members by reason of gift or death), within a
twelve (12)-month period, or (C) the sale, mortgage, hypothecation or pledge of
more than an aggregate of fifty percent (50%) of the value of the unencumbered
assets of Tenant within a twelve (12) month period.

14.7 Affiliated Companies/Restructuring of Business Organization. The assignment
or subletting by Tenant of all or any portion of this Lease or the Premises to
(i) a parent or subsidiary of Tenant, or (ii) any person or entity which
controls, is controlled by or under common control with Tenant, or (iii) any
entity which purchases all or substantially all of the assets or stock of Tenant
in one or a series of transactions, or (iv) any entity into which Tenant is
merged or consolidated (all such persons or entities described in (i), (ii),
(iii) and (iv) being sometimes hereinafter referred to as “Affiliates”) shall
not be deemed a Transfer under this Article 14 (and shall not allow Landlord to
any Transfer Premium), provided that:

14.7.1 Any such Affiliate was not formed as a subterfuge to avoid the
obligations of this Article 14;

14.7.2 Tenant gives Landlord prior written notice of any such assignment or
sublease to an Affiliate;

14.7.3 Any such Affiliate has, following the effective date of any such
assignment or sublease, a tangible net worth, in the aggregate, computed in
accordance with generally accepted accounting principles, which is equal to or
greater than Tenant as of the effective date of any such assignment or sublease
and sufficient (in Landlord’s reasonable good faith opinion) to meet the
obligations of Tenant under this Lease;

14.7.4 Any such assignment or sublease, exclusive of such Transfer as may occur
pursuant to Section 14.6, shall be subject to all of the terms and provisions of
this Lease, and such assignee or sublessee shall assume, in a written document
reasonably satisfactory to Landlord and delivered to Landlord upon or prior to
the effective date of such assignment or sublease, all the obligations of Tenant
under this Lease; and

14.7.5 Unless Tenant ceases to exist as an entity following such Affiliate
transaction, Tenant shall remain fully liable for all obligations to be
performed by Tenant under this Lease.

An Affiliate that is an assignee of Original Tenant’s entire interest in this
Lease may be referred to as an “Affiliate Assignee.”

ARTICLE 15

SURRENDER; OWNERSHIP AND REMOVAL OF PERSONAL PROPERTY

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises.

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Tenant’s restoration obligations may also include satisfying
Landlord’s commercially reasonable procedures regarding the cleaning of any lab
systems and sealing any connection points of any such lab systems to the
Premises, all at Tenant’s sole cost and expense. At least one hundred twenty
(120) days prior to Tenant’s surrender of possession of any part of the
Premises, Tenant shall provide Landlord with a facility decommissioning and
Hazardous Materials closure plan for the Premises prepared by an independent
third party reasonably acceptable to Landlord (“Surrender Plan”). Within ten
(10) days prior to Tenant’s surrender of possession of any part of the Premises,
Tenant shall provide Landlord with written evidence that Tenant has fulfilled
Tenant’s obligations set forth in the Surrender Plan and that Tenant has
obtained all appropriate governmental releases pertaining to the Premises in
accordance with applicable laws, including laws pertaining to the surrender of
the Premises (“Exit Survey”). In addition, Tenant agrees to remain responsible
after

 

                

   -21-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

the surrender of the Premises for the remediation of any recognized
environmental conditions set forth in the Surrender Plan and Exit Survey and
compliance with any recommendations set forth in the Exit Survey. Tenant shall,
upon the expiration or earlier termination of this Lease, furnish to Landlord
evidence that Tenant has closed all governmental permits and licenses, if any,
issued in connection with Tenant’s or Tenant’s Parties’ activities at the
Premises. If any such governmental permits or licenses have been issued and
Tenant fails to provide evidence of such closure on or before the expiration or
earlier termination of this Lease, then until Tenant does so, the holdover
provisions of Article 16 of this Lease shall apply to the entire Premises. Upon
such expiration or termination, Tenant shall, without expense to Landlord,
satisfy any surrender obligations pursuant to Section 8.3 of this Lease and
shall, in any event, upon request of Landlord, remove or cause to be removed
from the Premises all telephone, data, and other cabling and wiring (including
any cabling and wiring associated with the Wi-Fi Network, if any) installed or
caused to be installed by Tenant (including any cabling and wiring, installed
above the ceiling of the Premises or below the floor of the Premises), all
debris and rubbish, and such items of furniture, equipment, free-standing
cabinet work, and other articles of personal property owned by Tenant or
installed or placed by Tenant at its expense in the Premises, and such similar
articles of any other persons claiming under Tenant, as Landlord may, in its
sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.
Tenant’s obligations under this Section 15.2 shall survive the expiration or
earlier termination of this Lease.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Lease Term under this Lease. Such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein. Landlord hereby expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. The
provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law.
Except with respect to Tenant’s occupancy of the Premises during the Temporary
Extension Term, if Tenant fails to surrender the Premises upon the termination
or expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender, and any lost profits to Landlord resulting
therefrom. Notwithstanding anything set forth in this Article 16 to the
contrary, Tenant shall have the one-time right to extend the initial Lease Term
for a period of up to three (3) months thereafter (“Temporary Extension Term”)
by delivering written notice of the exercise of such right at least six
(6) months prior to the expiration of the initial Lease Term, which notice shall
specify the period of the Temporary Extension Term Tenant shall select (which
period shall be not less than one (1) month nor more than three (3) months), and
provided that all of the following conditions are satisfied: (i) Tenant shall
not have exercised its renewal right under the Extension Option Rider; (ii) at
Landlord’s option, in addition to all remedies available to Landlord under this
Lease, at law or in equity, Tenant is not in default under this Lease (after
expiration of any applicable notice and cure period) as of the date Tenant
delivers such notice to Landlord or the commencement of the Temporary Extension
Term; and (iii) such renewal right is personal to the original Tenant executing
this Lease (“Original Tenant”), and may only be exercised by the Original Tenant
and an Affiliate Assignee (and not by any other assignee, sublessee or other
transferee of Original Tenant’s interest (or Affiliate Assignee’s interest) in
this Lease). If Tenant timely exercises such renewal right, all of the terms and
conditions of this Lease shall apply during the Temporary Extension Term,
provided, however, that the monthly Base Rent payable by Tenant during the
Temporary Extension Term shall be equal to one hundred twenty-five percent
(125%) of the monthly Base Rent applicable during the last rental period of the
Lease Term for such holdover (and one hundred fifty percent (150%) of monthly
Base Rent applicable during the last rental period of the Lease Term
thereafter).

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) days following a request in writing by Landlord, Tenant shall
execute and deliver to Landlord an estoppel certificate, which, as submitted by
Landlord, shall be in a commercially reasonable form, indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord’s Mortgagee or
Landlord’s prospective mortgagees. Tenant shall execute and deliver whatever
other instruments may be reasonably required for such purposes so long as such
instruments are in a commercially reasonable form. Failure of Tenant to timely
execute and deliver such commercially reasonable estoppel certificate or other
commercially reasonable instruments shall constitute an acceptance of the
Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception. Failure by Tenant
to so deliver such estoppel certificate shall be a material default of the
provisions of this Lease. In addition, Tenant shall be liable to Landlord, and
shall indemnify Landlord from and against any loss, cost, damage or expense,
incidental, consequential, or otherwise, including attorneys’ fees, arising or
accruing directly or indirectly, from any failure of Tenant to execute or
deliver to Landlord any such estoppel certificate (except if such failure is
caused by Tenant’s commercially reasonable objection to the form of such
certificate or instrument). Upon request from time to time, Tenant agrees to
provide to Landlord, within twenty (20) days after Landlord’s delivery of
written request therefor, current financial statements for Tenant, dated no
earlier than one (1) year prior to such written request, certified as accurate
by Tenant or, if available, audited financial statements prepared by an
independent certified public accountant with copies of the auditor’s statement;

 

                

   -22-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

provided, however, that the foregoing financial statement requirement shall not
apply if and for so long as Tenant is in a publicly traded company and its
financials are available on-line.

ARTICLE 18

SUBORDINATION

This Lease is subject and subordinate to all present and future ground leases of
the Project and to the lien of any mortgages or trust deeds, now or hereafter in
force against the Project, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages or trust deeds, or the lessors under such
ground lease, require in writing that this Lease be superior thereto. A
condition precedent to the subordination of this Lease to any future ground or
underlying lease or to the lien of any future deed of trust is that Landlord
shall obtain for the benefit of Tenant a commercially reasonable subordination,
non-disturbance and attornment agreement from the lessor or lender of such
future instrument. Tenant covenants and agrees in the event any proceedings are
brought for the foreclosure of any such mortgage, or if any ground lease is
terminated, to attorn, without any deductions or set-offs whatsoever, to the
purchaser upon any such foreclosure sale, or to the lessor of such ground lease,
as the case may be, if so requested to do so by such purchaser or lessor, and to
recognize such purchaser or lessor as the lessor under this Lease. Tenant shall,
within ten (10) business days of written request by Landlord, execute such
further commercially reasonable instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, or ground leases.
Tenant waives the provisions of any current or future statute, rule or law which
may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease and the obligations of the Tenant
hereunder in the event of any foreclosure proceeding or sale. Within ten
(10) business days following the date hereof, Landlord shall use commercially
reasonable efforts to obtain from the current lender holding a lien on the Real
Property as of the date hereof, a subordination, non-disturbance and attornment
agreement (“SNDA”) in favor of Tenant with respect to this Lease, in
commercially reasonable form.

ARTICLE 19

TENANT’S DEFAULTS; LANDLORD’S REMEDIES

19.1 Events of Default by Tenant. All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any reduction of Rent. The occurrence of any
of the following shall constitute a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due, unless such failure is
cured within five (5) business days after written request therefor from
Landlord; or

19.1.2 Any failure by Tenant to observe or perform any other material provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a thirty (30)-day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure said default as soon as possible; or

19.1.3 Abandonment or vacation of the Premises by Tenant. Abandonment is herein
defined to include, but is not limited to, any absence by Tenant from the
Premises for five (5) business days or longer while in default of any provision
of this Lease.

19.2 Landlord’s Remedies Upon Default. Upon the occurrence of any such default
by Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i) the worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) the worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

                

   -23-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions reasonably made to obtain a new tenant; plus

(v) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate set forth in Section 4.5 above. As used in
Section 19.2.1(iii) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3 Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant’s part to be observed or performed (and may enter the Premises for
such purposes). In the event of Tenant’s failure to perform any of its
obligations or covenants under this Lease, and such failure to perform poses a
material risk of injury or harm to persons or damage to or loss of property,
then Landlord shall have the right to cure or otherwise perform such covenant or
obligation at any time after such failure to perform by Tenant, whether or not
any such notice or cure period set forth in Section 19.1 above has expired. Any
such actions undertaken by Landlord pursuant to the foregoing provisions of this
Section 19.2.3 shall not be deemed a waiver of Landlord’s rights and remedies as
a result of Tenant’s failure to perform and shall not release Tenant from any of
its obligations under this Lease.

19.3 Payment by Tenant. Tenant shall pay to Landlord, within ten (10) days after
delivery by Landlord to Tenant of statements therefor: (i) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with Landlord’s performance or cure of any of Tenant’s obligations pursuant to
the provisions of Section 19.2.3 above; and (ii) sums equal to all expenditures
made and obligations incurred by Landlord in collecting or attempting to collect
the Rent or in enforcing or attempting to enforce any rights of Landlord under
this Lease or pursuant to law, including, without limitation, all legal fees and
other amounts so expended. Tenant’s obligations under this Section 19.3 shall
survive the expiration or sooner termination of the Lease Term.

19.4 Sublessees of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
If Landlord elects to succeed to Tenant’s interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.

19.5 Waiver of Default. No waiver by Landlord of any violation or breach by
Tenant of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach by Tenant of the same or any other of the terms, provisions, and
covenants herein contained. Forbearance by Landlord in enforcement of one or
more of the remedies herein provided upon a default by Tenant shall not be
deemed or construed to constitute a waiver of such default. The acceptance of
any Rent hereunder by Landlord following the occurrence of any default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a default in the payment of the Rent so accepted.

19.6 Efforts to Relet. For the purposes of this Article 19, Tenant’s right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord’s interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant’s right to
possession.

ARTICLE 20

SECURITY DEPOSIT

Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 10 of the Summary. The Security Deposit shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants, and
conditions of this Lease to be kept and performed by Tenant during the Lease
Term. If Tenant defaults with respect to any provisions of this Lease,
including, but not limited to, the provisions relating to the payment of Rent,
Landlord may, but shall not be required to, use, apply or retain all or any part
of the Security Deposit for the payment of any Rent or any other sum

 

                

   -24-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

in default, or for the payment of any amount that Landlord may spend or become
obligated to spend by reason of Tenant’s default, or to compensate Landlord for
any other loss or damage that Landlord may suffer by reason of Tenant’s default.
If any portion of the Security Deposit is so used or applied, Tenant shall,
within ten (10) business days after written demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount, and Tenant’s failure to do so shall be a default under this Lease. If
Tenant shall fully and faithfully perform every provision of this Lease to be
performed by it, the Security Deposit, or any balance thereof, shall be returned
to Tenant, or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder, within sixty (60) days following the expiration of the Lease Term.
Tenant shall not be entitled to any interest on the Security Deposit. Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code, and
all other provisions of law, now or hereafter in force, which provide that
Landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by Tenant or
to clean the Premises, it being agreed that Landlord may, in addition, claim
those sums reasonably necessary to compensate Landlord for any other loss or
damage, foreseeable or unforeseeable, caused by the act or omission of Tenant or
any officer, employee, agent or invitee of Tenant.

ARTICLE 21

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated which affects the Premises and/or Tenant’s
use of the Premises or Tenant’s Alterations or improvements to the Premises
including, without limiting the generality of the foregoing, those laws
applicable to all lab and testing systems in the Premises. At its sole cost and
expense, Tenant shall promptly comply with all such governmental measures, other
than the making of structural changes or changes to the Building’s life safety
system (collectively the “Excluded Changes”); provided, however, to the extent
such Excluded Changes are required due to or triggered by Tenant’s improvements
or alterations to and/or manner of use of the Premises, Landlord shall perform
such work, at Tenant’s cost (which shall be paid by Tenant to Landlord within
ten (10) days after Tenant’s receipt of invoice therefor from Landlord). In
addition, Tenant shall fully comply with all present or future programs intended
to manage parking, transportation or traffic in and around the Project, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities. The
judgment of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant.

ARTICLE 22

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon not less than 48
hours’ prior reasonable notice to Tenant (except in cases of emergency) to enter
the Premises to: (i) inspect them; (ii) show the Premises to prospective
purchasers, mortgagees or to the ground lessors, or, within the last six
(6) months of the Term, to prospective tenants of the Premises; (iii) to post
notices of nonresponsibility; or (iv) alter, improve or repair the Premises or
the Building if necessary to comply with current building codes or other
applicable laws, or for structural alterations, repairs or improvements to the
Building, or as Landlord may otherwise reasonably desire or deem necessary.
Notwithstanding anything to the contrary contained in this Article 22, Landlord
may enter the Premises at any time, without notice to Tenant, in emergency
situations and/or to perform janitorial or other services required of Landlord
pursuant to this Lease. Any such entries shall be without the abatement of Rent
and shall include the right to take such reasonable steps as required to
accomplish the stated purposes; provided, however, Landlord shall use reasonable
efforts to minimize any disruptions to Tenant’s business operations in the
Premises during any such entry. Subject to Section 6.7 of this Lease, Tenant
hereby waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant’s business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby. For each
of the above purposes, Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant’s vaults, safes and
special security areas designated in advance by Tenant. In an emergency,
Landlord shall have the right to enter without notice and use any means that
Landlord may deem proper to open the doors in and to the Premises. Any entry
into the Premises in the manner hereinbefore described shall not be deemed to be
a forcible or unlawful entry into, or a detainer of, the Premises, or an actual
or constructive eviction of Tenant from any portion of the Premises.

ARTICLE 23

PARKING

Throughout the Lease Term, Tenant shall have the exclusive right to use, free of
parking charges, the number of unreserved parking spaces set forth in Section 12
of the Summary, which unreserved parking spaces are located in the subterranean
Parking Facility servicing the Building and in the surface parking lot of the
Project; provided, however, that contingent on Landlord obtaining applicable
permits, Landlord shall provide Tenant with up to ten (10) reserved parking
spaces in the approximate location depicted on Exhibit F attached hereto for
Tenant’s exclusive use. Landlord shall use commercially reasonable efforts to
obtain such applicable permits. Tenant’s continued right to use the parking
spaces is conditioned upon (i) Tenant abiding by (A) the Parking Rules and
Regulations which are in effect on the date hereof, as set forth in the attached
Exhibit D and all modifications and additions thereto which are prescribed from
time to time for the orderly operation and use of the Parking Facility by

 

                

   -25-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

Landlord, and/or Landlord’s Parking Operator (as defined below), and (B) all
recorded covenants, conditions and restrictions affecting the Building, and
(ii) upon Tenant’s cooperation in seeing that Tenant’s employees and visitors
also comply with the Parking Rules and Regulations (and all such modifications
and additions thereto, as the case may be), any such other rules and regulations
and covenants, conditions and restrictions. Landlord (and/or any other owners of
Torrey Ridge Science Center) specifically reserve the right to change the size,
configuration, design, layout, location and all other aspects of the Parking
Facility (including without limitation, implementing paid visitor parking), and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict access to the Parking Facility as long as
such restriction is not imposed in a manner that is discriminatory to Tenant and
is imposed in a similar manner on other tenants of the Project. Landlord may
delegate its responsibilities hereunder to a parking operator (the “Parking
Operator”) in which case the Parking Operator shall have all the rights of
control attributed hereby to Landlord. Any parking tax or other charges imposed
by governmental authorities in connection with the use of such parking shall be
paid directly by Tenant or the parking users, or, if directly imposed against
Landlord, Tenant shall reimburse Landlord for all such taxes and/or charges
within ten (10) days after Landlord’s demand therefor. The parking rights
provided to Tenant pursuant to this Article 23 are provided solely for use by
Tenant’s own personnel and such rights may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval,
except in connection with an assignment of this Lease or sublease of the
Premises made in accordance with Article 14 above. All visitor parking by
Tenant’s visitors shall be subject to availability, as reasonably determined by
Landlord (and/or the Parking Operator, as the case may be), parking in such
visitor parking areas as may be designated by Landlord (and/or the Parking
Operator from time to time, and payment by such visitors of the prevailing
visitor parking rate (if any) charged by Landlord (and/or the Parking Operator)
from time to time. Notwithstanding anything to the contrary in the foregoing, in
no event shall Tenant be liable for any fees, whether such fees are directly
billed to Tenant or are passed on to Tenant via an increase in Operating
Expenses, in connection with Landlord’s delegation of responsibilities to the
Parking Operator.

ARTICLE 24

MISCELLANEOUS PROVISIONS

24.1 Terms; Captions. The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed. The captions of Articles and Sections are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such Articles and Sections.

24.2 Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 above.

24.3 No Waiver. No waiver of any provision of this Lease shall be implied by any
failure of a party to enforce any remedy on account of the violation of such
provision, even if such violation shall continue or be repeated subsequently,
any waiver by a party of any provision of this Lease may only be in writing, and
no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated. No receipt of monies by Landlord from Tenant after the termination of
this Lease shall in any way alter the length of the Lease Term or of Tenant’s
right of possession hereunder or after the giving of any notice shall reinstate,
continue or extend the Lease Term or affect any notice given Tenant prior to the
receipt of such monies, it being agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment.

24.4 Modification of Lease. If any current or prospective mortgagee or ground
lessor for the Project requires modifications to this Lease, which modifications
will not cause an increased cost or expense to Tenant or in any other way
materially and adversely change the rights and obligations of Tenant hereunder,
then and in such event, Tenant agrees that this Lease may be so modified and
agrees to execute whatever commercially reasonable documents are required
therefor and deliver the same to Landlord within ten (10) days following the
request therefor. If Landlord or any such current or prospective mortgagee or
ground lessor require execution of a short form of Lease (provided that such
form is in a commercially reasonable form) for recording, containing, among
other customary provisions, the names of the parties, a description of the
Premises and the Lease Term, Tenant shall execute such short form of Lease and
to deliver the same to Landlord within ten (10) days following the request
therefor.

24.5 Transfer of Landlord’s Interest. Landlord has the right to transfer all or
any portion of its interest in the Project, the Building and/or in this Lease,
and upon any such transfer, Landlord shall automatically be released from all
liability under this Lease and Tenant shall look solely to such transferee for
the performance of Landlord’s obligations hereunder after the date of transfer.
The liability of any transferee of Landlord shall be limited to the interest of
such transferee in the Project and such transferee shall be without personal
liability under this Lease, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant. Landlord may also assign its interest in this Lease to a mortgage
lender as additional security but such assignment shall not release Landlord
from its obligations hereunder and Tenant shall continue to look to Landlord for
the performance of its obligations hereunder.

24.6 Prohibition Against Recording. Except as provided in Section 24.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by

 

                

   -26-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

anyone acting through, under or on behalf of Tenant, and the recording thereof
in violation of this provision shall make this Lease null and void at Landlord’s
election.

24.7 Landlord’s Title; Air Rights. Landlord’s title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord. No rights
to any view or to light or air over any property, whether belonging to Landlord
or any other person, are granted to Tenant by this Lease.

24.8 Tenant’s Signs.

24.8.1 Interior Signs. Tenant shall be entitled, at its sole cost and expense,
to install identification signs in the ground floor lobby of the Building. Such
signs shall be installed by a signage contractor designated by Landlord. The
location, quality, design, style, lighting and size of such signs shall be
consistent with the Landlord’s Building standard signage program and shall be
subject to Landlord’s prior written approval, in its reasonable discretion. Upon
the expiration or earlier termination of this Lease, Tenant shall be
responsible, at its sole cost and expense, for the removal of such signage and
the repair of all damage to the Building caused by such removal. Except for such
identification signs and except for Tenant’s Exterior Signs described below,
Tenant may not install any signs on the exterior or roof of the Building, the
Other Existing Buildings or the common areas of the Building or the Project. Any
signs, window coverings, or blinds (even if the same are located behind the
Landlord approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building are subject to the prior approval
of Landlord, in its commercially reasonable discretion.

24.8.2 Exterior Signs. Subject to the approval of all applicable governmental
and quasi- governmental entities, and subject to all applicable governmental and
quasi-governmental laws, rules, regulations and codes and any covenants,
conditions and restrictions affecting the Real Property, Landlord hereby grants
Tenant (i) the exclusive right to have two (2) Building exterior identification
signs in a location on the face of the Building approved by Landlord (“Façade
Sign”), (ii) the exclusive right to have one (1) sign on the monument sign
exclusively serving the Building and (iii) the non-exclusive right to have one
(1) sign on the monument sign serving the Project located on Science Center
Drive, in each case containing the name of the Tenant in a form to be
subsequently provided by Tenant and reasonably approved by Landlord
(collectively, the “Exterior Signs.”) The design, size, specifications,
graphics, materials, manner of affixing, exact location, colors and lighting (if
applicable) of Tenant’s Exterior Signs shall be (i) consistent with the quality
and appearance of the Project, (ii) subject to the approval of all applicable
governmental and quasi-governmental authorities, and subject to all applicable
governmental and quasi-governmental laws, rules, regulations and codes and any
covenants, conditions and restrictions affecting the Real Property, and
(iii) subject to Landlord’s approval (which shall not be unreasonably withheld,
conditioned or delayed). Tenant shall install Tenant’s Exterior Signs at
Tenant’s sole cost and expense. In addition, Tenant shall be responsible for all
other costs attributable to the fabrication, insurance, lighting (if
applicable), maintenance, repair and removal of Tenant’s Exterior Signs. The
signage rights granted to Tenant under this Section 24.8.2 are personal to the
Original Tenant, any Affiliate Assignee and any Transferee that is a Landlord
approved assignee of this Lease and may not be exercised or used by or assigned
to any other person or entity other than Original Tenant, any Affiliate Assignee
or any such approved assignee. In addition, Original Tenant, any Affiliate
Assignee or such approved assignee shall no longer have any right to Tenant’s
Exterior Signs if at any time during the Term the Original Tenant or such
approved assignee or such Affiliate Assignee does not lease and occupy at least
seventy-five percent (75%) of the entire Premises then leased by Original Tenant
hereunder or such approved assignee or Affiliate Assignee. Upon the expiration
or sooner termination of this Lease, or upon the earlier termination of Tenant’s
signage rights under this Section 24.8.2, Landlord shall have the right to
permanently remove Tenant’s Exterior Signs from the Building and/or the Project
and to repair all damage to the Building and/or the Project resulting from such
removal and restore the affected area to its original condition existing prior
to the installation of such Exterior Signs, and Tenant shall reimburse Landlord
for the costs thereof.

24.9 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant, it being expressly understood and agreed that neither the
method of computation of Rent nor any act of the parties hereto shall be deemed
to create any relationship between Landlord and Tenant other than the
relationship of landlord and tenant.

24.10 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

24.11 Time of Essence. Time is of the essence of this Lease and each of its
provisions.

24.12 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

24.13 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the Exhibits attached hereto.

 

                

   -27-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

24.14 Landlord Exculpation. Notwithstanding anything in this Lease to the
contrary, and notwithstanding any applicable law to the contrary, the liability
of Landlord and the Landlord Parties under this Lease (including any successor
landlord) and any recourse by Tenant against Landlord or the Landlord Parties
shall be limited solely and exclusively to an amount which is equal to the
ownership interest of Landlord in the Project (excluding any proceeds thereof),
and neither Landlord, nor any of the Landlord Parties shall have any personal
liability therefor, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant.

24.15 Entire Agreement. There are no oral agreements between the parties hereto
affecting this Lease and this Lease supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease. This Lease and any side letter or separate agreement
executed by Landlord and Tenant in connection with this Lease and dated of even
date herewith contain all of the terms, covenants, conditions, warranties and
agreements of the parties relating in any manner to the rental, use and
occupancy of the Premises, shall be considered to be the only agreement between
the parties hereto and their representatives and agents, and none of the terms,
covenants, conditions or provisions of this Lease can be modified, deleted or
added to except in writing signed by the parties hereto. All negotiations and
oral agreements acceptable to both parties have been merged into and are
included herein. There are no other representations or warranties between the
parties, and all reliance with respect to representations is based totally upon
the representations and agreements contained in this Lease.

24.16 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Building, the Other Existing Buildings and/or in any other
building and/or any other portion of the Project as Landlord in the exercise of
its sole business judgment shall determine to best promote the interests of the
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building, the Other Existing Buildings or Project.

24.17 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease and except
with respect to Tenant’s obligations under the Tenant Work Letter (collectively,
the “Force Majeure”), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by a
Force Majeure.

24.18 Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant’s right
of occupancy of the Premises after any termination of this Lease.

24.19 Notices. All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by overnight courier or delivered personally
(i) to Tenant at the appropriate address set forth in Section 5 of the Summary,
or to such other place as Tenant may from time to time designate in a Notice to
Landlord; or (ii) to Landlord at the addresses set forth in Section 3 of the
Summary, or to such other firm or to such other place as Landlord may from time
to time designate in a Notice to Tenant. Any Notice will be deemed given on the
date it is mailed as provided in this Section 24.19 or upon the date personal
delivery is made or rejected. If Tenant is notified of the identity and address
of Landlord’s mortgagee or ground lessor, Tenant shall give to such mortgagee or
ground lessor written notice of any default by Landlord under the terms of this
Lease by overnight courier, and such mortgagee or ground lessor shall be given a
reasonable opportunity to cure such default prior to Tenant’s exercising any
remedy available to Tenant.

24.20 Joint and Several. If there is more than one person or entity executing
this Lease as Tenant, the obligations imposed upon such persons and entities
under this Lease are and shall be joint and several.

24.21 Authority. Each individual executing this Lease on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Project is located and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so. Tenant confirms
that it is not in violation of any executive order or similar governmental
regulation or law, which prohibits terrorism or transactions with suspected or
confirmed terrorists or terrorist entities or with persons or organizations that
are associated with, or that provide any form of support to, terrorists. Neither
Tenant nor any of its affiliates, nor to its knowledge any of their respective
brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Lease, is or will be (a) conducting any
business or engaging in any transaction or dealing with any person appearing on
the U.S. Treasury Department’s OFAC list of prohibited countries, territories,
“specifically designated nationals” (“SDNs”) or “blocked person” (each a
“Prohibited Person”) (which lists can be accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any such Prohibited Person; (b) engaging in certain dealings with countries
and organizations designated under Section 311 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns; (c) dealing in, or
otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 dated September 24, 2001,
relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism”; (d) a foreign shell bank or
any person that a financial institution would be prohibited from transacting

 

                

   -28-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

with under the USA PATRIOT Act; or (e) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (i) any
U.S. anti-money laundering law, (ii) the Foreign Corrupt Practices Act,
(iii) the U.S. mail and wire fraud statutes, (iv) the Travel Act, (v) any
similar or successor statutes or (vi) any regulations promulgated under the
foregoing statutes.

24.22 Jury Trial; Attorneys’ Fees. TO THE EXTENT ALLOWED UNDER APPLICABLE LAW,
IF EITHER PARTY COMMENCES LITIGATION AGAINST THE OTHER FOR THE SPECIFIC
PERFORMANCE OF THIS LEASE, FOR DAMAGES FOR THE BREACH HEREOF OR OTHERWISE FOR
ENFORCEMENT OF ANY REMEDY HEREUNDER, THE PARTIES HERETO AGREE TO AND HEREBY DO
WAIVE ANY RIGHT TO A TRIAL BY JURY. In the event of any such commencement of
litigation, the prevailing party shall be entitled to recover from the other
party such costs and reasonable attorneys’ fees as may have been incurred,
including any and all costs incurred in enforcing, perfecting and executing such
judgment.

24.23 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the state in which the Project is located.

24.24 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

24.25 Brokers. Landlord and Tenant each hereby represents and warrants to the
other party that it (i) has had no dealings with any real estate broker or agent
in connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 11 of the Summary (collectively, the
“Brokers”), and (ii) knows of no other real estate broker or agent who is
entitled to a commission in connection with this Lease. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including without limitation reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of the indemnifying party’s dealings with any real estate
broker or agent in connection with this Lease other than the Brokers.

24.26 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Project or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.

24.27 Building Name and Signage. Landlord shall have the right at any time to
change the name(s) of the Building, the Other Existing Buildings and Project and
to install, affix and maintain any and all signs on the exterior and on the
interior of the Building, the Other Existing Buildings and any portion of the
Project as Landlord may, in Landlord’s sole discretion, desire. Tenant shall not
use the names of the Building, the Other Existing Buildings or Project or use
pictures or illustrations of the Building, the Other Existing Buildings or
Project in advertising or other publicity, without the prior written consent of
Landlord.

24.28 Intentionally Omitted.

24.29 Confidentiality. Landlord and Tenant acknowledges that the content of this
Lease and any related documents are confidential information. Tenant, subject to
any SEC disclosure requirements, and Landlord shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than such party’s financial, legal,
and space planning consultants.

24.30 Landlord’s Construction. Except as specifically set forth in this Lease or
in the Tenant Work Letter: (i) Landlord has no obligation to alter, remodel,
improve, renovate, repair or decorate the Premises, the Building, the Other
Existing Buildings, the Project, or any part thereof; and (ii) no
representations or warranties respecting the condition of the Premises, the
Building, the Other Existing Buildings or the Project have been made by Landlord
to Tenant. Tenant acknowledges that prior to and during the Lease Term, Landlord
(and/or any common area association) will be completing construction and/or
demolition work pertaining to various portions of the Building, the Other
Existing Buildings, the Premises, and/or the Project, including without
limitation, landscaping and tenant improvements for premises for other tenants
and, at Landlord’s sole election, such other buildings, improvements,
landscaping and other facilities within or as part of the Project as Landlord
(and/or such common area association) shall from time to time desire
(collectively, the “Construction”). In connection with such Construction,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building and/or the Other Existing Buildings, limit or
eliminate access to portions of the Project, including portions of the common
areas, or perform work in the Building, the Other Existing Buildings and/or the
Project, which work may create noise, dust or leave debris in the Building, the
Other Existing Buildings and/or the Project. Subject to Section 6.7 above,
Tenant hereby agrees that such Construction and Landlord’s actions in connection
with such Construction shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent. Subject to Section 6.7 above
and Landlord’s indemnity obligations in this Lease, Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from such Construction,
nor shall Tenant be entitled to any compensation or damages from

 

                

   -29-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s personal property or improvements resulting from such Construction or
Landlord’s actions in connection with such Construction, or for any
inconvenience or annoyance occasioned by such Construction or Landlord’s actions
in connection with such Construction.

24.31 Intentionally Omitted.

24.32 Hazardous Materials Storage Space. Subject to applicable laws, commencing
as of the Lease Commencement Date, and continuing throughout the Lease Term,
Tenant shall, at no additional cost, lease from Landlord and Landlord shall
lease to Tenant certain storage area (“Hazmat Storage Space”) which shall be
located in the approximate location in the utility yard depicted on Exhibit G or
such other location mutually agreed upon by Landlord and Tenant. Tenant’s, at
Tenant’s sole cost, shall be responsible for any hook up and piping costs with
respect to such Hazmat Storage Space. Tenant agrees to accept the Hazmat Storage
Space in its “as-is” condition and Tenant hereby acknowledges that Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Hazmat Storage Space. Tenant also acknowledges
that Landlord has made no representation or warranty regarding the condition of
the Hazmat Storage Space. Landlord shall have the right to relocate the Hazmat
Storage Space to other reasonably comparable space mutually agreed upon by
Landlord and Tenant in their sole (but good faith) discretion.

24.32.1 Indemnification. Except to the extent any loss, costs, damage, expense
or liability exceeds the coverage of the liability insurance and property
insurance coverage required hereunder to be carried by Tenant and is caused by
(i) any default by Landlord in the observance or performance of any of the
terms, covenants or conditions to be observed or performed by Landlord under
this Lease, or (ii) the negligence or willful misconduct of Landlord or any of
its agents, employees, contractors, or licensees, Tenant hereby absolves
Landlord from any and all loss, cost, damage, expense and liability, whether
foreseeable or not, from any cause whatsoever, that Tenant may suffer to its
personal property located anywhere in the Hazmat Storage Space or that it or its
agents, employees, principals, invitees, or licensees may suffer as a direct or
indirect consequence of Tenant’s lease of or use of the Hazmat Storage Space or
access areas to the Hazmat Storage Space. In addition, Tenant hereby agrees to
indemnify, defend, protect and hold Landlord harmless from and against any loss,
cost, damage, liability, expense, claim, action or cause of action of any third
party, whether foreseeable or not, resulting as a direct or indirect consequence
of Tenant’s lease or use of the Hazmat Storage Space or access areas to the
Hazmat Storage Space.

24.32.2 Use of Hazmat Storage Space. Tenant agrees not to store any flammable or
highly combustible materials in the Hazmat Storage Space. Tenant also agrees not
to store Hazardous Material or waste in the Hazmat Storage Space except in
strict accordance with Article 5 of this Lease. Tenant agrees to use the Hazmat
Storage Space solely for storage purposes and not as office space. Tenant agrees
that Landlord and its agents may enter and inspect the Hazmat Storage Space and
any goods stored therein at any time during regular business hours upon giving
twenty-four (24) hours prior notice to Tenant and so long as Tenant is provided
with an opportunity to have a representative of Tenant present. Tenant shall, at
its sole cost and expense, deliver to Landlord a key for any locks installed by
Tenant for Landlord’s emergency entrance purposes. Tenant shall accept the
Hazmat Storage Space without any warranties or representations and shall
maintain and repair the Hazmat Storage Space at its sole cost and expense.

24.32.3 Assignment and Sublease. The Hazmat Storage Space may not be assigned or
subleased by Tenant or otherwise transferred by Tenant, except that Tenant may
assign its rights and obligations under this Section 24.32 in connection with an
assignment permissible pursuant to the terms of Article 14 of this Lease.

24.32.4 Incorporation of Lease Provisions. The provisions of this Lease with
regard to the Premises, to the extent applicable and not inconsistent with the
provisions of this Section 24.32, shall be deemed to apply to the Hazmat Storage
Space as though the Hazmat Storage Space is part of the Premises.

24.33 Communication Equipment. If Tenant desires to use the roof of the Building
to install communication equipment to be used from the Premises, Tenant may so
notify Landlord in writing (“Communication Equipment Notice”), which
Communication Equipment Notice shall generally describe the specifications for
the equipment desired by Tenant. If at the time of Landlord’s receipt of the
Communication Equipment Notice, Landlord reasonably determines that space is
available on the roof of the Building for such equipment, then subject to all
governmental laws, rules and regulations, Tenant and Tenant’s contractors (which
shall first be reasonably approved by Landlord) shall have the right and access
to install, repair, replace, remove, operate and maintain one (1) so-called
“satellite dish” or other similar device, such as antennae no greater than
twenty (20) inches in diameter and weighing no more than fifty (50) pounds,
together with all cable, wiring, conduits and related equipment (collectively,
“Communication Equipment”), for the purpose of receiving and sending radio,
television, computer, telephone or other communication signals, at a location on
the roof of the Building designated by Landlord. Further, Tenant shall have the
right of access, consistent with this Section 24.33, to the area where the
Communication Equipment is located for the purposes of maintaining, repairing,
testing and replacing the same. Landlord shall have the right to require Tenant
to relocate the Communication Equipment at any time to another location on the
roof of the Building. Unless Landlord elects to perform such penetrations at
Tenant’s sole cost and expense, Tenant shall retain Landlord’s designated
roofing contractor to make any necessary penetrations and associated repairs to
the roof in order to preserve Landlord’s roof warranty. Tenant’s installation
and operation of the Communication Equipment shall be governed by the following
terms and conditions:

24.33.1 Tenant’s right to install, replace, repair, remove, operate and maintain
the Communication Equipment shall be subject to all applicable laws and Landlord
makes no representation that such Laws permit such installation and operation;

 

                

   -30-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

24.33.2 All plans and specifications for the Communication Equipment shall be
subject to Landlord’s reasonable approval;

24.33.3 All costs of installation, operation and maintenance of the
Communication Equipment and any necessary related equipment (including, without
limitation, costs of obtaining any necessary permits and connections to the
Building’s electrical system) shall be borne by Tenant;

24.33.4 It is expressly understood that Landlord retains the right to use the
roof of the Building for any purpose whatsoever (including granting rights to
third parties to utilize any portion of the roof not utilized by Tenant);

24.33.5 Tenant shall use the Communication Equipment so as not to cause any
interference to other tenants in the Building or to other tenants at the Project
or with any other tenant’s communication equipment, and not to damage the
Project or interfere with the normal operation of the Project and Tenant hereby
agrees to indemnify, defend and hold Landlord harmless from and against any and
all claims, costs, damages, expenses and liabilities (including attorneys’ fees)
arising out of Tenant’s failure to comply with the provisions of this
Section 24.33.5, except to the extent same is caused by the gross negligence or
willful misconduct of Landlord which is not covered by the insurance carried by
Tenant under this Lease (or which would not be covered by the insurance required
to be carried by Tenant under this Lease);

24.33.6 For the purposes of determining Tenant’s obligations with respect to its
use of the roof of the Building herein provided, all of the provisions of this
Lease relating to compliance with requirements as to insurance, indemnity, and
compliance with laws shall apply to the installation, use and maintenance of the
Communication Equipment; provided, however, Tenant shall only be provided access
to the roof after prior written notice to Landlord and subject to Landlord’s
reasonable rules and restrictions regarding access (including, at Landlord’s
option, the requirement that Tenant be accompanied by a representative of
Landlord during such access). Landlord shall not have any obligations with
respect to the Communication Equipment. Landlord makes no representation that
the Communication Equipment will be able to receive or transmit communication
signals without interference or disturbance (whether or not by reason of the
installation or use of similar equipment by others on the roof of the Building)
and Tenant agrees that Landlord shall not be liable to Tenant therefor;

24.33.7 Tenant shall (i) be solely responsible for any damage caused as a result
of the Communication Equipment, (ii) promptly pay any tax, license or permit
fees charged pursuant to any laws or regulations in connection with the
installation, maintenance or use of the Communication Equipment and comply with
all precautions and safeguards recommended by all governmental authorities, and
(iii) pay for all necessary repairs, replacements to or maintenance of the
Communication Equipment;

24.33.8 The Communication Equipment shall remain the sole property of Tenant.
Tenant shall remove the Communication Equipment and related equipment at
Tenant’s sole cost and expense upon the expiration or sooner termination of this
Lease or upon the imposition of any governmental law or regulation which may
require removal, and shall repair the Building upon such removal to the extent
required by such work of removal. If Tenant fails to remove the Communication
Equipment and repair the Building upon the expiration or earlier termination of
this Lease, Landlord may do so at Tenant’s expense. The provisions of this
Section 24.33.8 shall survive the expiration or earlier termination of this
Lease;

24.33.9 The Communication Equipment shall be deemed to constitute a portion of
the Premises for purposes of Article 10 of this Lease;

24.33.10 Tenant, at Tenant’s sole cost and expense, shall install and maintain
such fencing and other protective equipment and/or visual screening on or about
the Communication Equipment as Landlord may reasonably determine;

24.33.11 If any of the conditions set forth in this Section 24.33 are not
complied with by Tenant, then without limiting Landlord’s rights and remedies it
may otherwise have under this Lease, at law and/or in equity, Tenant shall
correct such noncompliance within five (5) days after receipt of notice (or such
longer period as may be reasonably required as long as Tenant commences such
correction within such five (5) day period and diligently prosecutes the same to
completion). If Tenant fails to correct any such noncompliance within such five
(5) day period (as may be extended), then, at Landlord’s option, Tenant shall
immediately discontinue its use of such Communication Equipment and remove the
same in accordance with the terms hereof

 

                

   -31-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

  

“Landlord”:

     

WALTON TORREY OWNER B, L.L.C.,

     

a Delaware limited liability company

     

By:

  

Walton Legacy Torrey Holdings VII, L.L.C.,

        

a Delaware limited liability company

        

its Sole Member

        

By:

  

Walton Torrey Investors VII, L.L.C.

           

a Delaware limited liability company

           

its Managing Member

           

By:

  

Walton REIT Holdings VII, L.L.C.

              

a Delaware limited liability company

              

its Sole Member

              

By:

  

Walton REIT VII, L.L.C.

                 

a Delaware limited liability company

                 

its Managing Member

                 

By:

  

Walton Street Real Estate Fund VII-Q, L.P.,

                    

a Delaware limited partnership

                    

its Managing Member

                    

By:

  

Walton Street Managers VII, L.P.

                       

a Delaware limited partnership

                       

its General Partner

                       

By:

  

WSC Managers VII, Inc.

                          

a Delaware corporation

                          

its General Partner

                          

By:

 

/s/ Douglas J. Welker

                          

Name:

  Douglas J. Welker                           

Title:

  Vice President         

“Tenant”:

        

REGULUS THERAPEUTICS INC., a Delaware corporation

     

By:

  

/s/ Paul Grint

        

Name:

  

Paul Grint

        

Its:

  

President and Chief Executive Officer

     

By:

  

/s/ David Szekeres

        

Name:

  

David Szekeres

        

Its:

   Chief Business Officer and General Counsel   

 

***

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

                

   -32-   

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

EXHIBIT A-1

SITE PLAN OF PROJECT

 

LOGO [g938318g67h96.jpg]

 

                

  

EXHIBIT A-1

-1-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter (“Tenant Work Letter”) sets forth the terms and
conditions relating to the construction of improvements for the Premises. All
references in this Tenant Work Letter to the “Lease” shall mean the relevant
portions of the Lease to which this Tenant Work Letter is attached as Exhibit B.

SECTION 1

BASE, SHELL AND CORE

Landlord has previously constructed the base, shell and core (i) of the Premises
and (ii) of the floor(s) of the Building on which the Premises are located
(collectively, with the Systems and Equipment, the “Base, Shell and Core”), and
Tenant shall accept the Base, Shell and Core in its current “As-Is” condition
existing as of the date of the Lease and the Lease Commencement Date. Except for
the Tenant Improvement Allowance and the Roof Allowance set forth below,
Landlord shall not be obligated to make or pay for any alterations or
improvements to the Premises, the Building or the Project; provided, however,
that Landlord, at Landlord’s sole cost and expense, will construct an additional
elevator in the Building and shall relocate the existing 12’ x 18’ hazardous
materials shed in the Project to the approximate location depicted on Exhibit G.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of up
to, but not exceeding One Hundred Sixty-Seven Dollars ($167.00) per rentable
square foot of the Premises (i.e., up to Nine Million Eight Hundred Ninety-Four
Thousand Four Hundred Sixteen Dollars ($9,894,416.00) based on 59,248 rentable
square feet of the Premises), to help Tenant pay for the costs of the design,
permitting and construction of Tenant’s initial improvements which are
permanently affixed to the Premises (collectively, the “Tenant Improvements”);
provided, however, that Landlord shall have no obligation to disburse all or any
portion of the Tenant Improvement Allowance to Tenant unless Tenant makes a
request for disbursement pursuant to the terms and conditions of Section 2.2
below prior to that date which is nine (9) months after the Lease Commencement
Date. Notwithstanding anything above to the contrary, in the event there exists
an Over-Allowance Amount (as defined in Section 4.3.1 below), Tenant shall have
the option, exercisable upon written notice to Landlord prior to the date Tenant
is obligated to pay such Over-Allowance Amount, to receive a one-time additional
improvement allowance (the “Additional Allowance”) in the amount not to exceed
Fifteen Dollars ($15.00) per rentable square foot of the Premises, (i.e., up to
Eight Hundred Eighty-Eight Thousand Seven Hundred Twenty Dollars ($888,720.00)
based on 59,248 rentable square feet in the Premises). In the event Tenant
exercises such option and as consideration for Landlord providing such
Additional Allowance to Tenant, the Base Rent payable by Tenant throughout the
entire ninety-six (96) month initial Lease Term (“Amortization Period”) shall be
increased by an amount sufficient to fully amortize such Additional Allowance
throughout said ninety-six (96) month period based upon equal monthly payments
of principal and interest, with interest imputed on the outstanding principal
balance at the rate of nine percent (9%) per annum (the “Amortization Rent”). In
the event the Lease shall terminate for any reason, including, without
limitation, as a result of a default by Tenant under the terms of the Lease or
this Tenant Work Letter, Tenant acknowledges and agrees that the unamortized
balance of the Additional Allowance which has not been paid by Tenant to
Landlord as of the termination date pursuant to the foregoing provisions of this
Section 3, shall become immediately due and payable as unpaid rent which has
been earned as of such termination date. In addition, in no event shall the
Amortization Rent be abated for any reason whatsoever. The Tenant Improvement
Allowance and the Additional Allowance may collectively be referred to herein as
the “Allowances.” In no event shall Landlord be obligated to make disbursements
pursuant to this Tenant Work Letter in a total amount which exceeds the
Allowances. Except as otherwise provided below, Tenant shall not be entitled to
receive any cash payment or credit against Rent or otherwise for any unused
portion of the Allowances which is not used to pay for the Tenant Improvement
Allowance Items (as defined below); provided, however, that so long as Tenant is
not in default under the Lease, (i) an amount up to One Million Four Hundred
Thousand Dollars ($1,400,000.00) of the Tenant Improvement Allowance (but not
the Additional Allowance) may be used for (i) cabling, furniture, fixtures and
equipment purchased and installed by Tenant in the Premises as well as for
relocation costs and any termination fees in connection with Tenant’s existing
lease in San Diego (collectively, the “Tenant Costs”), which shall be disbursed
by Landlord within thirty (30) days of the execution of this Lease (provided,
however, that Tenant shall provide Landlord with reasonably satisfactory
evidence of the termination fees and proof of payment within thirty (30) days
after the same are paid by Tenant), and (ii) Four Hundred Fourteen Thousand
Seven Hundred Thirty-Six Dollars ($414,736.00) may be used as a credit toward
the Base Rent due under the Lease during the first twelve (12) months following
the Commencement Date. In no event shall Tenant be entitled to any credit for
any unused portion of the Additional Allowance.

2.2 Disbursement of the Tenant Improvement Allowance.

2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”):

 

                

  

EXHIBIT B

-1-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

2.2.1.1 Payment of (i) the fees of the Tenant’s Project Manager, Architect and
the Engineers (as such terms are defined below), provided, however, that only an
amount not to exceed Ten Dollars ($10.00) per rentable square foot of the
Premises (i.e., up to Five Hundred Ninety-Two Four Hundred Eighty Dollars
($592,480.00) based on 59,248 rentable square feet of the Premises) may be
deducted from the Tenant Improvement Allowance to pay for such fees, and
(ii) the fees incurred by, and the cost of documents and materials supplied by,
Landlord and Landlord’s consultants in connection with the preparation and
review of the Construction Drawings (as defined below);

2.2.1.2 The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3 The cost of construction of the Tenant Improvements, including, without
limitation, contractors’ fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage.

2.2.1.4 The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.1.5 The cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws ;

2.2.1.6 Sales and use taxes and Title 24 fees;

2.2.1.7 The Coordination Fee (as defined below); and

2.2.1.8 All other costs to be expended by Landlord in connection with the
design, permitting and construction of the Tenant Improvements.

2.3 Specifications for Building Standard Components. The standard components to
be used in the construction of the Tenant Improvements in the Premises shall be
no less comparable to those commonly found in other biotechnology projects in
San Diego County.

2.4 Roof Allowance. Notwithstanding anything to the contrary contained herein,
Tenant shall, during the period prior to the Lease Commencement Date, have the
right to perform Landlord approved Building roof repairs and Building roof
replacement work (“Roof Work”) in accordance with this Section 2.4 and otherwise
in accordance with Article 8 of the Lease. In connection therewith, Tenant
shall, so long as no default exists under the Lease beyond applicable notice and
cure period, be entitled to a one-time tenant refurbishment allowance (the “Roof
Allowance”) in the amount up to, but not exceeding, Seventy-Five Thousand
Dollars ($75,000.00) for the costs of the Roof Work. In no event shall Landlord
be obligated to make disbursements under this Section 2.4 in a total amount
which exceeds the Roof Allowance. As provided below, Tenant is required to
utilize the Roof Allowance on or before the Lease Commencement Date, and if
Tenant fails to use the Roof Allowance prior to such date, then the Roof
Allowance shall not be available to Tenant.

2.4.1 Roof Allowance Items. the Roof Allowance shall be disbursed by Landlord
following completion of the Roof Work for the following items and costs only
(collectively, the “Roof Allowance Items”);

(a) Payment of the fees of the architect and engineer(s) retained by Tenant (if
any), and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the review of the plans and specifications prepared for the Roof Work
(“Drawings”);

(b) the payment of plan check, permit and license fees relating to construction
of the Roof Work;

(c) The cost of construction of the Roof Work including, without limitation,
testing and inspection costs, trash removal costs, and contractors’ fees and
general conditions; and

(d) Sales and use taxes.

2.4.2 Disbursement of Roof Allowance. Provided that Tenant is not in default
under the Lease beyond the expiration of applicable notice and cure periods,
upon completion of the Roof Work, Landlord shall make a disbursement of the Roof
Allowance for the Roof Allowance Items for the benefit of Tenant and shall
authorize the release of monies for the benefit of Tenant as follows:

(a) Disbursement. Tenant shall deliver to Landlord: (i) a request for payment of
Tenant’s general contractor (“Tenant’s Contractor”), which Tenant’s Contractor
shall be retained by Tenant and shall be subject to Landlord’s reasonable prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed (and with Landlord hereby pre-approving Arithane as Tenant’s
Contractor), and which request shall be approved by Tenant, in a form to be
provided by Landlord; (ii) paid invoices from all subcontractors, laborers,
materialmen and suppliers used by Tenant in connection with the Roof Work (such
subcontractors, laborers, materialmen and suppliers, and the Tenant’s Contractor
may be known collectively as

 

                

  

EXHIBIT B

-2-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

“Tenant’s Agents”), for labor rendered and materials delivered for such Roof
Work; (iii) executed unconditional mechanics’ lien releases from all of Tenant’s
Agents in such form and content as reasonably required by Landlord; and (iv) all
other information reasonably requested by Landlord. Tenant’s request for payment
shall be deemed Tenant’s acceptance and approval of the work furnished and/or
the materials supplied as set forth in Tenant’s payment request except for punch
list items. Within thirty (30) days after Landlord’s receipt of the applicable
information described in items (i) through (iv) above, Landlord shall deliver a
check made payable to Tenant or Tenant’s Contractor, as directed by Tenant, in
payment of the amounts so requested by Tenant (but in no event to exceed the
amount of the Roof Allowance), provided that Landlord does not dispute any
request for payment based on non-compliance of any work with the Drawings, or
due to any substandard work. Landlord’s payment of such amounts shall not be
deemed Landlord’s approval or acceptance of the work furnished or materials
supplied as set forth in Tenant’s payment request.

(b) Other Terms. Landlord shall only be obligated to make disbursements from the
Roof Allowance to the extent costs are incurred by Tenant for the Roof Allowance
Items. All costs of any Roof Work in excess of the Roof Allowance or any other
roof work necessitated due to Tenant’s Roof Work, shall be Tenant’s
responsibility at Tenant’s sole cost and expense. All Roof Allowance Items for
which the Roof Allowance has been made available shall be deemed Landlord’s
property. All drafts of the Drawings (which Drawings shall also include
materials and specifications for the Roof Work) shall be subject to Landlord’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. In addition, all of Tenant’s Agents shall be subject to
Landlord’s prior written approval (which approval shall not be unreasonably
withheld, conditioned or delayed). Notwithstanding anything in this Section 2.4
to the contrary, (i) in no event will Tenant be entitled to receive any portion
of the Roof Allowance after the Lease Commencement Date (and as long as Tenant,
with respect to any improvements for which Tenant seeks reimbursement, has
complied with the requirements of Section 2.4.2(a) above on or before such
date). Tenant shall obtain commercially reasonable warranties for any such Roof
Work and such warranties shall be assigned to Landlord, which assignment shall
be on a non-exclusive basis so that the warranties may be enforced by Landlord
and Tenant.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Project Manager and Architect/Construction Drawings. Tenant
shall select a project manager to assist Tenant with Tenant’s obligations
regarding the design and construction of the Tenant Improvements (the “Project
Manager”), which Project Manager shall be subject to Landlord’s reasonable
approval. Landlord shall retain an architect/space planner (the “Architect”)
selected by Tenant to prepare the “Construction Drawings,” as that term is
defined in this Section 3.1, which Architect shall be subject to Landlord’s
reasonable approval; provided, however, that the following Architect, if
selected by Tenant, is hereby deem pre-approved by Landlord: DGA. Landlord shall
retain Landlord’s engineering consultants (the “Engineers”) to work with Tenant
to prepare all plans and engineering working drawings relating to the
structural, mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler
work in the Premises, which Engineers shall be selected by Tenant, subject to
Landlord’s reasonable approval; provided, however, that the following Engineers,
if selected by Tenant, are hereby deemed pre-approved by Landlord: Michael Wall
Engineering and Creo Engineering. The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings.” Notwithstanding that any Construction Drawings are
reviewed by Landlord or prepared by its Architect, Engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s Architect, Engineers, and consultants, Landlord shall
have no liability whatsoever in connection therewith and shall not be
responsible for any omissions or errors contained in the Construction Drawings,
and Tenant’s waiver and indemnity set forth in Article 10 of the Lease shall
specifically apply to the Construction Drawings.

3.2 Final Space Plan. Within five (5) days of the full execution and delivery of
the Lease by Landlord and Tenant, Tenant shall meet with Landlord’s Architect
and provide Landlord’s Architect with information regarding the preliminary
layout and designation of all proposed offices, rooms and other partitioning,
and their intended use and equipment to be contained therein (the
“Information”). Landlord shall cause Architect to, based on such Information
(subject to changes reasonably required by Landlord), to work with Tenant to
prepare the final space plan for Tenant Improvements in the Premises
(collectively, the “Final Space Plan”), which Final Space Plan shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein, and to deliver the Final
Space Plan to Tenant for Tenant’s approval. Tenant shall approve or reasonably
disapprove the Final Space Plan or any revisions thereto within five
(5) business days after Landlord delivers the Final Space Plan or such revisions
to Tenant; provided, however, that Tenant may only disapprove the Final Space
Plan to the extent the same is not (subject to changes reasonably required by
Landlord) in substantial conformance with the Information provided by Tenant to
Architect (“Space Plan Design Problem”) unless Tenant agrees in writing that any
changes requested by Tenant (and the processing of such changes even if they are
not implemented) will be a Tenant Delay. Tenant’s failure to disapprove the
Final Space Plan for any Space Plan Design Problem or any revisions thereto by
written notice to Landlord (which notice shall specify in detail the reasonable
reasons for Tenant’s disapproval pertaining to any Space Plan Design Problem)
within said five (5) business day period shall be deemed to constitute Tenant’s
approval of the Final Space Plan or such revisions.

3.3 Final Working Drawings. Based on the Final Space Plan, Landlord shall cause
the Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, and cause the Architect to compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the “Final
Working Drawings”) and shall submit the same to Tenant for Tenant’s approval.
The Final

 

                

  

EXHIBIT B

-3-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

Working Drawings shall incorporate modifications to the Final Space Plan as
necessary to comply with the floor load and other structural and system
requirements of the Building. To the extent that the finishes and specifications
are not completely set forth in the Final Space Plan for any portion of the
Tenant Improvements depicted thereon, the actual specifications and finish work
shall be in accordance with the Specifications. Tenant shall approve or
reasonably disapprove the Final Working Drawings or any revisions thereto within
five (5) business days after Landlord delivers the Final Working Drawings or any
revisions thereto to Tenant; provided, however, that Tenant may only disapprove
the Final Working Drawings to the extent the same are not (subject to changes
reasonably required by Landlord) in substantial conformance with the Final Space
Plan (“Working Drawing Design Problem”) unless Tenant agrees in writing that any
changes requested by Tenant (and the processing of such changes even if they are
not implemented) shall be deemed a Tenant Delay. Tenant’s failure to reasonably
disapprove the Final Working Drawings or any revisions thereto by written notice
to Landlord (which notice shall specify in detail the reasonable reasons for
Tenant’s disapproval pertaining to any Working Drawing Design Problem) within
said five (5) business day period shall be deemed to constitute Tenant’s
approval of the Final Working Drawings or such revisions.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved or
deemed approved by Tenant (the “Approved Working Drawings”) prior to the
commencement of the construction of the Tenant Improvements. Landlord shall
cause the Architect to submit the Approved Working Drawing to the applicable
local governmental agency for all applicable building permits necessary to allow
the Contractor (as defined below), to commence and fully complete the
construction of the Tenant Improvements (the “Permits”). No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord.

3.5 Time Deadlines. Tenant shall use its best efforts to cooperate with
Architect, the Engineers, and Landlord to complete all phases of the
Construction Drawings and the permitting process and to receive the Permits, and
with the Contractor, for approval of the Cost Proposal (as defined below) as
soon as possible after the execution of the Lease and, in this regard, to the
extent Landlord considers such meeting(s) to be reasonably necessary, Tenant
shall meet with Landlord on a weekly basis to discuss Tenant’s progress in
connection with the same.

3.6 Change Orders. In the event that Tenant desires to make any changes to the
Approved Working Drawings, any such changes shall be subject to Landlord’s
approval, which approval shall not be unreasonably withheld. Landlord shall,
within three (3) business days after Landlord receives Tenant’s request for any
such change, either reasonably approve such change or reasonably disapprove such
change, in which case Landlord shall notify Tenant of Landlord’s reason for such
disapproval. If Landlord fails to disapprove such change within said three
(3) business day period and if such failure continues for one (1) additional
business day after Tenant’s second request for approval, such change shall be
deemed to be approved by Landlord. Concurrently with Tenant’s delivery of the
change request to Landlord, Tenant shall also deliver such change request to
Contractor. The Contractor shall be requested to provide an estimate of the
change in cost associated with such change and an estimate of the impact on the
construction schedule resulting from such change. Such information shall be
provided to Tenant and Tenant shall be provided with an opportunity to either
proceed with such change based upon such information or to rescind its request
for such change; however, whether or not Tenant requests a rescission of such
change, to the extent there is delay in the Substantial Completion of the Tenant
Improvements in the Premises as a result of such process, such delay shall be
deemed to constitute a Tenant Delay.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. Tenant has selected (and Landlord hereby approves) Rudolf
Sletten as the contractor to be retained by Landlord to construct the Tenant
Improvements (the “Contractor”).

4.2 Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
by Tenant in connection with the construction of the Tenant Improvements (the
“Cost Proposal”). Tenant shall approve and deliver the Cost Proposal to Landlord
within five (5) business days after Tenant’s receipt thereof. The date by which
Tenant must approve and deliver the Cost Proposal shall be known hereafter as
the “Cost Proposal Delivery Date

 

4.3

Construction of Tenant Improvements by Landlord’s Contractor under the
Supervision of Landlord.

4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Allowances (less any portion thereof already disbursed by Landlord, or in
the process of being disbursed by Landlord, on or before the Cost Proposal
Delivery Date and subject to the Additional Allowance). The Over-Allowance
Amount shall be disbursed by Landlord prior to the disbursement of any then
remaining portion of the Allowances, and such disbursement shall be pursuant to
the same procedure as the Tenant Improvement Allowance. If, after the Cost
Proposal Date, any revisions, changes, or substitutions shall be made to the
Construction Drawings or the Tenant Improvements, any additional costs which
arise in connection with such revisions, changes or substitutions shall be added
to the Cost Proposal and shall be paid by Tenant to Landlord within five
(5) business days after Landlord’s request therefor to the extent such
additional costs increase any existing Over-Allowance Amount or result in an
Over-Allowance Amount. Following completion of the Tenant

 

                

  

EXHIBIT B

-4-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

Improvements, Landlord shall deliver to Tenant a final cost statement which
shall indicate the final costs of the Tenant Improvement Allowance Items, and if
such cost statement indicates that Tenant has underpaid or overpaid the
Over-Allowance Amount, then within ten (10) business days after Tenant’s receipt
of such statement, Tenant shall deliver to Landlord the amount of such
underpayment or Landlord shall return to Tenant the amount of such overpayment,
as the case may be.

4.3.2 Landlord Supervision. After Landlord retains the Contractor, Landlord
shall independently retain the Contractor to construct the Tenant Improvements
in accordance with the Approved Working Drawings and Landlord shall supervise
the construction by the Contractor, and Tenant shall pay a construction
supervision and management fee (the “Landlord Supervision Fee”) to Landlord in
an amount equal to the product of (i) two and one-half percent (2.5%) and
(ii) all of the so-called “hard” construction costs (not including costs related
to the Architect, Engineer, permits and other so-called “soft” construction
costs) to construct the Tenant Improvements.

4.3.3 Contractor’s Warranties and Guarantees. Landlord hereby assigns to Tenant
all warranties and guarantees by Contractor relating to the Tenant Improvements,
which assignment shall be on a non-exclusive basis such that the warranties and
guarantees may be enforced by Landlord and/or Tenant, and Tenant hereby waives
all claims against Landlord relating to, or arising out of the construction of,
the Tenant Improvements.

SECTION 5

SUBSTANTIAL COMPLETION;

LEASE COMMENCEMENT DATE

5.1 Substantial Completion. For purposes of the Lease, including for purposes of
determining the Lease Commencement Date (as set forth in Section 7.2 of the
Summary), the Premises shall be “Ready for Occupancy” upon Substantial
Completion of the Premises. For purposes of this Lease, “Substantial Completion”
of the Premises shall occur upon (i) the completion of construction of the
Tenant Improvements in the Premises pursuant to the Approved Working Drawings,
with the exception of any punchlist items (that do not materially adversely
affect Tenant’s use and occupancy of the Premises) and any tenant fixtures,
work-stations, built-in furniture, or equipment to be installed by Tenant or
under the supervision of Contractor and (ii) the issuance by the City of San
Diego of a temporary certificate of occupancy for the Premises (or its
functional equivalent). Notwithstanding anything in this Lease to the contrary,
in no event shall the absence of any operational governmental
approvals/certifications pertaining to operating any lab/testing systems in the
Premises affect the occurrence of the Lease Commencement Date.

5.2 Tenant Delays. If there shall be a delay or there are delays in the
Substantial Completion of the Premises (as a direct, indirect, partial, or total
result of any of the following (collectively, “Tenant Delays”):

5.2.1 Tenant’s failure to timely approve any matter requiring Tenant’s approval,
including a Partial Cost Proposal or the Cost Proposal and/or Tenant’s failure
to timely perform any other obligation or act required of Tenant hereunder;

5.2.2 a breach by Tenant of the terms of this Tenant Work Letter or the Lease;

5.2.3 Tenant’s request for changes in the Construction Drawings;

5.2.4 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time (based upon the
anticipated date of the Lease Commencement Date) or which are different from, or
not included in, the Specifications;

5.2.5 changes to the Base, Shell and Core required by the Approved Working
Drawings;

5.2.6 any changes in the Construction Drawings and/or the Tenant Improvements
required by applicable laws if such changes are directly attributable to
Tenant’s use of the Premises or Tenant’s specialized tenant improvement(s) (as
determined by Landlord); or

5.2.7 any other acts or omissions of Tenant, or its agents, or employees;

then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of the Substantial Completion of the Premises, the
Lease Commencement Date (as set forth in Section 7.2 of the Summary) shall be
deemed to be the date the Lease Commencement Date would have occurred if no
Tenant Delay or Delays, as set forth above, had occurred.

5.3 Landlord’s Approvals. Landlord agrees to use commercially reasonable efforts
to minimize any delays in the construction of the Tenant Improvements that are
within its control and to respond to any reasonable requests for approvals in
connection with the Tenant Improvements (and which are not inconsistent with the
terms of this Tenant Work Letter) in a reasonably timely fashion.

 

                

  

EXHIBIT B

-5-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion. Subject to
the terms hereof and provided that Tenant and its agents do not interfere with,
or delay, Contractor’s work in the Project, the Building and the Premises, at
Landlord’s reasonable discretion, Landlord shall use commercially reasonable
efforts to allow Tenant access to the Premises at least thirty (30) days prior
to the Substantial Completion of the Premises for the purpose of Tenant
installing equipment and/or fixtures (including Tenant’s data and telephone
equipment) in the Premises. Prior to Tenant’s entry into the Premises as
permitted by the terms of this Section 6.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant’s entry. In connection with any such entry, Tenant
acknowledges and agrees that Tenant’s employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall fully cooperate,
work in harmony and not, in any manner, interfere with Landlord or Landlord’s
Contractor, agents or representatives in performing work in the Project, the
Building and the Premises, or interfere with the general operation of the
Building and/or the Project. If at any time any such person representing Tenant
shall not be cooperative or shall otherwise cause or threaten to cause any such
disharmony or interference, including, without limitation, labor disharmony, and
Tenant fails to immediately institute and maintain corrective actions as
directed by Landlord, then Landlord may revoke Tenant’s entry rights upon
twenty-four (24) hours’ prior written notice to Tenant. Tenant acknowledges and
agrees that any such entry into and occupancy of the Premises or any portion
thereof by Tenant or any person or entity working for or on behalf of Tenant
shall be deemed to be subject to all of the terms, covenants, conditions and
provisions of the Lease, excluding only the covenant to pay Rent (until the
occurrence of the Lease Commencement Date). Tenant further acknowledges and
agrees that Landlord shall not be liable for any injury, loss or damage which
may occur to any of Tenant’s work made in or about the Premises in connection
with such entry or to any property placed therein prior to the Lease
Commencement Date, the same being at Tenant’s sole risk and liability. Tenant
shall be liable to Landlord for any damage to any portion of the Premises,
including the Tenant Improvement work, caused by Tenant or any of Tenant’s
employees, agents, contractors, consultants, workmen, mechanics, suppliers and
invitees. If the performance of Tenant’s work in connection with such entry
causes extra costs to be incurred by Landlord or requires the use of any
Building services, Tenant shall promptly reimburse Landlord for such extra costs
and/or shall pay Landlord for such Building services at Landlord’s standard
rates then in effect. In addition, Tenant shall hold Landlord harmless from and
indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant’s
actions pursuant to this Section 6.1.

6.2 Tenant’s Representative. Tenant has designated David Szekeres as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

6.3 Landlord’s Representative. Landlord has designated Samantha Page as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.4 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option, at the end of said period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

6.5 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant as described in
Section 19.1 of the Lease or any default by Tenant under this Tenant Work Letter
has occurred at any time on or before the Substantial Completion of the
Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to suspend the construction of
the Premises (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Premises caused by such work stoppage as a Tenant
Delay as set forth in Section 5.2 above), and (ii) all other obligations of
Landlord under the terms of this Tenant Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Lease (in which case,
Tenant shall be responsible for any delay in the Substantial Completion of the
Premises caused by such inaction by Landlord). In addition, if the Lease is
terminated prior to the Lease Commencement Date, for any reason due to a default
by Tenant as described in Section 19.1 of the Lease or under this Tenant Work
Letter, in addition to any other remedies available to Landlord under the Lease,
at law and/or in equity, Tenant shall pay to Landlord, as Additional Rent under
the Lease, within five (5) business days after Tenant’s receipt of a statement
therefor, any and all costs incurred by Landlord (including any portion of the
Tenant Improvement Allowance disbursed by Landlord) and not reimbursed or
otherwise paid by Tenant through the date of such termination in connection with
the Tenant Improvements to the extent planned, installed and/or constructed as
of such date of termination, including, but not limited to, any costs related to
the removal of all or any portion of the Tenant Improvements and restoration
costs related thereto.

 

                

  

EXHIBIT B

-6-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

EXHIBIT C

AMENDMENT TO LEASE

This AMENDMENT TO LEASE (“Amendment”) is made and entered into effective as of
            , 20        , by and between WALTON TORREY OWNER B, L.L.C., a
Delaware limited liability company (“Landlord”) and REGULUS THERAPEUTICS INC., a
Delaware corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant entered into that certain Lease dated as of
            (the “Lease”) pursuant to which Landlord leased to Tenant and Tenant
leased from Landlord certain “Premises”, as described in the Lease, in that
certain building located at             , San Diego, California             .

B. Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meaning as such terms have in the Lease.

C. Landlord and Tenant desire to amend the Lease to confirm the commencement and
expiration dates of the term, as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Confirmation of Dates. The parties hereby confirm that (a) the Premises are
Ready for Occupancy, and (b) the term of the Lease commenced as of
            for a term of eight (8) years ending on             (unless sooner
terminated as provided in the Lease.

2. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

                

  

EXHIBIT C

-1-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

  WALTON TORREY OWNER B, L.L.C.,   a Delaware limited liability company   By:  
Walton Legacy Torrey Holdings VII, L.L.C.,     a Delaware limited liability
company     its Sole Member     By:   Walton Torrey Investors VII, L.L.C.      
a Delaware limited liability company       its Managing Member       By:  
Walton REIT Holdings VII, L.L.C.         a Delaware limited liability company  
      its Sole Member         By:   Walton REIT VII, L.L.C.           a Delaware
limited liability company           its Managing Member           By:   Walton
Street Real Estate Fund VII-Q, L.P.,             a Delaware limited partnership
            its Managing Member             By:   Walton Street Managers VII,
L.P.               a Delaware limited partnership               its General
Partner               By:   WSC Managers VII, Inc.                 a Delaware
corporation                 its General Partner                 By:  

 

                Name:  

 

                Title:  

 

        “Tenant”:               REGULUS THERAPEUTICS INC., a Delaware
corporation         By:  

 

          Name:  

 

          Its:  

 

        By:  

 

          Name:  

 

          Its:  

 

 

                

  

EXHIBIT C

-2-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations and the Parking Rules and Regulations. Landlord shall not be
responsible to Tenant for the nonperformance of any of said Rules and
Regulations and/or the Parking Rules and Regulations by or otherwise with
respect to the acts or omissions of any other tenants or occupants of the
Building and/or the Project.

1. Subject to Section 6.8 of the Lease, Tenant shall not place any lock(s) on
any door, or install any security system (including, without limitation, card
key systems, alarms or security cameras), in the Premises without Landlord’s
prior written consent, which consent shall not be unreasonably withheld, and
Landlord shall have the right to retain at all times and to use keys or other
access codes or devices to all locks and/or security systems within and to the
Premises. A reasonable number of keys to the locks on the entry doors of the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost, and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or earlier termination of the Lease. Further, if and to the extent
Tenant re-keys, re-programs or otherwise changes any locks in or for the
Premises, all such locks and key systems must be consistent with the master lock
and key system at the Building, all at Tenant’s sole cost and expense.

2. Subject to Section 6.8, Landlord reserves the right to close and keep locked
all entrance and exit doors of the Building during such hours as are customary
for comparable buildings in the vicinity of the Building. Tenant and its
employees and agents shall ensure that the doors to the Building are securely
closed and locked when leaving the Premises if it is after the normal hours of
business for the Building. Any tenant, its employees, agents or any other
persons entering or leaving the Building at any time when it is so locked, or
any time when it is considered to be after normal business hours for the
Building, may be required to sign the Building register when so doing.
After-hours access by Tenant’s authorized employees may be provided by hard-key,
card-key access or other procedures adopted by Landlord from time to time;
Tenant shall pay for the costs of all access cards provided to Tenant’s
employees and all replacements thereof for lost, stolen and/or damaged cards.
Access to the Building and/or the Project may be refused unless the person
seeking access has proper identification or has a previously arranged pass for
such access. Landlord and its agents shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building and/or
the Project of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
and/or the Project during the continuance of same by any means it deems
appropriate for the safety and protection of life and property.

3. Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Building, its contents, occupants
and/or visitors by moving or maintaining any such safe or other property shall
be the sole responsibility of Tenant and any expense of said damage or injury
shall be borne by Tenant.

4. Landlord shall have the right to control and operate the public portions of
the Project, and the public facilities, in such manner as is customary for
comparable projects in the vicinity of the Project.

5. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. Landlord shall
have the right to remove any signs, advertisements, and notices not approved in
writing by Landlord without notice to and at the expense of Tenant. Landlord may
provide and maintain in the first floor (main lobby) of the Building an
alphabetical directory board or other directory device listing tenants, and no
other directory shall be permitted unless previously consented to by Landlord in
writing.

6. The requirements of Tenant will be attended to only upon application at the
management office of the Project or at such office location designated by
Landlord.

7. Tenant shall not disturb (by use of any television, radio or musical
instrument, making loud or disruptive noises, creating offensive odors or
otherwise), solicit, or canvass any occupant of the Building and/or the Project
and shall cooperate with Landlord or Landlord’s agents to prevent same.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or invitees, shall have caused it.

9. Tenant shall not overload the floor of the Premises. Tenant shall not mark,
drive nails or screws, or drill into the partitions, woodwork or plaster or in
any way deface the Premises or any part thereof without Landlord’s consent first
had and obtained; provided, however, Landlord’s prior consent shall not be
required with respect to Tenant’s placement of pictures and other normal office
wall hangings on the interior walls of the Premises (but at the end of the Lease
Term, Tenant shall repair any holes and other damage to the Premises resulting
therefrom).

 

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord. Tenant shall not
install, operate

 

                

  

EXHIBIT D

-1-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

or maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord.

11. Tenant shall not use any method of heating or air conditioning other than
that which may be supplied by Landlord, without the prior written consent of
Landlord. Tenant shall not furnish cooling or heating to the Premises,
including, without limitation, the use of electronic or gas heating devices,
portable coolers (such as “move n cools”) or space heaters, without Landlord’s
prior written consent, and any such approval will be for devices that meet
federal, state and local code.

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building and/or about the Project, except for
those substances as are typically found in similar premises used for general
office purposes and are being used by Tenant in a safe manner and in accordance
with all applicable Laws, rules and regulations. Tenant shall not, without
Landlord’s prior written consent, use, store, install, spill, remove, release or
dispose of, within or about the Premises or any other portion of the Project,
any asbestos-containing materials or any solid, liquid or gaseous material now
or subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Laws which may now or
later be in effect. Tenant shall comply with all Laws pertaining to and
governing the use of these materials by Tenant, and shall remain solely liable
for the costs of abatement and removal.

13. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building and/or the Project by reason of noise, odors, or
vibrations, or interfere in any way with other tenants or those having business
therewith.

14. Intentionally Omitted.

15. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises, the Building and/or the Project. Tenant shall not use, or permit any
part of the Premises to be used, for lodging, sleeping or for any illegal
purpose.

16. No cooking shall be done or permitted by Tenant on the Premises, nor shall
the Premises be used for the storage of merchandise or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages,
provided that such use is in accordance with all applicable federal, state and
city laws, codes, ordinances, rules and regulations, and does not cause odors
which are objectionable to Landlord and other tenants.

17. Landlord will approve where and how telephone and telegraph wires and other
cabling are to be introduced to the Premises. No boring or cutting for wires
shall be allowed without the consent of Landlord. The location of telephone,
call boxes and other office equipment and/or systems affixed to the Premises
shall be subject to the approval of Landlord.

18. Landlord reserves the right to exclude or expel from the Building and/or the
Project any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations or cause harm to Building occupants and/or
property.

19. All contractors, contractor’s representatives and installation technicians
performing work in the Building or at the Project shall be subject to Landlord’s
prior approval, which approval shall not be unreasonably withheld, and shall be
required to comply with Landlord’s standard rules, regulations, policies and
procedures, which may be revised from time to time.

20. Tenant shall not employ any person other than the janitor of Landlord for
the purpose of cleaning the Premises without prior written consent of Landlord,
and without Landlord’s consent, no person or persons shall be permitted to enter
the Building for the purpose of cleaning the same. Tenant shall not cause any
unnecessary labor by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

21. Tenant at all times shall maintain the entire Premises in a neat and clean,
first class condition, free of debris. Tenant shall not place items, including,
without limitation, any boxes, files, trash receptacles or loose cabling or
wiring, in or near any window to the Premises which would be visible anywhere
from the exterior of the Premises.

22. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, including, without limitation,
the use of window blinds to block solar heat load, and shall refrain from
attempting to adjust any controls. Tenant shall comply with and participate in
any program for metering or otherwise measuring the use of utilities and
services, including, without limitation, programs requiring the disclosure or
reporting of the use of any utilities or services. Tenant shall also cooperate
and comply with, participate in, and assist in the implementation of (and take
no action that is inconsistent with, or which would result in Landlord, the
Building and/or the Project failing to comply with the requirements of) any
conservation, sustainability, recycling, energy efficiency, and waste reduction
programs, environmental protection efforts and/or other programs that are in
place and/or implemented from time to time at the Building and/or the Project,
including, without limitation, any required reporting, disclosure, rating or
compliance system or program (including, but not limited to, any LEED
[Leadership in Energy and

 

                

  

EXHIBIT D

-2-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

Environmental Design] rating or compliance system, including those currently
coordinated through the U.S. Green Building Council).

23. Tenant shall store all its recyclables, trash and garbage within the
interior of the Premises. No material shall be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of recyclables,
trash and garbage in the city in which the Project is located without violation
of any law or ordinance governing such disposal. All trash, garbage and refuse
disposal shall be made only through entry-ways and elevators provided for such
purposes at such times as Landlord shall designate.

24. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

25. Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed, when the Premises are not occupied, or
when the entry to the Premises is not manned by Tenant on a regular basis.

26. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent and/or of a quality, type, design and bulb color approved by
Landlord.

27. The washing and/or detailing of or, the installation of windshields, radios,
telephones in or general work on, automobiles shall not be allowed on the
Project, except under specific arrangement with Landlord.

28. Food vendors shall be allowed in the Building upon receipt of a written
request from Tenant delivered to Landlord. The food vendor shall service only
the tenants that have a written request on file in the management office of the
Project. Under no circumstance shall the food vendor display their products in a
public or Common Area including corridors and elevator lobbies. Any failure to
comply with this rule shall result in immediate permanent withdrawal of the
vendor from the Building. Tenant shall obtain ice, drinking water, linen,
barbering, shoe polishing, floor polishing, cleaning, janitorial, plant care or
other similar services only from vendors who have registered in the management
office of the Project and who have been approved by Landlord for provision of
such services in the Premises.

29. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

30. Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority. Neither Tenant nor its agents, employees, contractors,
guests or invitees shall smoke or permit smoking in the Premises and/or the
Common Areas, unless the Common Areas have been declared a designated smoking
area by Landlord, nor shall the above parties allow smoke from the Premises to
emanate into the Common Areas or any other part of the Building. Landlord shall
have the right to designate the Building (including the Premises) as a
non-smoking building.

31. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume, and Tenant shall have no claim for damages against Landlord or any of
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagees, or agents in connection therewith.

32. No tents, shacks, temporary or permanent structures of any kind shall be
allowed on the Project. No personal belongings may be left unattended in any
Common Areas.

33. Landlord shall have the right to prohibit the use of the name of the
Building or Project or any other publicity by Tenant that in Landlord’s sole
opinion may impair the reputation of the Building or Project or the desirability
thereof. Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

34. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

35. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

                

  

EXHIBIT D

-3-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

36. Tenant shall comply with all Building security procedures as Landlord may
effectuate.

37. Tenant shall at all times cooperate with Landlord in preserving a
first-class image for the Building.

PARKING RULES AND REGULATIONS

1. Tenant (including Tenant’s employees and agents) will use the parking spaces
solely for the purpose of parking passenger model cars, small vans and small
trucks and will comply in all respects with any rules and regulations that may
be promulgated by Landlord and/or the Parking Operator from time to time with
respect to the Parking Facility.

2. Vehicles must be parked entirely within the stall lines painted on the floor,
and only small cars may be parked in areas reserved for small cars.

3. All directional signs and arrows must be observed.

4. The speed limit shall be 5 miles per hour.

5. Parking spaces reserved for handicapped persons must be used only by vehicles
properly designated.

6. Parking is prohibited in all areas not expressly designated for parking,
including without limitation:

(a) areas not striped for parking;

(b) aisles;

(c) where “no parking” signs are posted;

(d) ramps; and

(e) loading zones.

7. Parking stickers, key cards and any other devices or forms of identification
or entry supplied by Landlord or the Parking Operator shall remain the property
of Landlord (or the Parking Operator as the case may be). Such device must be
displayed as requested and may not be mutilated in any manner. The serial number
of the parking identification device may not be obliterated. Parking passes and
devices are not transferable and any pass or device in the possession of an
unauthorized holder will be void.

8. Parking managers or attendants are not authorized to make or allow any
exceptions to these Parking Rules and Regulations.

9. Every parker is required to park and lock his/her own car.

10. Loss or theft of parking passes, identification, key cards or other such
devices must be reported to Landlord (and/or to the Parking Operator as the case
may be) immediately. Any parking devices reported lost or stolen found on any
authorized car will be confiscated and the illegal holder will be subject to
prosecution. Lost or stolen passes and devices found by Tenant or its employees
must be reported to Landlord (and to the Parking Operator, as the case may be)
immediately.

11. Washing, waxing, cleaning or servicing of any vehicle by the customer and/or
its agents is prohibited.

12. Tenant agrees to acquaint all persons to whom Tenant assigns a parking space
with these Parking Rules and Regulations.

13. Neither Landlord nor the Parking Operator (as the case may be), from time to
time will be liable for loss of or damage to any vehicle or any contents of such
vehicle or accessories to any such vehicle, or any property left in any of the
Parking Facility, resulting from fire, theft, vandalism, accident, conduct of
other users of the Parking Facility and other persons, or any other casualty or
cause. Further, Tenant understands and agrees that: (i) Landlord will not be
obligated to provide any traffic control, security protection or Parking
Operator for the Parking Facility; (ii) Tenant uses the Parking Facility at its
own risk; and (iii) Landlord will not be liable for personal injury or death, or
theft, loss of or damage to property. Tenant indemnifies and agrees to hold
Landlord, any Parking Operator and their respective agents and employees
harmless from and against any and all claims, demands, and actions arising out
of the use of the Parking Facility by Tenant and its employees and agents,
whether brought by any of such persons or any other person.

14. Tenant will ensure that any vehicle parked in any of the parking spaces will
be kept in proper repair and will not leak excessive amounts of oil or grease or
any amount of gasoline. If any of the parking spaces are at any time used
(i) for any purpose other than parking as provided above, (ii) in any way or
manner reasonably objectionable to Landlord, or (iii) by Tenant after default by
Tenant under the Lease, Landlord, in addition to any other rights otherwise
available to Landlord, may consider such default an event of default under the
Lease.

15. If the Parking Facility is damaged or destroyed, or if the use of the
Parking Facility is limited or prohibited by any governmental authority, or the
use or operation of the Parking Facility is limited or prevented by strikes or
other labor difficulties or other causes beyond Landlord’s reasonable control,
Tenant’s inability to use the parking spaces will not subject Landlord (and/or
the Parking Operator, as the case may be) to any liability to Tenant

 

                

  

EXHIBIT D

-4-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

and will not relieve Tenant of any of its obligations under the Lease and the
Lease will remain in full force and effect. Tenant will pay to Landlord upon
demand, and Tenant indemnifies Landlord against, any and all loss or damage to
the Parking Facility, or any equipment, fixtures, or signs used in connection
with the Parking Facility and any adjoining buildings or structures caused by
Tenant or any of its employees and agents.

16. Tenant has no right to assign or sublicense any of its rights in the parking
passes, except as part of a permitted assignment or sublease of the Lease;
however, Tenant may allocate the parking passes among its employees.

Tenant shall be responsible for the observance of all of the Rules and
Regulations and Parking Rules and Regulations in this Exhibit D by Tenant’s
employees, agents, clients, customers, invitees and guests. Landlord may waive
any one or more of the Rules and Regulations and/or Parking Rules and
Regulations for the benefit of any particular tenant or tenants, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
and/or Parking Rules and Regulations in favor of any other tenant or tenants,
nor prevent Landlord from thereafter enforcing any such Rules or Regulations
and/or Parking Rules and Regulations against any or all tenants of the Building
and/or the Project. Landlord reserves the right at any time to change or rescind
any one or more of these Rules and Regulations and/or the Parking Rules and
Regulations, or to make such other and further reasonable Rules and Regulations
and/or Parking Rules and Regulations as in Landlord’s judgment may from time to
time be necessary for the management, safety, care and cleanliness of the
Premises, Building and Project, and for the preservation of good order therein,
as well as for the convenience of other occupants and tenants therein. Tenant
shall be deemed to have read these Rules and Regulations and Parking Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

COMMON AREA AMENITIES

1. Tenant understands that Landlord has provided or will provide certain common
area amenities for Tenant’s non-exclusive use. Such amenities are for the use of
tenants during regular business hours and shall be reserved through the
management office in advance. Tenant and Tenant’s agents, employees and invitees
shall adhere to all rules Landlord sets forth in respect to use of the
amenities, which may change from time to time.

2. Tenant understands and agrees that: (i) Tenant uses the amenities at its own
risk; and (ii) Landlord will not be liable for personal injury or death, or
theft, loss of or damage to property. Tenant indemnifies and agrees to hold
Landlord and its agents and employees harmless from and against any and all
claims, demands, and actions arising out of the use of the amenities by Tenant
and its agents, employees and invitees, whether brought by any of such persons
or any other person.

3. All amenities offered shall remain at the locations designated by Landlord
all times. Tenant must use the equipment only in the manner intended. Landlord
reserves the right to limit Tenant’s use of any equipment or amenities to ensure
the equitable use of the equipment and amenities by all tenants. Tenant shall
not move or modify the equipment in any manner whatsoever. If Tenant has reason
to believe that any equipment is malfunctioning, Tenant shall notify Landlord
immediately.

4. Tenant shall be responsible for the cost or repairs or replacements of any
amenities that are not returned to management after use or are damaged during
the use of any such amenity by Tenant or Tenant’s agents, employees or invitees
and Tenant shall reimburse Landlord for any such cost within thirty (30) days
after receipt of an invoice therefor.

5. Tenant shall conduct themselves in a quiet and well-mannered fashion when on
or about the amenities and not cause any disturbances or interfere with the use
or enjoyment of the amenities by other tenants.

6. Neither Tenant nor its agents, employees or invitees shall smoke or permit
smoking in the amenity areas at any time.

 

                

  

EXHIBIT D

-5-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

EXHIBIT E

INSURANCE REQUIRED OF CONTRACTORS

1. Required Insurance. Contractor shall maintain the following insurance without
interruption through final completion, at any time thereafter when Contractor
enters the site to perform work, and during any additional periods specified
herein:

(a) Commercial general liability insurance on the current ISO CG 00 01
occurrence form or an equivalent acceptable to Owner (the “CGL”), [look at the
following, grammatically] (i) covering liability arising from premises
operations, independent contractors, products-completed operations, personal and
advertising injury, and liability assumed under an insured contract (including
the tort liability of another assumed in a business contract), (ii) with limits
of not less than $1,000,000 each occurrence, $1,000,000 personal and advertising
injury, $2,000,000 general aggregate, and a separate $2,000,000
products-completed operations aggregate, (iii) including the Additional Insureds
(as defined in Section 6 of this Exhibit) as additional insureds, using one or
more additional insured endorsements (such as a combination of CG 20 10 (or CG
20 15 for vendors) and CG 20 37) that provides coverage for both ongoing and
completed operations and is acceptable to Owner, (iv) that applies as primary
and non-contributing insurance with respect to any other insurance or
self-insurance program afforded to the Additional Insureds, (v) that provides
that any general aggregate limit applies separately to the work on a “per
project” basis, (vi) that does not limit the scope of coverage for liability
arising from “XCU” (explosion, collapse, or underground) hazards, and (vii) that
includes a standard ISO separation of insureds provision or a substantially
similar provision. Contractor shall maintain its products-completed operations
coverage for at least three years after substantial completion of the work or
the earlier termination of the Lease.

(b) Business automobile liability insurance to cover liability arising out of
any auto (including owned, hired and non-owned autos), with a limit of not less
than $1,000,000 each accident. Contractor waives all rights against the
Additional Insureds for recovery of damages to the extent those damages are
covered under its business automobile liability insurance (and, if applicable,
commercial excess or umbrella liability insurance).

(c) Workers compensation and employers liability insurance, for all persons
Contractor employs in carrying out any work. The workers compensation insurance
must fulfill applicable statutory requirements. The employers liability
insurance must have limits of not less than $1,000,000 each accident for bodily
injury by accident, $1,000,000 each employee for bodily injury by disease, and
$1,000,000 policy limit for bodily injury by disease. Contractor waives all
rights against Landlord for recovery of damages covered by the workers
compensation and employers liability insurance obtained by Contractor, and shall
obtain an endorsement to allow this waiver. If Contractor uses borrowed
employees (including employees from a temporary employment agency) to perform
work, it shall require the primary employer to provide an alternate employer
endorsement showing Contractor in the schedule as the alternate employer.

(d) Commercial excess or umbrella liability insurance with respect to
Contractor’s CGL, business auto liability, and employers liability insurance,
with a limit of not less than $3,000,000 each occurrence. This insurance must be
“true follow form,” must include the Additional Insureds as additional insureds
with respect to Contractor’s CGL, must apply on a primary and noncontributing
basis with respect to any other insurance or self-insurance program afforded to
the Additional Insureds, and must provide that aggregate limits of liability
apply separately with respect to the work.

2. Insurance Carried by Subcontractors. Contractor shall by written agreement
require each of its subcontractors and consultants of every tier
(“Subcontractors”) to maintain as if they were “Contractor” the insurance
required in Section 1 (including naming the Additional Insureds as additional
insureds), except that for Subcontractors with a contract value of less than
$50,000 that are performing minor and non-hazardous work Contractor may, in its
reasonable business judgment, (a) permit auto insurance limits of not less than
$500,000 each accident, and (b) permit employers liability limits of not less
than $500,000 per type of claim, (c) waive the requirement for a waiver of
subrogation for workers compensation and employers liability insurance, and
(d) waive the requirement for commercial excess or umbrella liability insurance.

3. Design Services or Design-Build Services. If any portion of the work includes
any design services or design-build work, the entity or individual providing the
design services shall provide professional liability insurance with a limit of
not less than $1,000,000 each claim and $1,000,000 aggregate. This insurance
must be retroactive to the date of the commencement of the design services, and
must be maintained for three years after substantial completion of the work or
the earlier termination of the Lease.

4. General Requirements. Each insurance policy required under this Exhibit E
(together with the other requirements of this Exhibit E, the “Required
Insurance”) must, unless otherwise agreed in writing by Landlord, be issued by
reputable insurance carriers having a Best’s rating of at least A- VIII. Each
policy and certificate will be subject to reasonable approval by Landlord, and
Contractor shall deliver to Landlord certified copies of policies within 15 days
after Landlord’s request. Except as may be specifically provided in this
Agreement, the cost (including deductibles and self-insured retentions) of the
Required Insurance, as well as the cost of any other insurance carried by
Contractor with respect to the work, will be borne solely by Contractor, without
additional reimbursement by Landlord. By requiring the Required Insurance,
Landlord does not represent that the required coverage and limits will be
adequate to protect Contractor, and unless otherwise specifically provided in
the Lease the required coverage and limits will not limit Contractor’s other
obligations under the Lease.

 

                

  

EXHIBIT E

-1-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

5. Evidence of Insurance. Concurrently with the execution of the Lease, and in
any event before commencing work at the site, Contractor shall provide to
Landlord (i) an insurance certificate evidencing the Required Insurance, and
(ii) an endorsement to Contractor’s CGL adding the Additional Insureds as
additional insureds. Contractor shall ensure that Landlord is notified at least
30 days before the cancellation or non-renewal of any Required Insurance, or 10
days prior in the case of cancellation due to non-payment. Contractor shall
provide an updated certificate of insurance before the expiration of the term of
any Required Insurance. Landlord’s failure to require Contractor to provide
evidence of Required Insurance, or Landlord’s acceptance of evidence that
indicates insurance that fails to satisfy the requirements of this Exhibit E,
will not constitute a waiver of those requirements.

6. Additional Insureds. The “Additional Insureds” are as follows: all
individuals and entities that have any direct or indirect interest in Landlord;
any holders of indebtedness secured by the Project; Tenant (if this is a
build-out) and any entities that Landlord, per any other project-related
agreement, is required to list as an additional insured, and, with respect to
each of the foregoing, its managers, officers, directors, employees, and agents.

7. Risk of Loss; Property Insurance. Except to the extent a loss is covered by
applicable insurance, Contractor bears the risk of loss and damage to the work
(including any materials incorporated or to be incorporated as part of the work)
until the date when the work is completed. Contractor and its Subcontractors are
responsible to carry, at their own expense, property insurance covering the full
replacement value of their machinery, tools, and equipment, and of work
(including materials) until the risk of loss for Work passes to Landlord. To the
fullest extent permitted by law Contractor hereby waives, and shall require
Subcontractors (including equipment lessors) to waive, all claims against
Landlord, the other Additional Insureds, tenants at the Project, and Landlord’s
separate contractors and consultants and their subcontractors and
subconsultants, for loss or damage to these items, regardless of the cause.

 

                

  

EXHIBIT E

-2-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

RIDER

EXTENSION OPTION RIDER

This Extension Option Rider (“Extension Rider”) is attached to and made a part
of the Lease by and between Landlord and Tenant. The agreements set forth in
this Extension Rider shall have the same force and effect as if set forth in the
Lease. To the extent the terms of this Extension Rider are inconsistent with the
terms of the Lease, the terms of this Extension Rider shall control.

1. Extension Option. Landlord hereby grants Tenant option (the “Extension
Option”) to extend the Lease Term for a period of five (5) years (the “Option
Term”), which option shall be exercisable only by written Exercise Notice (as
defined below) delivered by Tenant to Landlord as provided below. Upon the
proper exercise of the Extension Option, the Lease Term shall be extended for
the Option Term. Notwithstanding the foregoing, at Landlord’s option, in
addition to any other remedies available to Landlord under the Lease, at law or
in equity, the Extension Option shall not be deemed properly exercised if as of
the date of delivery of the Exercise Notice (as defined below) by Tenant is in
default under the Lease beyond all applicable notice and cure periods. The
Extension Option is personal to the Original Tenant and any Affiliate Assignee
and may only be exercised by the Original Tenant or any Affiliate Assignee (and
not any other assignee, sublessee or other transferee of Tenant’s interest in
the Lease) if the Original Tenant or any Affiliate Assignee occupies the entire
Premises as of the date of Tenant’s delivery of the Exercise Notice.

2. Option Rent. The annual Base Rent payable by Tenant during the Option Term
(the “Option Rent”) shall be equal to the Fair Market Rental Rate for the
Premises. As used herein, the “Fair Market Rental Rate” shall mean the annual
base rent at which tenants, as of the commencement of the Option Term, will be
leasing non-sublease space comparable in size, location (including views) and
quality to the Premises for a comparable term as the Option Term, which
comparable space is located in the Building, the Other Existing Buildings in the
Project and in other comparable first-class biotechnology buildings in San Diego
County, taking into consideration all free rent and other out-of-pocket
concessions generally being granted at such time for such comparable space for
the Option Term (including, without limitation, any tenant improvement allowance
provided for such comparable space, with the amount of such tenant improvement
allowance to be provided for the Premises during the Option Term to be
determined after taking into account the age, quality and layout of the tenant
improvements in the Premises as of the commencement of the Option Term with
consideration given to the fact that the improvements existing in the Premises
are specifically suitable to Tenant). All other terms and conditions of the
Lease shall apply throughout the Option Term; however, Tenant shall, in no
event, have the option to extend the Lease Term beyond the Option Term described
in Section 1 above.

3. Exercise of Option. The Extension Option shall be exercised by Tenant, if at
all, only in the following manner: if Tenant wishes to exercise the Extension
Option, Tenant shall, on or before the date (the “Exercise Date”) which is ten
(10) months prior to the expiration of the initial Lease Term, exercise the
Extension Option by delivering written notice (“Exercise Notice”) thereof to
Landlord. Tenant’s failure to deliver the Exercise Notice on or before such date
shall be deemed to constitute Tenant’s waiver of the Extension Option.

4. Determination of Option Rent. If Tenant objects to the Fair Market Rental
Rate for the Option Term proposed by Landlord in response to Tenant’s Exercise
Notice, then Landlord and Tenant shall attempt in good faith to agree upon the
Fair Market Rental Rate. If Landlord and Tenant fail to reach agreement within
ten (10) business days following the later of (i) that date which is nine
(9) months prior to the expiration of the initial Lease Term or (ii) Tenant’s
delivery of such Exercise Notice (the “Outside Agreement Date”), then each party
shall submit to the other party a separate written determination of the Fair
Market Rental Rate within fifteen (15) business days after the Outside Agreement
Date, and such determinations shall be submitted to arbitration in accordance
with the provisions of Sections 4.1 through 4.7 below. The failure of Tenant to
submit a written determination of the Fair Market Rental Rate within such
fifteen (15) business day period shall conclusively be deemed to be Tenant’s
approval of the Fair Market Rental Rate submitted within such fifteen
(15) business day period by the other party.

4.1 Landlord and Tenant shall each appoint one (1) arbitrator who shall by
profession be an independent real estate broker who shall have no ongoing
relationship with Tenant or Landlord and who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
first class office buildings in the Torrey Pines area of San Diego County. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Fair Market Rental Rate is the closer to the
actual Fair Market Rental Rate as determined by the arbitrators, taking into
account the requirements with respect thereto set forth in Section 2 above. Each
such arbitrator shall be appointed within fifteen (15) days after the Outside
Agreement Date.

4.2 The two (2) arbitrators so appointed shall, within fifteen (15) days of the
date of the appointment of the last appointed arbitrator, agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) arbitrators.

4.3 The three (3) arbitrators shall, within thirty (30) days of the appointment
of the third arbitrator, reach a decision as to which of Landlord’s or Tenant’s
submitted Fair Market Rental Rate is closer to the actual Fair Market Rental
Rate and shall select such closer determination as the Fair Market Rental Rate
and notify Landlord and Tenant thereof.

4.4 The decision of the majority of the three (3) arbitrators shall be binding
upon Landlord and Tenant.

 

                

  

RIDER

-1-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

4.5 If either Landlord or Tenant fails to appoint an arbitrator within the time
period specified in Section 4.1 hereinabove, the arbitrator appointed by one of
them shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator’s decision shall be binding upon Landlord and Tenant.

4.6 If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, within the time period provided in Section 4.2 above, then the
parties shall mutually select the third arbitrator. If Landlord and Tenant are
unable to agree upon the third arbitrator within ten (10) days after the fifteen
(15) day period described in Section 4.2 above, then either party may, upon at
least five (5) days’ prior written notice to the other party, request the
Presiding Judge of the San Diego County Superior Court, acting in his private
and nonjudicial capacity, to appoint the third arbitrator. Following the
appointment of the third arbitrator, the panel of arbitrators shall within
thirty (30) days thereafter reach a decision as to whether Landlord’s or
Tenant’s submitted Fair Market Rental Rate shall be used and shall notify
Landlord and Tenant thereof.

 

                

  

RIDER

-2-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

EXHIBIT F

LOCATION OF TENANT’S RESERVED PARKING SPACES

 

LOGO [g938318g22k85.jpg]

 

                

  

EXHIBIT F

-1-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics



--------------------------------------------------------------------------------

EXHIBIT G

APPROXIMATE LOCATION OF HAZMAT STORAGE SPACE

[TO BE ATTACHED]

 

LOGO [g938318g87k52.jpg]

 

                

  

EXHIBIT G

-1-

  

TORREY RIDGE SCIENCE CENTER

Regulus Therapeutics